Exhibit 10.5

 

 

LOAN AGREEMENT

Dated as of June 30, 2015

 

 

HORIZON GLOBAL CORPORATION,

CEQUENT PERFORMANCE PRODUCTS, INC., and

CEQUENT CONSUMER PRODUCTS, INC.,

as Borrowers

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1

         DEFINITIONS; RULES OF CONSTRUCTION      1   

1.1  

     Definitions      1   

1.2  

     Accounting Terms      35   

1.3  

     Uniform Commercial Code      35   

1.4  

     Certain Matters of Construction      35   

1.5  

     Currency Equivalents      35   

SECTION 2

         CREDIT FACILITIES      36   

2.1  

     Revolver Commitment      36   

2.2  

     [Reserved.]      38   

2.3  

     Letter of Credit Facility      38   

SECTION 3

         INTEREST, FEES AND CHARGES      40   

3.1  

     Interest      40   

3.2  

     Fees      41   

3.3  

     Computation of Interest, Fees, Yield Protection      42   

3.4  

     Reimbursement Obligations      42   

3.5  

     Illegality      42   

3.6  

     Inability to Determine Rates      43   

3.7  

     Increased Costs; Capital Adequacy      43   

3.8  

     Mitigation      44   

3.9  

     Funding Losses      44   

3.10

     Maximum Interest      44   

SECTION 4

         LOAN ADMINISTRATION      45   

4.1  

     Manner of Borrowing and Funding Revolver Loans      45   

4.2  

     Defaulting Lender      46   

4.3  

     Number and Amount of LIBOR Loans; Determination of Rate      47   

4.4  

     Borrower Agent      47   

4.5  

     One Obligation      47   

4.6  

     Effect of Termination      47   

4.7  

     Limitation on Borrowings of Parent Borrower      47   

SECTION 5

         PAYMENTS      48   

5.1  

     General Payment Provisions      48   

5.2  

     Repayment of Revolver Loans      48   

5.3  

     Payment of Other Obligations      48   

5.4  

     Marshaling; Payments Set Aside      48   

5.5  

     Application and Allocation of Payments      48   

5.6  

     Dominion Account      49   

5.7  

     Account Stated      50   

5.8  

     Taxes      50   

5.9  

     Lender Tax Information      51   

5.10

     Nature and Extent of Each Borrower’s Liability      53   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 6

         CONDITIONS PRECEDENT      55   

6.1    

     Conditions Precedent to Closing Date      55   

6.2    

     Conditions Precedent to All Credit Extensions      58   

SECTION 7

         COLLATERAL      58   

7.1    

     Grant of Security Interest      58   

7.2    

     Cash Collateral      59   

7.3    

     Real Estate Collateral      59   

7.4    

     Limitations      59   

SECTION 8

         COLLATERAL ADMINISTRATION      59   

8.1    

     Borrowing Base Reports      59   

8.2    

     Accounts      60   

8.3    

     Inventory      60   

8.4    

     [Reserved.]      61   

8.5    

     Deposit Accounts      61   

8.6    

     General Provisions      61   

SECTION 9

         REPRESENTATIONS AND WARRANTIES      62   

9.1    

     General Representations and Warranties      62   

SECTION 10

         COVENANTS AND CONTINUING AGREEMENTS      68   

10.1  

     Affirmative Covenants      68   

10.2  

     Negative Covenants      74   

10.3  

     Financial Covenants      84   

SECTION 11

         EVENTS OF DEFAULT; REMEDIES ON DEFAULT      85   

11.1  

     Events of Default      85   

11.2  

     Remedies upon Default      87   

11.3  

     License      88   

11.4  

     Setoff      88   

11.5  

     Remedies Cumulative; No Waiver      88   

SECTION 12

         AGENT      88   

12.1  

     Appointment, Authority and Duties of Agent      88   

12.2  

     Agreements Regarding Collateral and Borrower Materials      89   

12.3  

     Reliance By Agent      90   

12.4  

     Action Upon Default      90   

12.5  

     Ratable Sharing      90   

12.6  

     Indemnification      90   

12.7  

     Limitation on Responsibilities of Agent      91   

12.8  

     Successor Agent and Co-Agents      91   

12.9  

     Due Diligence and Non-Reliance      92   

12.10

     Remittance of Payments and Collections      92   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

12.11

     Individual Capacities      92   

12.12

     Titles      93   

12.13

     Bank Product Providers      93   

12.14

     No Third Party Beneficiaries      93   

12.15

     Authorization Regarding Intercreditor Agreement      93   

SECTION 13

         BENEFIT OF AGREEMENT; ASSIGNMENTS      93   

13.1  

     Successors and Assigns      93   

13.2  

     Participations      93   

13.3  

     Assignments      94   

13.4  

     Replacement of Certain Lenders      95   

SECTION 14

         MISCELLANEOUS      95   

14.1  

     Consents, Amendments and Waivers      95   

14.2  

     Indemnity      96   

14.3  

     Notices and Communications      96   

14.4  

     Performance of Borrowers’ Obligations      97   

14.5  

     Credit Inquiries      98   

14.6  

     Severability      98   

14.7  

     Cumulative Effect; Conflict of Terms      98   

14.8  

     Counterparts; Execution      98   

14.9  

     Entire Agreement      98   

14.10

     Relationship with Lenders      98   

14.11

     No Advisory or Fiduciary Responsibility      98   

14.12

     Confidentiality      99   

14.13

     Certifications Regarding Term Loan Documents      99   

14.14

     GOVERNING LAW      99   

14.15

     Consent to Forum      99   

14.16

     Waivers by Borrowers      100   

14.17

     Patriot Act Notice      100   

14.18

     NO ORAL AGREEMENT      100   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

  Assignment

Exhibit B

  Assignment Notice

Exhibit C-1

  Form of In-Transit Inventory Lien Waiver

Exhibit C-2

  Form of Vendor Lien Waiver

Exhibit D

  Form of Guarantee and Collateral Agreement

Exhibit E

  Form of Intercreditor Agreement

Exhibit F

  Form of Perfection Certificate

 

Schedule 1.1(A)

 

Existing Letters of Credit

Schedule 1.1(B)

 

Commitments of Lenders

Schedule 9.1.3

 

Governmental Licenses

Schedule 9.1.5

 

Real Property

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Schedule 9.1.6

Disclosed Matters

Schedule 9.1.12

Subsidiaries

Schedule 9.1.13

Insurance

Schedule 9.1.23

Material Contracts

Schedule 10.2.1

Existing Debt

Schedule 10.2.2

Existing Liens

Schedule 10.2.4

Existing Investments

Schedule 10.2.5

Permitted Asset Dispositions

Schedule 10.2.9

Existing Affiliate Transactions

Schedule 10.2.10

Existing Restrictive Agreements

 

-iv-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), and is
by and among HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent
Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware corporation (“Cequent
Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation (“Cequent
Consumer” and together with Parent Borrower and Cequent Performance,
collectively, “Borrowers”), the financial institutions party to this Agreement
from time to time as Lenders, and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 5%.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Acquisition Lease Financing: any sale or transfer by the Parent Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Closing Date, which property is rented or leased by the Parent
Borrower or such Subsidiary from the purchaser or transferee of such property,
so long as the proceeds from such transaction consist solely of cash.

Adjusted Availability: the difference of (a) the Borrowing Base, calculated as
though the FILO Amount were equal to $0, minus (b) Revolver Usage.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 



--------------------------------------------------------------------------------

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement Currency: as defined in Section 1.5.

Allocable Amount: as defined in Section 5.10.3.

Alternative Incremental Debt: any Debt incurred by an Obligor in the form of one
or more series of secured or unsecured bonds, debentures, notes or similar
instruments or in the form of loans; provided that:

(a) if such Debt is secured, (i) such Debt shall be secured only by a Lien on
the Collateral securing the Term Loan Debt having the same priorities in the
Term Priority Collateral and the Revolver Priority Collateral as the Term Loan
Debt (or on a junior basis) and shall not be secured by any properties or assets
of any Obligor other than the Collateral securing the Term Loan Debt (provided
that if such Debt is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements relating to such Debt shall be
substantially similar to the Term Loan Security Documents (with such differences
as are reasonably satisfactory to the Agent and other than, in the case of Debt
secured on a junior basis, with respect to priority) and (iii) such Debt shall
be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Agent,

(b) such Debt does not mature earlier than the date that is 91 days after the
Latest Maturity Date in effect hereunder at the time of incurrence thereof and
has a weighted average life to maturity no shorter than the Term Loan Debt with
the Latest Maturity Date in effect at the time of incurrence of such Debt,

(c) the definitive documentation in respect of such Debt (i) contains covenants,
events of default and other terms that are customary for similar Debt in light
of then-prevailing market conditions and (ii) shall not contain additional
covenants or events of default not otherwise applicable to the Term Loan Debt or
the Loans or covenants more restrictive than the covenants applicable to the
Term Loan Debt or the Loans; provided that the foregoing clause (ii) shall not
apply to covenants or events of default applicable only to periods after the
Latest Maturity Date in effect immediately prior to the establishment of such
Debt; provided further that any such Debt may include additional covenants or
events of default not otherwise applicable to the Term Loan Debt or the Loans or
covenants more restrictive than the covenants applicable to the Term Loan Debt
or the Loans in each case prior to the Latest Maturity Date in effect
immediately prior to the establishment of such Debt so long as this Agreement is
amended to provide all of the Lenders with the benefits of such additional
covenants, events of default or more restrictive covenants,

(d) such Debt does not provide for any mandatory prepayment, redemption or
repurchase (other than upon a change of control, fundamental change, conversion
or exchange in the case of convertible or exchangeable Debt, customary asset
sale or event of loss mandatory offers to purchase, and customary acceleration
rights after an event of default) prior to the date that is 91 days after the
Latest Maturity Date in effect hereunder at the time of incurrence of such Debt;
provided that any such Debt secured by Liens on a pari passu basis with the
Liens on the Collateral securing the Term Loan Debt (any such Debt, “Pari Passu
Alternative Incremental Debt”) may be subject to a mandatory prepayment offer
from the Net Proceeds of any event that triggers a mandatory prepayment of the
Term Loan Debt so long as the holders of such Debt receive no more than their
ratable share of such prepayment (such ratable share to be calculated

 

-2-



--------------------------------------------------------------------------------

by reference to the outstanding amount of such Debt, the outstanding amount of
the Term Loan Debt and the outstanding amount of Pari Passu Permitted Term Loan
Refinancing Debt, in each case immediately prior to such prepayment),

(e) at the time of incurrence of such Alternative Incremental Debt, (i) no
Default shall have occurred and be continuing hereunder nor any “Default” under
and as defined in the Term Loan Agreement, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Obligor set
forth in the Loan Documents and the Term Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date; and

(f) such Debt is not guaranteed by any Person other than Obligors.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: the margin set forth below, as determined by the average
daily Availability for the last Fiscal Quarter:

 

Level

  

Average Daily

Availability

   Base Rate
Revolver Loans
(other than the
FILO Loans)     LIBOR Revolver
Loans (other
than the FILO
Loans)     Base Rate FILO
Loans     LIBOR FILO
Loans  

I

   ³ $75,000,000      0.25 %      1.25 %      1.00 %      2.00 % 

II

   ³ $50,000,000 and < $75,000,000      0.50 %      1.50 %      1.25 %      2.25
% 

III

   ³ $25,000,000 and < $50,000,000      0.75 %      1.75 %      1.50 %      2.50
% 

IV

   < $25,000,000      1.00 %      2.00 %      1.75 %      2.75 % 

Until the six-month anniversary of the Closing Date, margins shall be determined
as if Level III were applicable. Thereafter, margins shall be subject to
increase or decrease by Agent on the first day of the calendar month following
each Fiscal Quarter end. If Agent is unable to calculate average daily
Availability for a Fiscal Quarter due to Borrowers’ failure to deliver any
Borrowing Base Report when required hereunder, then, at the option of Agent or
Required Lenders, margins shall be determined as if Level IV were applicable
until the first day of the calendar month following its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.

 

-3-



--------------------------------------------------------------------------------

Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.

Assumed Preferred Stock: any preferred stock or preferred equity interests of
any Person that becomes a Subsidiary after the Closing Date; provided that
(a) such preferred stock or preferred equity interests exist at the time such
Person becomes a Subsidiary and are not created in contemplation of or in
connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Debt incurred and outstanding pursuant to
Section 10.2.1(a)(x).

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Collateral that are (or,
in the opinion of Agent in the exercise of its Permitted Discretion, may be)
senior to Agent’s Liens or that Agent in its Permitted Discretion determines may
be required to be paid to permit or facilitate exercise of rights or remedies
with respect to Collateral (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); and (e) such additional reserves, in
such amounts and with respect to such matters, as Agent in its Permitted
Discretion may elect to impose from time to time; provided the imposition of any
such reserves or change in a reserve after the Closing Date shall not be
effective until two (2) Business Days after notice thereof (which may be oral
notice, promptly confirmed in writing) to the Borrower Agent unless (i) a
Default has occurred and is then continuing, (ii) the reserve or change in
reserve is the result of a Lien, senior in priority to the Agent’s Lien,
attached to the Revolver Priority Collateral included in the Borrowing Base
and/or (iii) the changes to any such reserve results solely from mathematical
calculations of the amount of such reserve in accordance with the methodology of
calculation previously utilized (in the case of each of which such reserve or
change in reserve shall be effective immediately); and provided further that
during any such two (2) Business Day notice period, Lenders shall have no
obligations to fund any Revolver Loan or cause to be issued any Letter of Credit
to the extent that, after giving pro forma effect to the making of such Revolver
Loan or issuance of such Letter of Credit and to the establishment of any such
new reserve or change in such reserve, an Overadvance would exist.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; (d) other banking
products or services, other than Letters of Credit; and (e) supply chain finance
products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations.

Bankruptcy Code: Title 11 of the United States Code.

Base Incremental Amount: as of any date, an amount equal to (a) $25,000,000 less
(b) the aggregate principal amount of Incremental Term Commitments established
prior to such date under the Term Loan Agreement in reliance on the Base
Incremental Amount less (c) the aggregate principal amount of Alternative
Incremental Debt established prior to such date in reliance on the Base
Incremental Amount.

 

-4-



--------------------------------------------------------------------------------

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board: the Board of Governors of the Federal Reserve System of the United States
of America.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments or (iii) accrues interest or is a type upon which interest charges
are customarily paid (excluding trade payables owing in the Ordinary Course of
Business); (b) Capital Lease Obligations and (c) reimbursement obligations with
respect to letters of credit.

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

Borrower Registration Statement: the registration statement on Form S-1 filed by
the Parent Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate Revolver Commitments and (b) the sum of the Accounts Formula
Amount, plus the Inventory Formula Amount, plus on and after the FILO
Commencement Date, the FILO Amount, minus the Availability Reserve; provided,
however, that no Accounts, Inventory or other Property acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business shall be
included in the calculation of the Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in the Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Section 10.1.1) satisfactory to Agent.

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Agent.

Borrowing Base Trigger Period: the period (a) commencing on the day that an
Event of Default occurs or Adjusted Availability is less than or equal to, for 2
consecutive Business Days, the lesser of (i) 15% of the Borrowing Base or
(ii) 15% of the aggregate amount of all Revolver Commitments; and (b) continuing
until no Event of Default exists and, during each of the preceding
30 consecutive days, Adjusted Availability has been greater than the lesser of
(i) 15% of the Borrowing Base or (ii) 15% of the aggregate amount of all
Revolver Commitments.

 

-5-



--------------------------------------------------------------------------------

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, North Carolina or Illinois, and if such day relates to
a LIBOR Loan, any such day on which dealings in Dollar deposits are conducted in
the London interbank market.

Capital Expenditures: for any period, without duplication, (a) the additions to
property, plant and equipment and other capital expenditures of the Parent
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower for such period
prepared in accordance with GAAP other than (x) such additions and expenditures
classified as Permitted Acquisitions and (y) such additions and expenditures
made with Net Proceeds from any casualty or other insured damage or condemnation
or similar awards and (b) Capital Lease Obligations incurred by the Parent
Borrower and its consolidated Subsidiaries during such period.

Capital Lease Obligations: of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to a Lien in favor of
Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. “Cash Collateralization” has a
correlative meaning.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CFC: a “controlled foreign corporation” within the meaning of Section 957 of the
Code.

CFC Holdco: any Subsidiary, other than Foreign Subsidiaries, substantially all
the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries.

Change in Control: (a) the acquisition of beneficial ownership, directly or
indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Parent
Borrower, (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above

 

-6-



--------------------------------------------------------------------------------

constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) the occurrence of any change in control (or similar event, however
denominated) with respect to the Parent Borrower under (i) any indenture or
other agreement in respect of Material Debt to which the Parent Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Parent Borrower or any Subsidiary having a liquidation value or redemption
value in excess of $5,000,000.

Change in Law: the occurrence, after the Closing Date, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Closing Date Dividend: as defined in the definition of “Transactions”.

Code: the Internal Revenue Code of 1986, as amended from time to time.

Collateral: all Property described in any Security Documents as security for any
Obligations and all other Property that now or hereafter secures (or is intended
to secure) any Obligations.

Collateral and Guarantee Requirement: the requirement that:

(a) the Agent shall have received from each party thereto (other than the Agent)
either (i) a counterpart of the Guarantee and Collateral Agreement, duly
executed and delivered on behalf of such Obligor, or (ii) in the case of any
Person that becomes a Subsidiary Obligor after the Closing Date, a supplement to
each of the Guarantee and Collateral Agreement and the Intercreditor Agreement,
in each case in the form specified therein, duly executed and delivered on
behalf of such Subsidiary Obligor;

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary
owned by or on behalf of any Obligor shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Obligors shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary, any other CFC, or any CFC Holdco; provided, however,
that if one or more of the Term Loan Documents would require a greater pledge,
the limitation in this

 

-7-



--------------------------------------------------------------------------------

parenthetical shall be automatically deemed to be modified to require a pledge
equivalent to that required by the Term Loan Documents) and, subject to the
Intercreditor Agreement, the Agent or the Term Loan Agent, as applicable, shall
have received certificates or other instruments representing all such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) all Debt for borrowed money having an aggregate principal amount in excess
of $500,000 that is owing to any Obligor shall be evidenced by a promissory note
and shall have been pledged pursuant to the Guarantee and Collateral Agreement
and subject to the Intercreditor Agreement, the Agent and/or the Term Loan
Agent, as applicable, shall have received all such promissory notes, together
with instruments of transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Agent to be filed, registered or recorded
to create the Liens intended to be created by the Guarantee and Collateral
Agreement and perfect such Liens to the extent required by, and with the
priority required by, the Guarantee and Collateral Agreement (in each case
subject to the Intercreditor Agreement), shall have been filed, registered or
recorded or delivered to the Agent for filing, registration or recording;

(e) the Agent shall have received (i) counterparts of a Mortgage with respect to
any Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 10.2.2, together
with such endorsements, coinsurance and reinsurance as the Agent or the Required
Lenders may reasonably request, but only to the extent such endorsements are
(A) available in the relevant jurisdiction (provided in no event shall the Agent
request a creditors’ rights endorsement) and (B) available at commercially
reasonable rates, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under Applicable
Law, including Regulation H of the Board of Governors, and an acknowledged
notice to Borrowers, (iv) if reasonably requested by Agent, a current appraisal
of any Mortgaged Property, prepared by an appraiser acceptable to Agent, and in
form and substance satisfactory to Required Lenders (it being understood that if
such appraisal is required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), (v) if reasonably requested by
Agent, an environmental assessment with respect to any Mortgaged Property,
prepared by environmental engineers reasonably acceptable to Agent, and such
other reports, certificates, studies or data with respect to such Mortgaged
Property as Agent may reasonably require, all in form and substance reasonably
satisfactory to Required Lenders (it being understood that if such assessment or
other materials are required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), and (vi) such abstracts, legal
opinions and other documents as the Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided,
however, in no event shall surveys be required to be obtained with respect to
any Mortgaged Property; and

(f) each Obligor shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Commission: the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

Commitment: for any Lender, such Lender’s Revolver Commitment. “Commitments”
means the aggregate amount of all Revolver Commitments.

 

-8-



--------------------------------------------------------------------------------

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Commodity Exchange Act: means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3.

Consolidated EBITDA: for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Specified Vendor Receivables Financing for such period,
whether accounted for as interest expense or loss on the sale of receivables,
and all Preferred Dividends, (vi) all losses during such period that relate to
the retirement of Debt, (vii) noncash expenses during such period resulting from
the grant of Equity Interests to management and employees of the Parent Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Parent Borrower or any of the Subsidiaries for such period (excluding any such
charge that constitutes an accrual of or a reserve for cash charges for any
future period), (x) any nonrecurring fees, expenses or charges realized by the
Parent Borrower or any of the Subsidiaries for such period related to any
offering of Equity Interests or incurrence of Debt, whether or not consummated,
(xi) fees and expenses in connection with the Transactions, (xii) any
nonrecurring costs and expenses arising from the integration of any business
acquired pursuant to any Permitted Acquisition consummated after the Closing
Date, (xiii) any nonrecurring expenses or similar costs relating to cost savings
projects, including restructuring and severance expenses, (xiv) net losses from
discontinued operations, (xv) losses associated with the prepayment of leases
(whether operating leases or capital leases) outstanding on January 1, 2015 from
discontinued operations, and (xvi) losses or charges associated with asset sales
otherwise permitted hereunder, minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains for such period, (ii) any non-cash income, profits or gains for such
period and (iii) any gains realized from the retirement of Debt after the
Closing Date, all determined on a consolidated basis in accordance with GAAP;
provided, however that the amounts added to Consolidated Net Income pursuant to
clauses (xii) through (xvi) above for any period shall not exceed twenty percent
(20%) of Consolidated EBITDA for such period (determined without including
amounts added to Consolidated Net Income pursuant to clauses (xii) through
(xvi) above for such period). If any Borrower or any Subsidiary has made any
Permitted Acquisition or Significant Investment or any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 10.2.5 during the relevant period for determining any leverage ratio
hereunder, Consolidated EBITDA for the relevant period shall be calculated only
for purposes of determining such leverage ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets had occurred on the first day of
the relevant period for determining Consolidated EBITDA; provided that with
respect to any Significant Investment, (x) any pro forma adjustment made to
Consolidated EBITDA shall be in proportion to the percentage ownership of such
Borrower or such Subsidiary, as applicable, in the Subject Person (e.g. if such
Borrower acquires 70% of the Equity Interests of the Subject Person, a pro forma
adjustment to Consolidated EBITDA shall be made with respect to no more than 70%
of the EBITDA of the Subject Person) and (y) pro forma effect shall only be
given to such Significant Investment if the Debt of the Subject Person is
included in Total Debt for purposes of calculating the applicable leverage ratio
in proportion to the percentage ownership of such Borrower or such Subsidiary,
as applicable, in such Subject Person. Any such pro forma calculations may
include operating and other expense reductions and other adjustments for such
period resulting from any Permitted Acquisition, or sale, transfer, lease or

 

-9-



--------------------------------------------------------------------------------

other disposition of assets that is being given pro forma effect to the extent
that such operating and other expense reductions and other adjustments (a) would
be permitted pursuant to Article XI of Regulation S-X under the Securities Act
of 1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Borrowers in consultation with
the Agent.

Consolidated Net Income: for any period, the net income or loss of the Parent
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Parent Borrower or a Significant
Investment) in which any other Person (other than the Parent Borrower or any
Subsidiary or any director holding qualifying shares in compliance with
Applicable Law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Parent Borrower or any of
the Subsidiaries during such period, (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Parent Borrower or any Subsidiary and
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Control: the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

Controlled Accounts: each Deposit Account and Securities Account required to be
subject to the Lien and control of the Agent pursuant to the Loan Documents.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended from time to
time.

Debt: of any Person means, without duplication, (a) all obligations of such
Person for Borrowed Money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
Ordinary Course of Business), (f) all Debt of others secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (g) all Guarantees by such Person
of Debt of others, (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Debt

 

-10-



--------------------------------------------------------------------------------

of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor. Notwithstanding anything to the
contrary in this paragraph, the term “Debt” shall not include (a) agreements
providing for indemnification, purchase price adjustments or similar obligations
incurred or assumed in connection with the acquisition or disposition of assets
or Equity Interests and (b) trade payables and accrued expenses in each case
arising in the Ordinary Course of Business.

Default: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements; and provided further, that a Lender shall not be deemed to
be a Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent
and Borrowers in writing that it will not make a funding because a condition to
funding (specifically identified in the notice) is not or cannot be satisfied.

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.

Dilution Percent: the percent, determined for Borrowers’ most recently ended
twelve-month period, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

Disclosed Matters: the actions, suits and proceedings and the environmental
matters disclosed in Schedule 9.1.6.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.

Document: as defined in the UCC.

Dollars: lawful money of the United States.

Domestic Obligor: any Obligor.

Domestic Subsidiary: any Subsidiary, other than the Foreign Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

Dominion Account(s): one or more special accounts established by one or more
Borrowers at Bank of America or another bank reasonably acceptable to Agent,
and, as required under Section 8.2.4, with respect to which Agent has the right
to issue a notice of exclusive control for withdrawal purposes during a Dominion
Trigger Period.

Dominion Trigger Period: the period (a) commencing on the date that an Event of
Default occurs or Adjusted Availability is less than the Dominion Trigger
Threshold and (b) continuing until no Event of Default exists and, during each
of the previous 30 consecutive days, Adjusted Availability has been not less
than the Dominion Trigger Threshold.

Dominion Trigger Threshold: the greater of (a) 10% of the Revolver Commitments
and (b) $10,000,000.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than 120 days
after the original invoice date; (b) 50% or more of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds (but
solely to the extent of such excess) 15% of the aggregate Eligible Accounts (or
such higher percentage as Agent may establish for the Account Debtor from time
to time); (d) it does not conform with a covenant or representation herein;
(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (f) an Insolvency Proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, is not Solvent, or is subject to any Sanction or on any specially
designated nationals list maintained by OFAC; or the Borrower is not able to
bring suit or enforce remedies against the Account Debtor through judicial
process, unless the Account is supported by a letter of credit (delivered to and
directly drawable by Agent) from a financial institution reasonably acceptable
to the Agent and on terms reasonably satisfactory to Agent; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States or Canada, unless the Account is supported by a letter of credit
(delivered to and directly drawable by Agent) from a financial institution
reasonably acceptable to the Agent and on terms reasonably satisfactory to
Agent; (h) it is owing by a Governmental Authority, unless the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien (other than Permitted
Encumbrances and Liens permitted under Sections 10.2.2(a) and 10.2.2(r) (in each
case provided that no such Permitted Encumbrance or Lien permitted under
Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of the Agent, unless
an Availability Reserve is in effect with respect thereto)); (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 120 days old will
be excluded.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) an assignee approved by Borrower Agent (which approval shall
not be unreasonably withheld or delayed,

 

-12-



--------------------------------------------------------------------------------

and shall be deemed given if no objection is made within two Business Days after
notice of the proposed assignment) and Agent; and (c) during an Event of Default
under Section 11.1(a), (b), (h) or (i) (without regard to any waiting period) or
any other Event of Default that has occurred and remains continuing for a period
equal to or exceeding 30 days, any Person acceptable to Agent in its Permitted
Discretion.

Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not of a type subject to a Document and/or in
transit from a foreign location to a location of a Borrower within the United
States, and that Agent, in its Permitted Discretion, deems to be Eligible
In-Transit Inventory. Without limiting the foregoing, (a) no Inventory shall be
Eligible In-Transit Inventory unless (i) it is insured in an amount and manner
reasonably satisfactory to Agent; (ii) it is not sold by a vendor that has
asserted any right to reclaim, divert shipment of, repossess, stop delivery,
claim any reservation of title or otherwise assert Lien rights against the
Inventory, or with respect to whom any Borrower is in default of any
obligations; (iii) it is subject to purchase orders and other sale documentation
satisfactory to Agent, and title has passed to a Borrower; (iv) it is shipped by
a common carrier that is not affiliated with the vendor and is not subject to
any Sanction or on any specially designated nationals list maintained by OFAC;
(v) it is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver in the form of Exhibit C-1 or on terms
acceptable to Agent in its Permitted Discretion; and (vi) if purchased from any
Affiliate of a Borrower (including without limitation, TriMas Sourcing B.V. and
any successor thereof) or any Affiliate of TriMas Corporation, such Affiliate
shall have executed a Lien Waiver in the form of Exhibit C-2 or on terms
acceptable to Agent in its Permitted Discretion; and (b) no Inventory shall be
Eligible In-Transit Inventory during an Eligible In-Transit Inventory Trigger
Period unless it (i) satisfies all of the conditions set forth in the foregoing
clause (a) and (ii) is subject to a negotiable Document showing Agent (or, with
the consent of Agent, the applicable Borrower) as consignee, which Document is
in the possession of Agent or such other Person as Agent shall approve.

Eligible In-Transit Inventory Trigger Period: the period (a) commencing on the
day that (i) an Event of Default occurs, (ii) Adjusted Availability is less than
or equal to, for 3 consecutive Business Days, the lesser of (A) 30% of the
Borrowing Base or (B) 30% of the aggregate amount of all Revolver Commitments,
or (iii) Adjusted Availability is at any time less than or equal to the lesser
of (A) 25% of the Borrowing Base or (B) 25% of the aggregate amount of all
Revolver Commitments; and (b) continuing until no Event of Default exists and,
during each of the preceding 30 consecutive days, Adjusted Availability has been
greater than the lesser of (i) 30% of the Borrowing Base or (ii) 30% of the
aggregate amount of all Revolver Commitments.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials or work-in-process and not packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies;
(b) is not held on consignment, nor subject to any deposit or down payment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, has not been acquired from
a Person subject to any Sanction or on any specially designated nationals list
maintained by OFAC, and does not constitute Hazardous Materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
(other than Permitted Encumbrances and Liens permitted under Sections 10.2.2(a)
and 10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
the Agent, unless an Availability Reserve is in effect with respect thereto));
(h) is within the continental United States or Canada, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (i) is not
subject to any negotiable document; (j) is not subject to any License or other
arrangement that restricts such Borrower’s or Agent’s right to dispose of such
Inventory, unless Agent has received an appropriate Lien Waiver or an
appropriate Rent and Charges Reserve has been

 

-13-



--------------------------------------------------------------------------------

established; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; and (l) is reflected
in the details of a current perpetual inventory report.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Laws: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

Environmental Liability: any liabilities, obligations, damages, losses, claims,
actions, suits, judgments, or orders, contingent or otherwise (including any
liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Release, environmental
pollution or Hazardous Materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

Equity Interest: means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

ERISA: means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

ERISA Affiliate: means any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

ERISA Event: (a) any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) a failure by any Plan to
satisfy the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Parent

 

-14-



--------------------------------------------------------------------------------

Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by the Parent Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA).

Event of Default: as defined in Section 11.

Excluded Account: as defined in the Guarantee and Collateral Agreement.

Excluded Swap Obligation: means with respect to any Obligor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Obligor of, or the grant by such Obligor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Obligor
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net or overall
gross income or net worth or similar Taxes (however denominated), franchise
Taxes and branch profits Taxes (i) as a result of such Recipient being organized
under the laws of, or having its principal office or applicable Lending Office
located in, the jurisdiction imposing such Tax, or (ii) constituting Other
Connection Taxes; (b) in the case of a Lender, any U.S. withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to its
interest in a Loan or Commitment pursuant to a law in effect when the Lender
(i) acquires such interest in the Loan or Commitment (except any assignee
pursuant to an assignment request by Borrower Agent under Section 13.4) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 5.8.1, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender become a party
hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to a Recipient’s failure to comply with Section 5.9; and
(d) U.S. withholding Taxes imposed pursuant to FATCA. In no event shall
“Excluded Taxes” include any withholding Tax imposed on amounts paid by or on
behalf of a foreign Obligor to a Recipient that has complied with Section 5.9.2.

Existing Credit Facility: the credit facility governed by that certain Credit
Agreement dated as of October 16, 2013, as amended from time to time, by and
among, among others, TriMas, TriMas Corporation and Existing Agent, and the
other related loan and note documentation.

Existing Letters of Credit: those letters of credit existing on the Closing Date
and identified on Schedule 1.1(A).

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during an Event of Default, or during the pendency of an Insolvency Proceeding
of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any

 

-15-



--------------------------------------------------------------------------------

Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

FATCA: (a) Sections 1471 through 1474 of the Code as of the Closing Date or any
amended or successor provision that is substantively comparable and not
materially more onerous to comply with, and, in each case, any regulations or
official interpretations thereof, (b) any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Closing Date or any amended or
successor provision as described in clause (a) above and (c) any law,
regulation, rule, promulgation or official agreement implementing an official
government agreement with respect to the foregoing.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

FILO Amount: from and after the FILO Commencement Date, as of any date of
determination, the Dollar-equivalent result of:

(a) the sum of (i) (a) 5% of the Value of Eligible Accounts, plus (b) 10% of the
NOLV Percentage of the Value of Eligible Inventory at such time, multiplied by

(b) one (1) during the 21 month period following the FILO Commencement Date and
at all times thereafter, a fraction, the numerator of which shall be the number
of full fiscal quarterly periods remaining prior to FILO Termination Date and
the denominator of which shall be 6; provided that from and after the FILO
Termination Date, the FILO Amount shall be zero ($0). For purposes of clarity,
the first “full fiscal quarterly period” shall mean a fiscal quarterly period
commencing on the same calendar day that corresponds to the 21 month anniversary
of the FILO Commencement Date with reductions in the FILO Amount being effective
on the first day of each applicable full fiscal quarterly period.

FILO Commencement Date: the first date on which any FILO Loan is made.

FILO Loan: a Revolver Loan constituting a FILO Loan that is borrowed and deemed
outstanding pursuant to Section 4.1.1(a).

FILO Termination Date: the 36 month anniversary of the FILO Commencement Date.

Financial Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Availability is less than or equal to (i) if no
principal amount of FILO Loans is outstanding, the lesser of (A) 10% of the
Borrowing Base or (B) 10% of the aggregate amount of all Revolver Commitments,
or (ii) if any portion of the principal amount of FILO Loans is outstanding, the
lesser of (A) 15% of the Borrowing Base or (B) 15% of the aggregate amount of
all Revolver Commitments; and (b) continuing until, during each of the preceding
30 consecutive days, no Event of Default has existed and Availability has been
greater than (i) if no principal amount of FILO Loans is outstanding, the lesser
of (A) 10% of the Borrowing Base or (B) 10% of the aggregate amount of all

 

-16-



--------------------------------------------------------------------------------

Revolver Commitments, or (ii) if any portion of the principal amount of FILO
Loans is outstanding, the lesser of (A) 15% of the Borrowing Base or (B) 15% of
the aggregate amount of all Revolver Commitments.

Financial Officer: the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

First Lien Net Leverage Ratio: on any date, the ratio of (a) First Lien Secured
Debt as of such date less the aggregate amount (not to exceed $100,000,000) of
Unrestricted Domestic Cash as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Parent Borrower ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of the Parent Borrower most recently ended prior
to such date for which financial statements are available).

First Lien Secured Debt: Total Debt that is secured by a first priority Lien on
any asset of the Parent Borrower or any of its Subsidiaries (it being understood
that any Debt outstanding under this Agreement and any Debt outstanding under
the Term Loan Agreement is First Lien Secured Debt).

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) Consolidated
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
scheduled principal payments made on Borrowed Money, and cash Distributions made
by the Parent Borrower.

FLSA: the Fair Labor Standards Act of 1938, as amended from time to time.

Foreign Lender: any Lender or Issuing Bank that is not a U.S. Person.

Foreign Subsidiary: means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding) (other than
contingent indemnification obligations for which no claim has been asserted or
is reasonably expected to be asserted); and (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its Permitted
Discretion, in the amount of required Cash Collateral). “Fully Paid” has a
correlative meaning. No Loans shall be deemed to have been paid in full unless
all Commitments related to such Loans have terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

-17-



--------------------------------------------------------------------------------

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

Guarantee: of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
Ordinary Course of Business.

Guarantee and Collateral Agreement: that certain ABL Guarantee and Collateral
Agreement, dated on or about the Closing Date and substantially in the form of
Exhibit D, by and among the Obligors and the Agent, as amended, restated,
supplemented or otherwise modified from time to time.

Guarantor Payment: as defined in Section 5.10.3.

Guarantors: Horizon Global Company LLC, a Delaware limited liability company,
and each other Person that guarantees payment or performance of Obligations.

Guaranty: the Guarantee and Collateral Agreement and each other guaranty
agreement executed by a Guarantor in favor of Agent.

Hazardous Materials: all explosive, radioactive, hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

Hedging Agreement: any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

Immaterial Subsidiary: at any date, any Subsidiary of the Parent Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the fiscal quarter of the Parent Borrower most recently ended on or prior to
such date for which financial statements are available, have assets with a value
in excess of 2.5% of the consolidated total assets of the Parent Borrower and
its consolidated Subsidiaries and (ii) did not, during the period of four
consecutive fiscal quarters of the Parent Borrower most recently ended on or
prior to such date for which financial statements are available, have revenues
exceeding 2.5% of the total revenues of the Parent Borrower and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Parent

 

-18-



--------------------------------------------------------------------------------

Borrower and its consolidated Subsidiaries, collectively, at any time (and the
Parent Borrower will promptly designate in writing to the Agent the Subsidiaries
which will cease to be treated as “Immaterial Subsidiaries” in order to comply
with the foregoing limitation).

Incremental Facility Agreement: an Incremental Facility Agreement, in form and
substance reasonably satisfactory to the Agent, among the Parent Borrower, the
Term Loan Agent and one or more Term Loan Lenders and effecting such other
amendments to the Term Loan Documents as are contemplated by Section 2.21 of the
Term Loan Agreement.

Incremental Term Commitment: with respect to any Term Loan Lender, the
commitment, if any, of such Term Loan Lender, established pursuant to an
Incremental Facility Agreement and Section 2.21 of the Term Loan Agreement, to
make Incremental Term Loans of any series under the Term Loan Agreement,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such series to be made by such Term Loan Lender.

Incremental Term Lender: means a Term Loan Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

Incremental Term Loans: means any term loans made pursuant to Section 2.21(a) of
the Term Loan Agreement.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: as defined in the Guarantee and Collateral Agreement.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the Intercreditor Agreement, dated on or about the
Closing Date and substantially in the form of Exhibit E, between Term Loan Agent
and Agent, acknowledged by the Obligors and relating to the Term Loan Debt, as
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms thereof.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: (a) the lesser of (i) 70% of the Value of Eligible
Inventory or (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory;
plus (b) the lesser of (i) 70% of the

 

-19-



--------------------------------------------------------------------------------

Value of Eligible In-Transit Inventory, (ii) 85% of the NOLV Percentage of the
Value of Eligible In-Transit Inventory, or (iii) prior to the date that the
conditions set forth in clause (b) of the definition of “Eligible In-Transit
Inventory” are met, whether or not an Eligible In-Transit Inventory Trigger
Period has occurred and is continuing, $10,000,000.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

Judgment Currency: as defined in Section 1.5.

Latest Maturity Date: as of any date of determination, the latest maturity date
applicable to any Loans outstanding or Commitments in effect hereunder and/or
any Term Loan Debt or Incremental Term Commitment.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose and form of the proposed Letter of Credit are satisfactory to Agent and
Issuing Bank in their Permitted Discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.

LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans) and any Person who hereafter becomes a “Lender”
pursuant to an Assignment, including any Lending Office of the foregoing.

 

-20-



--------------------------------------------------------------------------------

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

Letter of Credit: any of the Existing Letters of Credit and any standby or
documentary letter of credit, foreign guaranty, documentary bankers acceptance
or similar instrument issued by Issuing Bank for the account or benefit of a
Borrower or Affiliate of a Borrower.

Letter of Credit Subline: $20,000,000.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1% and
in no event less than zero) determined by Agent at or about 11:00 a.m. (London
time) two Business Days prior to an interest period, for a term equivalent to
such period, equal to the London Interbank Offered Rate, or comparable or
successor rate approved by Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that any comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: as defined in the Guarantee and Collateral Agreement.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

Lien Waiver: documents in the form of Exhibits C-1 and C-2 and each other
landlord waiver, bailee letter, or acknowledgement agreement of any lessor,
mortgagee, warehouseman, processor, shipper, customs broker, freight forwarder,
repairman, mechanic, bailee, consignee, or other Person in possession of, having
a Lien upon, or having rights or interests in any Obligor’s books and records,
Equipment, or Inventory, or, with respect to any Collateral subject to a
Licensor’s Intellectual Property rights, an agreement of such Licensor, in each
case, in form and substance reasonably satisfactory to Agent.

Loan: a Revolver Loan.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board.

Material Adverse Effect: a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Parent Borrower and the Subsidiaries, taken as a whole, (b) the ability of
any Obligor in any material respect to perform any of its obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document or the validity or priority of Agent’s Liens on any
Collateral.

 

-21-



--------------------------------------------------------------------------------

Material Agreements: any agreements or instruments relating to Material Debt.

Material Debt: (a) the Term Loan Debt and (b) any other Debt (other than the
Loans and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the Parent Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

Maximum Alternative Incremental Debt Amount: an aggregate principal amount of
Alternative Incremental Debt that would not, immediately after giving effect to
the establishment thereof and any other Debt incurred substantially
simultaneously therewith (and any related repayment of Debt), cause (a) with
respect to any Pari Passu Alternative Incremental Debt, the First Lien Net
Leverage Ratio, calculated on a pro forma basis as of the date of incurrence of
such Debt (but disregarding the proceeds of any such Debt in calculating
Unrestricted Domestic Cash), to exceed 3.25 to 1.00, (b) with respect to any
Alternative Incremental Debt secured by Liens that are junior to the Liens on
the Collateral securing the Term Loan Debt, the Secured Net Leverage Ratio,
calculated on a pro forma basis as of the date of incurrence of such Debt (but
disregarding the proceeds of any such Debt in calculating Unrestricted Domestic
Cash), to exceed 3.50 to 1.00 and (c) with respect to any unsecured Alternative
Incremental Debt, the Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Debt (but disregarding the proceeds of any such
Debt in calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to Agent.

Mortgaged Property: each parcel of real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to
Section 10.1.9.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Leverage Ratio: on any date, the ratio of (a) Total Debt as of such date
less the aggregate amount (not to exceed $100,000,000) of Unrestricted Domestic
Cash as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Parent Borrower ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent Borrower most recently ended prior to such date for
which financial statements are available).

Net Proceeds: means, with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any noncash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Parent Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Subsidiaries as a
result of such event to repay Debt (other than Loans, Term Loan Debt, Pari Passu
Alternative Incremental Debt or any Permitted Term Loan Refinancing Debt)
secured by such

 

-22-



--------------------------------------------------------------------------------

asset or otherwise subject to mandatory prepayment as a result of such event,
and (iii) the amount of all Taxes paid (or reasonably estimated to be payable)
by the Parent Borrower and the Subsidiaries, and the amount of any reserves
established by the Parent Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the 24-month
period immediately following such event and that are directly attributable to
such event (as determined reasonably and in good faith by the chief financial
officer of the Parent Borrower) to the extent such liabilities are actually paid
within such applicable time periods.

NOLV Percentage: the net orderly liquidation value of any particular type of
Inventory (whether raw materials, work-in-process or finished goods), expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms satisfactory to Agent.

Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: the Intercreditor Agreement and each LC Document, fee letter,
Lien Waiver, Borrowing Base Report, Compliance Certificate, Perfection
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

-23-



--------------------------------------------------------------------------------

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a Lien under, or otherwise
with respect to, any Loan Document, except Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 13.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Parent Borrower: as defined in the preamble to this Agreement.

Pari Passu Alternative Incremental Debt: as defined in the definition of
“Alternative Incremental Debt”.

Pari Passu Permitted Term Loan Refinancing Debt: Permitted Term Loan Refinancing
Debt that is secured by Liens on a pari passu basis with the Liens on the
Collateral securing the Term Loan Debt.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions.

Perfection Certificate: means a certificate in the form of Exhibit F hereto or
any other form approved by the Agent.

Permitted Acquisition: any Acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such Acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto,
(i) no Default has occurred and is continuing or would result therefrom,
(ii) all transactions related thereto are consummated in all material respects
in accordance with Applicable Laws, (iii) all of the Equity Interests (other
than Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Section 10.1.9 have
been taken, (iv) the investment is permitted under clauses (q), (r) or (s) of
Section 10.2.4, (v) any Debt or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 10.2.1 and (vi) the Parent Borrower has delivered to the Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (v) above, together with all relevant financial information for the
Person or assets to be acquired.

 

-24-



--------------------------------------------------------------------------------

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Encumbrances: means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 10.1.6;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 10.1.6;

(c) pledges and deposits made in the Ordinary Course of Business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the Ordinary Course of Business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 11.1;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the Ordinary Course of Business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by any Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrowers and the Subsidiaries, taken
as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law; and

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

Permitted Incremental Term Loans: means any Incremental Term Commitment (and the
Incremental Term Loans in respect thereof) incurred so long as the aggregate
principal amount thereof, as of the date of incurrence of such Debt, did not
exceed (i) (together with the amount of Alternative Incremental Debt established
on such date in reliance on the Base Incremental Amount) an amount equal to the
Base Incremental Amount as of the date of incurrence of such Debt plus (ii) an
additional amount so long as after giving effect to the establishment of such
Incremental Term Commitment (and assuming such Incremental Term Commitment was
fully drawn) and any other Debt incurred substantially simultaneously therewith
and any related repayment of Debt, the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Debt (but disregarding
the proceeds of any such Debt in calculating Unrestricted Domestic Cash) did not
exceed 3.50 to 1.00.

 

-25-



--------------------------------------------------------------------------------

Permitted Investments: means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the quality as those identified on Schedule 10.2.4 as
“Qualified Foreign Investments” made in the Ordinary Course of Business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

Permitted Term Loan Refinancing Debt: any Debt incurred to refinance all or any
portion of the outstanding Term Loan Debt or Incremental Term Loans; provided
that, (i) such refinancing Debt, if secured, is secured only by the Collateral
securing the Term Loan Debt, and having lien priorities no more beneficial than
those applicable to the Term Loan Debt as in effect on the Closing Date, (ii) no
Subsidiary that is not originally obligated with respect to repayment of the
Debt being refinanced is obligated with respect to the refinancing Debt,
(iii) the weighted average life to maturity of the refinancing Debt shall be no
shorter than the remaining weighted average life to maturity of the Term Loan
Debt being refinanced, (iv) the maturity date in respect of the refinancing Debt
shall not be earlier than the maturity date in respect of the Debt being
refinanced, (v) the principal amount of such refinancing Debt does not exceed
the principal amount of the Debt so refinanced except by an amount (such amount,
the “Additional Permitted Amount”) equal to unpaid accrued interest and premium
thereon

 

-26-



--------------------------------------------------------------------------------

at such time plus reasonable fees and expenses incurred in connection with such
refinancing, (vi) the Debt being so refinanced is paid down on a
dollar-for-dollar basis by such refinancing Debt (other than by the Additional
Permitted Amount), (vii) the terms of any such refinancing Debt (1) (excluding
pricing, fees and rate floors and optional prepayment or redemption terms and
subject to clause (2) below) reflect, in Parent Borrower’s reasonable judgment,
then-existing market terms and conditions and (2) (excluding pricing, fees and
rate floors) are no more favorable to the lenders providing such refinancing
Debt than those applicable to the Debt being refinanced (in each case, including
with respect to mandatory and optional prepayments); provided that the foregoing
shall not apply to covenants or other provisions applicable only to periods
after the Latest Maturity Date in effect immediately prior to the establishment
of such refinancing Debt; provided further that any such refinancing Debt may
contain, without any Lender’s consent, additional covenants or events of default
not otherwise applicable to the Debt being refinanced or covenants more
restrictive than the covenants applicable to the Debt being refinanced, in each
case prior to the Latest Maturity Date in effect immediately prior to the
establishment of such refinancing Debt, so long as all Lenders receive the
benefits of such additional covenants, events of default or more restrictive
covenants and (viii) such refinancing Debt, if secured, shall be subject to a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Agent.

Permitted Unsecured Debt: any unsecured notes or bonds or other unsecured debt
securities; provided that (a) such Debt shall not mature prior to the date that
is 91 days after the Latest Maturity Date in effect at the time of the issuance
of such Debt and shall not have any principal payments due prior to such date,
except upon the occurrence of a change of control or similar event (including
asset sales), in each case so long as the provisions relating to change of
control or similar events (including asset sales) included in the governing
instrument of such Debt provide that the provisions of this Agreement must be
satisfied prior to the satisfaction of such provisions of such Debt, (b) such
Debt is not Guaranteed by any Subsidiary of Parent Borrower other than the
Obligors (which Guarantees shall be unsecured and shall be permitted only to the
extent permitted by Section 10.2.1(a)(vii)), (c) such Debt shall not have any
financial maintenance covenants, (d) such Debt shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Change in Control set forth herein and (e) such Debt, if subordinated in right
of payment to the Obligations, shall be subject to subordination and
intercreditor provisions that are, in the Agent’s reasonable judgment, customary
under then-existing market convention.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

Platform: as defined in Section 14.3.3.

Preferred Dividends: any cash dividends of the Parent Borrower permitted
hereunder to be paid with respect to preferred stock of the Parent Borrower in
reliance on Section 10.2.8(a)(iv).

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate

 

-27-



--------------------------------------------------------------------------------

outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease
Obligation or a purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under

Section 1a(18)(A)(v)(II) of such act.

Qualified Parent Borrower Preferred Stock: any preferred Equity Interests of
Parent Borrower (a)(i) that does not provide for any cash dividend payments or
other cash distributions in respect thereof prior to the Latest Maturity Date in
effect as of the date of issuance of such Equity Interests and (ii) that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(A)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Debt or preferred stock that is not Qualified Parent
Borrower Preferred Stock or (z) become redeemable at the option of the holder
thereof (other than as a result of a change of control event), in whole or in
part, in each case on or prior to the date that is 365 days after the Latest
Maturity Date in effect at the time of the issuance thereof and (B) provide
holders thereunder with any rights upon the occurrence of a “change of control”
event prior to the repayment of the Obligations and termination of the
Commitments under the Loan Documents, (b) with respect to which Parent Borrower
has delivered a notice to the Agent that it has issued preferred Equity
Interests in lieu of incurring Debt permitted under Section 10.2.1(a)(xii), with
such notice specifying to which of such Debt such preferred stock or preferred
equity interest applies; provided that (i) the aggregate liquidation value of
all such preferred stock or preferred equity interest issued pursuant to this
clause (b) shall not exceed at any time the dollar limitation related to the
applicable Debt hereunder, less the aggregate principal amount of such Debt then
outstanding and (ii) the terms of such preferred stock or preferred equity
interests (x) shall provide that upon a default thereof, the remedies of the
holders thereof shall be limited to the right to additional representation on
the board of directors of Parent Borrower and (y) shall otherwise be no less
favorable to the Lenders, in the aggregate, than the terms of the applicable
Debt or (c) having an aggregate initial liquidation value not to exceed
$10,000,000; provided that the terms of such preferred stock or preferred equity
interests shall provide that upon a default thereof, the remedies of the holders
thereof shall be limited to the right to additional representation on the board
of directors of Parent Borrower.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i), as
amended from time to time.

 

-28-



--------------------------------------------------------------------------------

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Registered Equivalent Notes: means, with respect to any bonds, notes, debentures
or similar instruments originally issued in a Rule 144A or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the Commission.

Regulation U: Regulation U of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

Regulation X: Regulation X of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

Reimbursement Date: as defined in Section 2.3.2.

Release: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata) or within any building, structure, facility or fixture.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to two months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Adjusted Availability is less than or equal to the greater of
(i) the lesser of (A) 20% of the Borrowing Base or (B) 20% of the aggregate
amount of all Revolver Commitments or (ii) $17,500,000; and (b) continuing until
no Event of Default exists and, during each of the preceding 30 consecutive
days, Adjusted Availability has been greater than the greater of (i) the lesser
of (A) 20% of the Borrowing Base or (B) 20% of the aggregate amount of all
Revolver Commitments or (ii) $17,500,000.

Required Conditions: with respect to any event, the following conditions: no
Default exists or is caused thereby and upon giving pro forma effect thereto,
either (a) during each of the preceding 30 consecutive days and as of such
event, Availability is greater than or equal to the greater of (i) the lesser of
(A) 20% of the Borrowing Base or (B) 20% of the aggregate amount of all Revolver
Commitments or (ii) $17,500,000; or (b) (i) during each of the preceding 30
consecutive days and as of such event, Availability is greater than or equal to
the greater of (A) the lesser of (1) 15% of the Borrowing Base or (2) 15% of the
aggregate amount of all Revolver Commitments or (B) $12,500,000 and (ii) the
Fixed Charge Coverage Ratio, determined on a pro forma basis giving effect to
such event, is not less than 1.0 to 1.0, whether or not a Financial Covenant
Trigger Period exists.

Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate

 

-29-



--------------------------------------------------------------------------------

outstanding Loans and LC Obligations or, if all Loans and LC Obligations have
been Fully Paid, the aggregate remaining Obligations; provided, however, (i) if
there are more than one (1), but fewer than three (3) unaffiliated Secured
Parties at such time, “Required Lenders” must include at least two
(2) unaffiliated Secured Parties and (ii) that Commitments, Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation, but any related Fronting Exposure shall be deemed
held as a Loan or LC Obligation by the Secured Party that funded the applicable
Loan or issued the applicable Letter of Credit.

Restricted Debt: Debt of the Parent Borrower or any Subsidiary, the payment,
prepayment, redemption, repurchase or defeasance of which is restricted under
Section 10.2.8(b).

Restricted Payment: means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Parent Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent Borrower or
any Subsidiary.

Restrictive Agreement: as defined in Section 10.2.10.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1(B), as hereafter modified pursuant to Section 2.1.4, Section 2.1.7
or an Assignment to which it is a party. “Revolver Commitments” means the
aggregate amount of such commitments of all Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Priority Collateral: the “ABL Priority Collateral”, as defined in the
Intercreditor Agreement.

Revolver Termination Date: the fifth anniversary of the Closing Date.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: means Standard & Poor’s Financial Services LLC, or any successor thereto.

Sanctioned Country: at any time, a country, region or territory which is itself
the subject or target of any Sanctions (including, without limitation, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

Sanctioned Person: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

Sanctions: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

-30-



--------------------------------------------------------------------------------

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations; and provided,
further, that the aggregate amount of Secured Bank Product Obligations
attributable to supply chain finance shall not exceed $20,000,000 at any time.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.

Secured Debt: Total Debt that is secured by a Lien on any asset of the Parent
Borrower or any of its Subsidiaries.

Secured Net Leverage Ratio: means, on any date, the ratio of (a) Secured Debt as
of such date less the aggregate amount (not to exceed $100,000,000) of
Unrestricted Domestic Cash as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Parent Borrower ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of the Parent Borrower most recently ended prior
to such date for which financial statements are available).

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Security Documents: the Guaranties, the Guarantee and Collateral Agreement,
Mortgages, IP Assignments, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

Senior Debt: Total Debt less Subordinated Debt.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Senior Secured Debt: Senior Debt that is secured by a Lien on any asset of the
Parent Borrower or any of its Subsidiaries.

Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.

Significant Investment: any acquisition by a Borrower or a Subsidiary of more
than 50% (but less than 100%) of the Equity Interests in a Person (such Person,
the “Subject Person”), so long as such acquisition is permitted by
Section 10.2.4.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its

 

-31-



--------------------------------------------------------------------------------

business and transactions and all business and transactions in which it is about
to engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Specified Vendor Payables Financing: the sale by one or more vendors of the
Parent Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Parent Borrower and such
Subsidiaries) to a Lender or any of its Affiliates pursuant to financing
agreements to which the Parent Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

Specified Vendor Payables Financing Documents: all documents and agreements
relating to the Specified Vendor Payables Financing.

Specified Vendor Receivables Financing: the sale by the Parent Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $30,000,000 at any time outstanding.

Specified Vendor Receivables Financing Documents: all documents and agreements
relating to Specified Vendor Receivables Financing.

Spin-Off: a “spin-off” transaction with respect to the Parent Borrower such that
all of the Equity Interests in the Parent Borrower are “spun-off” from TriMas
ratably to the holders of all the Equity Interests in TriMas and the Parent
Borrower ceases to be a Subsidiary of TriMas and becomes a public company.

Spin-Off Agreement: a Separation and Distribution Agreement, dated as of or
prior to the Closing Date, by and between the Parent Borrower and TriMas.

Spin-Off Documentation: collectively, the Spin-Off Agreement and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith, including, without
limitation, (i) an employee matters agreement by and between the Parent Borrower
and TriMas, (i) a tax sharing agreement by and between the Parent Borrower and
TriMas, and (iii) a transition services agreement by and between the Parent
Borrower and TriMas.

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

 

-32-



--------------------------------------------------------------------------------

Subject Person: as defined in the definition of “Significant Investment.”

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).

Subsidiary Obligor: any Subsidiary that is not (a) a Foreign Subsidiary, (b) a
CFC, (c) a CFC Holdco, (d) a U.S. Holdco or (e) an Immaterial Subsidiary.

Swap: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

Swap Obligation: with respect to any person, any obligation to pay or perform
under any Swap.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

Synthetic Purchase Agreement: any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent Borrower or a Subsidiary
is or may become obligated to make (i) any payment (other than in the form of
Equity Interests in the Parent Borrower) in connection with a purchase by a
third party from a Person other than the Parent Borrower or a Subsidiary of any
Equity Interest or Restricted Debt or (ii) any payment (other than on account of
a permitted purchase by it of any Equity Interest or any Restricted Debt) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest or Restricted Debt; provided that phantom stock or similar
plans providing for payments only to current or former directors, officers,
consultants, advisors or employees of the Parent Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan Agent: JPMorgan Chase Bank, N.A. in its capacity as agent for the
lenders under the Term Loan Agreement, and its successors and assigns including
under any replacement or refinancing with respect thereto.

Term Loan Agreement: that certain Term Loan Credit Agreement, dated as of even
date herewith, among Term Loan Agent, the Term Loan Lenders, the Parent
Borrower, and the other parties thereto.

Term Loan Debt: the Debt and “Obligations” (as defined under the Term Loan
Agreement) evidenced by the Term Loan Documents, in aggregate principal amount
(in the case of loans) not to exceed (a) $200,000,000 plus (b) the aggregate
principal amount of Permitted Incremental Term Loans.

Term Loan Documents: collectively: (a) the Term Loan Agreement and (b) all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Term Loan Agent or the Term Loan Lenders in connection
therewith.

Term Loan Lenders: the lenders party to the Term Loan Agreement.

 

-33-



--------------------------------------------------------------------------------

Term Loan Security Documents: collectively, the Guarantee and Collateral
Agreement (as defined in the Term Loan Agreement), the Mortgages (as defined in
the Term Loan Agreement) and all other security documents delivered to the Term
Loan Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Obligor under the Term Loan Agreement or the
Guarantee and Collateral Agreement (as defined in the Term Loan Agreement), as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

Term Priority Collateral: the “Term Priority Collateral”, as defined in the
Intercreditor Agreement.

Total Debt: as of any date, the aggregate principal amount of Debt for Borrowed
Money of the Parent Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

Transactions: collectively, (a) the consummation of the Spin-Off in accordance
with the terms of the Spin-Off Agreement, (b) the payment of a dividend in an
amount not to exceed $225,000,000, $200,000,000 of such dividend being funded
with Term Loan Debt and the remaining amount being funded with cash on-hand,
made on the Closing Date by the Parent Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Obligor of the Loan Documents to which it is to be a
party, the borrowing (if any) of the Loans on the Closing Date and issuance (if
any) of Letters of Credit hereunder on the Closing Date and the use of the
proceeds of the foregoing, (d) the execution, delivery and performance by each
Obligor of the Term Loan Documents to which it is to be a party, the borrowing
of Term Loan Debt on the Closing Date and the use of the proceeds thereof and
(e) the payment of the fees and expenses payable in connection with the
foregoing.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

TriMas: TriMas Company LLC, a Delaware limited liability company.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unrestricted Domestic Cash: means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Parent Borrower and its
Domestic Subsidiaries as of such date.

Unused Line Fee Rate: a per annum rate equal to 0.25%.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Holdco: any existing or future Domestic Subsidiary the Equity Interests of
which are held solely by Foreign Subsidiaries; provided that such existing or
newly formed Subsidiary shall not engage in any business or own any assets other
than the ownership of Equity Interests in Foreign Subsidiaries and intercompany
obligations that are otherwise permitted hereunder.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

Value: (a) for any particular type of Inventory (whether raw materials,
work-in-process or finished goods), its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

 

-34-



--------------------------------------------------------------------------------

Withdrawal Liability: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the audited financial
statements of Borrowers delivered to Agent with respect to the Fiscal Year
ending on December 31, 2014 and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and all relevant provisions of the Loan Documents
are amended in a manner satisfactory to Required Lenders to take into account
the effects of the change.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right”, “Securities Account” and “Supporting
Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; or (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1. All
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Reference to a Borrower’s “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5 Currency Equivalents.

1.5.1 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a

 

-35-



--------------------------------------------------------------------------------

Loan Document in a currency other than Dollars shall be determined by Agent on a
daily basis, based on the current Spot Rate. Borrowers shall report Value and
other Borrowing Base components to Agent in the currency invoiced by Borrowers
or shown in Borrowers’ financial records, and unless expressly provided
otherwise, shall deliver financial statements and calculate financial covenants
in Dollars. Notwithstanding anything herein to the contrary, if any Obligation
is funded and expressly denominated in a currency other than Dollars, Borrowers
shall repay such Obligation in such other currency.

1.5.2 Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

SECTION 2 CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.

2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Loan(s).

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital.

2.1.4 Voluntary Reduction or Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days prior written notice to Agent at any time after the first Loan Year,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility. Any notice of termination given by Borrowers shall be
irrevocable. On the termination date, Borrowers shall make Full Payment of all
Obligations.

(b) Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least 90 days prior written notice to Agent
delivered at any time after the First Loan Year, which notice shall specify the
amount of the reduction and shall be irrevocable once given. Each reduction
shall be in a minimum amount of $5,000,000, or an increment of $1,000,000 in
excess thereof.

2.1.5 Overadvances. If Revolver Usage exceeds the Borrowing Base (“Overadvance”)
at any time, the excess amount shall be payable by Borrowers on demand by Agent,
but

 

-36-



--------------------------------------------------------------------------------

all such Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance, when combined with all Protective Advances, is not known by Agent
to exceed 10% of the Borrowing Base; and (b) regardless of whether an Event of
Default exists, if Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance does not
continue for more than 30 consecutive days. Required Lenders may at any time
revoke Agent’s authority under the immediately preceding sentence to require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance by written notice to Agent. In no event shall
Overadvance Loans be required that would cause Revolver Usage to exceed the
aggregate Revolver Commitments. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by Agent or Lenders of the Event
of Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount, when
combined with all Overadvances, of 10% of the Borrowing Base outstanding at any
time, if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectability or repayment of Obligations, as
long as such Loans do not cause Revolver Usage to exceed the Borrowing Base; or
(b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. Lenders shall participate on a Pro
Rata basis in Protective Advances outstanding from time to time. Required
Lenders may at any time revoke Agent’s authority to make further Protective
Advances under clause (a) by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.

2.1.7 Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Borrowers, (b) increases under this Section do not exceed $25,000,000 in the
aggregate and no more than 5 increases are made, (c) no reduction in Commitments
pursuant to Section 2.1.4 has occurred prior to the requested increase, (d) the
requested increase does not cause the Commitments to exceed 90% of any
applicable cap under any Subordinated Debt agreement, and (e) the requested
increase does not cause the Commitments to exceed 90% of any applicable cap
contained in the Term Loan Documents (excluding the effect of any provision
permitting Revolver Loans or Letters of Credit in amounts exceeding any
expressed dollar cap in reliance upon the Borrowing Base). Agent shall promptly
notify Lenders of the requested increase and, within 10 Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in its
discretion, the increased Revolver Commitments among committing Lenders and, if
necessary, Eligible Assignees. Provided the conditions set forth in Section 6.2
are satisfied, total Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 45 days
following Borrowers’ increase request. Agent, Borrowers, and new and existing
Lenders shall execute and deliver such documents and agreements as Agent deems
appropriate to evidence the increase in and allocations of Revolver Commitments.
On the effective date of an increase, the Revolver Usage and other exposures
under the Revolver Commitments shall be reallocated among Lenders, and settled
by Agent if necessary, in accordance with Lenders’ adjusted shares of such
Commitments.

 

-37-



--------------------------------------------------------------------------------

2.2 [Reserved.]

2.3 Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
(which, together with the Existing Letters of Credit, constitute Letters of
Credit) from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Required Lenders that a LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.

(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies,

 

-38-



--------------------------------------------------------------------------------

and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts. Issuing
Bank may employ agents and attorneys-in-fact in connection with any matter
relating to Letters of Credit or LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

2.3.2 Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity,

 

-39-



--------------------------------------------------------------------------------

genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.

2.3.3 Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 20 Business Days, then
Borrowers shall, at Issuing Bank’s or Agent’s request, Cash Collateralize all
outstanding Letters of Credit. Borrowers shall, at Issuing Bank’s or Agent’s
request at any time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender. If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Revolver Loans, the
amount of Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).

2.3.4 Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. From the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default exists, shall be reasonably
acceptable to Borrowers.

SECTION 3 INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin pertaining to such
Loan; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest Period, plus
the Applicable Margin pertaining to such Loan; and (iii) if any other Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus the Applicable Margin for Base Rate
Revolver Loans.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

 

-40-



--------------------------------------------------------------------------------

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loan into a Base Rate Loan.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.

3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days
(if available from all Lenders); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4 Interest Rate Not Ascertainable. If, due to any circumstance affecting the
interbank market, Agent determines that adequate and fair means do not exist for
ascertaining LIBOR on any applicable date or that any Interest Period is not
available on the basis provided herein, then Agent shall immediately notify
Borrowers of such determination. Until Agent notifies Borrowers that such
circumstance no longer exists, the obligation of Lenders to make affected LIBOR
Loans shall be suspended and no further Loans may be converted into or continued
as such LIBOR Loans.

3.2 Fees.

3.2.1 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Revolver Commitments exceed the average daily Revolver Usage during any month.
Such fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.

 

-41-



--------------------------------------------------------------------------------

3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all reasonable and customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred. During an
Event of Default, the fee payable under clause (a) shall be increased by 2% per
annum.

3.2.3 Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.

3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent, upon presentation
of a summary statement, for all legal, accounting, appraisal, consulting, and
other fees, costs and expenses incurred by it in connection with (a) negotiation
and preparation of any Loan Documents, including any amendment or other
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. All legal, accounting and consulting fees
shall be charged to Borrowers by Agent’s professionals at their full hourly
rates, regardless of any alternative fee arrangements that Agent, any Lender or
any of their Affiliates may have with such professionals that otherwise might
apply to this or any other transaction. Borrowers acknowledge that counsel may
provide Agent with a benefit (such as a discount, credit or accommodation for
other matters) based on counsel’s overall relationship with Agent, including
fees paid hereunder. If, for any reason (including inaccurate reporting in any
Borrower Materials), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Agent, for the
ratable benefit of Lenders, an amount equal to the difference between the amount
of interest and fees that would have accrued using the proper margin and the
amount actually paid. All amounts payable by Borrowers under this Section shall
be due on demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay or, if applicable,

 

-42-



--------------------------------------------------------------------------------

convert all LIBOR Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans. Upon any such prepayment or
conversion, Borrowers shall also pay accrued interest on the amount so prepaid
or converted.

3.6 Inability to Determine Rates. Agent will promptly notify Borrower Agent and
Lenders if, in connection with any Loan or request for a Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (ii) adequate and reasonable means do not exist for determining LIBOR for the
Interest Period; or (b) Agent or Required Lenders determine for any reason that
LIBOR for the Interest Period does not adequately and fairly reflect the cost to
Lenders of funding the Loan. Thereafter, Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent (upon
instruction by Required Lenders) withdraws the notice. Upon receipt of such
notice, Borrower Agent may revoke any pending request for a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes otherwise
indemnifiable under Section 5.8 and (ii) Excluded Taxes) on its Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or its holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered.

 

-43-



--------------------------------------------------------------------------------

3.7.3 LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.

3.7.4 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Issuing
Bank notifies Borrower Agent of the applicable Change in Law and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor.

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9 Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required hereunder, or (d) a Lender (other than a Defaulting Lender)
is required to assign a LIBOR Loan prior to the end of its Interest Period
pursuant to Section 13.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses, expenses and fees arising
from redeployment of funds or termination of match funding. For purposes of
calculating amounts payable under this Section, a Lender shall be deemed to have
funded a LIBOR Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and period, whether or not the Loan was
in fact so funded.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

-44-



--------------------------------------------------------------------------------

SECTION 4 LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1 Notice of Borrowing.

(a) Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Agent a Notice of Borrowing. Such notice must be received by Agent by 11:00
a.m. (i) on the requested funding date, in the case of Base Rate Loans, and
(ii) at least two Business Days prior to the requested funding date, in the case
of LIBOR Loans. Notices received after such time shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a Base Rate
Loan or LIBOR Loan, (D) in the case of a LIBOR Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified), and (E), with
respect to the first Borrowing under this Agreement, whether such Borrowing or
any portion thereof is to constitute a FILO Loan. Notwithstanding anything to
the contrary contained herein, (1) if Borrowers elect to utilize any FILO Loans,
Borrowers must do so on the earlier of (x) the first Borrowing under this
Agreement and (y) the 18 month anniversary of the Closing Date and (2) once a
FILO Loan Borrowing has occurred, all Revolver Loans outstanding from time to
time up to the FILO Amount shall be deemed to be outstanding FILO Loans for all
purposes under this Agreement.

(b) Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Agent may, at its option, charge
such amount against any operating, investment or other account of a Borrower
maintained with Agent or any of its Affiliates.

(c) If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the presentation date, in the amount of the Payment
Item. Proceeds of the Loan may be disbursed directly to the account.

4.1.2 Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Agent shall endeavor to notify Lenders of each Notice of Borrowing (or deemed
request for a Borrowing) by 1:00 p.m. on the proposed funding date for a Base
Rate Loan or by 3:00 p.m. at least two Business Days before a proposed funding
of a LIBOR Loan. Each Lender shall fund its Pro Rata share of a Borrowing in
immediately available funds not later than 3:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
case Lender shall fund by 11:00 a.m. on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the Borrowing
proceeds as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its share of a Borrowing, Agent may assume that such Lender has deposited
or promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of a Borrowing or of a
settlement under Section 4.1.3(b) is not received by Agent, then Borrowers agree
to repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. A Lender or Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3 Swingline Loans; Settlement.

(a) To fulfill any request for a Base Rate Revolver Loan hereunder, Agent may in
its discretion advance Swingline Loans to Borrowers, up to an aggregate
outstanding

 

-45-



--------------------------------------------------------------------------------

amount of $10,000,000. Swingline Loans shall constitute Revolver Loans for all
purposes, except that payments thereon shall be made to Agent for its own
account until Lenders have funded their participations therein as provided
below.

(b) Settlement of Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly, unless the settlement amount is de minimis), on a Pro Rata basis in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrowers or any provision
herein to the contrary. Each Lender hereby purchases, without recourse or
warranty, an undivided Pro Rata participation in all Swingline Loans outstanding
from time to time until settled. If a Swingline Loan cannot be settled among
Lenders, whether due to an Obligor’s Insolvency Proceeding or for any other
reason, each Lender shall pay the amount of its participation in the Loan to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4 Notices. Borrowers may request, convert or continue Loans, select interest
rates and transfer funds based on telephonic or e-mailed instructions to Agent.
Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs materially from the action taken by Agent or Lenders, the records of
Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.

4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender’s Commitments and Loans from
the calculation of shares. A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.

4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the

 

-46-



--------------------------------------------------------------------------------

reinstated Lender’s Commitments and Loans, and the Revolver Usage and other
exposures under the Revolver Commitments shall be reallocated among Lenders and
settled by Agent (with appropriate payments by the reinstated Lender, including
payment of any breakage costs for reallocated LIBOR Loans) in accordance with
the readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document. No Lender shall be responsible for default by another
Lender.

4.3 Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $100,000 in excess thereof.

No more than 5 Borrowings of LIBOR Loans may be outstanding at any time, and all
LIBOR Loans having the same length and beginning date of their Interest Periods
shall be aggregated together and considered one Borrowing for this purpose. Upon
determining LIBOR for any Interest Period requested by Borrowers, Agent shall
promptly notify Borrowers thereof by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing.

4.4 Borrower Agent. Each Borrower hereby designates Parent Borrower (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Materials, payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, Issuing Bank
or any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

4.5 One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2, this Section, and
each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

4.7 Limitation on Borrowings of Parent Borrower. Notwithstanding anything to the
contrary contained herein, each of the parties hereto acknowledge and agree that
maximum principal amount of Revolver Loans and/or LC Obligations which Parent
Borrower shall be entitled to have outstanding at any time under this Agreement
for its own account (and not for the account of any other

 

-47-



--------------------------------------------------------------------------------

Borrower) shall not exceed $2,500,000 in the aggregate; it being understood and
agreed by each of the parties hereto that any Borrowings and/or Letters of
Credit requested by Parent Borrower in its capacity as Borrower Agent which
exceed the above noted limitation shall be Borrowings and/or Letters of Credit
for the account of one or more of the other Borrowers and not for the account of
Parent Borrower; provided that nothing set forth in this Section shall in any
way affect or limit the duties and obligations of each Borrower with respect to
the Obligations set forth in Section 5.10.

SECTION 5 PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Borrowers agree that Agent shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against the Obligations, in such
manner as Agent deems advisable, but whenever possible, any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans.

5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium.
Subject to Section 2.1.5, if an Overadvance exists at any time (including,
without limitation, as the result of a scheduled reduction in the FILO Amount,
if applicable), Borrowers shall, on the sooner of Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Revolver Loans in
an amount sufficient to reduce Revolver Usage to the Borrowing Base. If any
Asset Disposition includes the disposition of Inventory, Accounts or Revolver
Priority Collateral, Borrowers shall apply Net Proceeds to repay Revolver Loans
equal to the greater of (a) the net book value of such Inventory, Accounts and
Revolver Priority Collateral, or (b) the reduction in Borrowing Base resulting
from the disposition.

5.3 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.4 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.5 Application and Allocation of Payments.

5.5.1 Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Agent in its Permitted Discretion. Any payment of
the Loans shall be applied first to the Revolver Loans that are not FILO Loans
until repaid in full, and then to FILO Loans.

 

-48-



--------------------------------------------------------------------------------

5.5.2 Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, but subject to the Intercreditor Agreement, during an Event of
Default, monies to be applied to the Obligations, whether arising from payments
by Obligors, realization on Collateral, setoff or otherwise, shall be allocated
as follows:

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;

(c) third, to all amounts owing to Issuing Bank;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) up to the amount
of Reserves existing therefor;

(h) eighth, to all other Secured Bank Product Obligations; and

(i) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from a
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Obligor. This Section is
not for the benefit of or enforceable by any Obligor, and each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section. Any amount applied to the Loans
shall be applied first to the Revolver Loans that are not FILO Loans until
repaid in full, and then to FILO Loans.

5.5.3 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.6 Dominion Account. The ledger balance in each Dominion Account as of the end
of a Business Day shall be applied to the Obligations at the beginning of the
next Business Day, during any Dominion Trigger Period. If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default exists.

 

-49-



--------------------------------------------------------------------------------

5.7 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Borrowers shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law requires the deduction or withholding of any Tax from any such payment by
Agent or a Borrower, then Agent or such Borrower shall be entitled to make such
deduction or withholding based on information and documentation provided
pursuant to Section 5.9.

(b) If Agent or any Borrower is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c) If Agent or any Borrower is required by any Applicable Law other than the
Code to withhold or deduct Taxes, including backup withholding and withholding
taxes, from any payment, then (i) Agent or such Borrower, as required by
Applicable Law, shall pay the full amount that it determines is to be withheld
or deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.8.2 Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3 Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Lender or the Agent against any Indemnified Taxes (including those
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by a Lender or the Agent or required to be withheld or deducted
from a payment to a Lender or the Agent, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The applicable Borrower shall make payment within 10 days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender (with a copy to
Agent), or by Agent on its own behalf, shall be conclusive absent manifest
error.

 

-50-



--------------------------------------------------------------------------------

(b) Each Lender shall indemnify and hold harmless, on a several basis, (i) Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent Borrowers have not already paid or reimbursed Agent therefor and without
limiting Borrowers’ obligation to do so), (ii) Agent and Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agent and Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Agent or a Borrower in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment within 10 days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender by Agent or the Borrower Agent shall be conclusive
absent manifest error.

5.8.4 Evidence of Payments. If Agent or a Borrower pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.8.5 Treatment of Certain Refunds. If any party determines in its sole
discretion exercised in good faith that it has received a refund of any Taxes as
to which it has been indemnified by Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such party, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrowers agree, upon request by such party, to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such party if such party is required to
repay such refund to the Governmental Authority. Notwithstanding anything herein
to the contrary, no Recipient shall be required to pay any amount to Borrowers
if such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. In no event shall Agent or any Lender be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Borrower or other Person.

5.8.6 Lenders/Issuing Bank. For purposes of Sections 5.8 and 5.9, the term
“Lender” shall include the Issuing Bank.

5.8.7 Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the termination of the Commitments, and the
repayment, satisfaction, discharge or Full Payment of any Obligations.

5.9 Lender Tax Information.

5.9.1 Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the

 

-51-



--------------------------------------------------------------------------------

foregoing, such documentation (other than documentation described in Sections
5.9.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

5.9.2 Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

 

-52-



--------------------------------------------------------------------------------

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent at the time(s) prescribed by law and otherwise as reasonably requested
by Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

5.9.3 Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.9.4 FATCA Non-grandfathered Obligation. For purposes of determining
withholding Taxes imposed under FATCA, the Borrowers and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

5.10 Nature and Extent of Each Borrower’s Liability.

5.10.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.

5.10.2 Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or

 

-53-



--------------------------------------------------------------------------------

performance of any Obligations before, or as a condition to, proceeding against
such Borrower. Each Borrower waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of Obligations and
waives, to the maximum extent permitted by law, any right to revoke any guaranty
of Obligations as long as it is a Borrower. It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.10 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.10.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

-54-



--------------------------------------------------------------------------------

(c) Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their Permitted Discretion, to condition Loans and Letters of Credit
upon a separate calculation of borrowing availability for each Borrower and to
restrict the disbursement and use of Loans and Letters of Credit to a Borrower
based on that calculation.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.10.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.10.5 Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

SECTION 6 CONDITIONS PRECEDENT

6.1 Conditions Precedent to Closing Date. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the time, if any, before 5:00 p.m., New York City time, on August 24,
2015, that each of the following conditions has been satisfied (the date, if
any, upon which such conditions are first satisfied is referred to herein as the
“Closing Date”; if such conditions are not satisfied prior to 5:00 p.m., New
York City time, on August 24, 2015, the Closing Date shall not occur and Lenders
shall not be required to fund any Loan, issue any Letter of Credit, or otherwise
extend credit to Borrowers hereunder):

(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof; provided, however, that Borrowers shall not be required to
deliver a Lien Waiver on the Closing Date for a location for which Agent has
established a Rent and Charges Reserve.

 

-55-



--------------------------------------------------------------------------------

(b) The Agent shall have received the Intercreditor Agreement, executed and
delivered by the Borrowers, the Guarantors, the Term Loan Agent and the Agent,
and each party thereto shall be in compliance with all terms thereof.

(c) The Collateral and Guarantee Requirement shall have been satisfied and Agent
shall have received a completed Perfection Certificate dated as of the Closing
Date and signed by an executive officer or Financial Officer of the Parent
Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Obligors in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the Agent that
the Liens indicated by such financing statements (or similar documents) are
permitted by Section 10.2.2 or have been released or will be released pursuant
to UCC-3 financing statements or other release documentation delivered to Agent.

(d) Agent shall have received duly executed agreements establishing and/or
evidencing each Dominion Account and related lockbox and each Controlled
Account, each in form and substance, and with financial institutions,
satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) no
Default exists; (ii) the representations and warranties set forth in Section 9
are true and correct; and (iii) such Borrower has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(g) Agent shall have received a written opinion of Cahill Gordon & Reindel LLP,
as well as any local counsel to Obligors or Agent, in form and substance
satisfactory to Agent.

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction in the United States and Canada where such Obligor’s conduct of
business or ownership of Property necessitates qualification.

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, together with a loss payable
endorsement naming Agent as loss payee and reasonably acceptable to Agent, all
in compliance with the Loan Documents.

 

-56-



--------------------------------------------------------------------------------

(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of Obligors and their Subsidiaries, taken as a whole, or in the
quality, quantity or value of any Collateral shall have occurred since
December 31, 2014. The capital structure of the Obligors shall be satisfactory
to Agent.

(k) Borrowers shall have paid all fees and expenses to be paid to Agent and/or
the Lenders under the Loan Documents on or prior to the Closing Date.

(l) Agent shall have received a Borrowing Base Report as of the most recent
month ending at least 15 days prior to the Closing Date.

(m) Upon giving effect to the Transactions, Availability shall be at least
$50,000,000.

(n) The Agent and the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

(o) Agent and Lenders (i) shall have received (A) the financial statements
referred to in Section 9.1.4(a) and (b), and (B) projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Availability
for the 2015 and 2016 Fiscal Years, quarter by quarter, all in form and
substance satisfactory to Agent, and (ii) shall be reasonably satisfied that no
material change has occurred with respect to the assumptions made in such
projections from the date the same are delivered to Agent and Lenders;

(p) Agent shall have received executed copies of the material Term Loan
Documents, which shall be in form and substance satisfactory to Agent, shall be
in full force and effect and all conditions to the extension of credit
thereunder shall have been satisfied.

(q) Agent shall have received evidence satisfactory to Agent that Borrowers have
received (or will receive concurrently with the effectiveness of this
Agreement), in immediately available funds, the proceeds of the Term Loan Debt
in the amount of not less than $200,000,000, and that the proceeds thereof have
been, or shall be on the Closing Date, used for the purposes described in the
Term Loan Agreement.

(r) Agent shall have received evidence satisfactory to Agent that the Term Loan
Agent has received the originals of any pledged Collateral representing all of
the issued and outstanding shares of the Equity Interests constituting
Collateral and required to be delivered under the Loan Documents, in each case
together with stock powers (or the equivalent) duly executed in blank with
respect thereto.

(s) The terms of the Spin-Off Documentation shall be reasonably satisfactory to
the Agent and the Spin-Off shall have been consummated (or shall be consummated
substantially simultaneously with the initial funding of Term Loan Debt on the
Closing Date) in accordance with Applicable Law and the Spin-Off Documentation
(without giving effect to any modification or waiver of any provision of, or any
consent given in respect of, the Spin-Off Documentation not approved by the
Agent).

 

-57-



--------------------------------------------------------------------------------

(t) Agent shall have received a letter, in form and substance satisfactory to
Agent, from JPMorgan Chase Bank, N.A., in its capacity as administrative agent
and collateral agent under the Existing Credit Facility (“Existing Agent”) to
Agent confirming that the Obligors and their Subsidiaries are released from all
obligations under the Existing Credit Facility and providing a release of all of
the Liens existing in favor of Existing Agent in and to the assets of the
applicable Obligors and their Subsidiaries, together with termination statements
and other documentation evidencing the termination by Existing Agent of its
Liens in and to the properties and assets of the applicable Obligors and their
Subsidiaries.

(u) Agent shall have received a supplement to Schedule 9.1.13 setting forth a
description of all material insurance policies maintained by or on behalf of the
Parent Borrower and the Subsidiaries as of the Closing Date, and to the extent
deemed appropriate by Parent Borrower, supplements to Schedules 9.1.5, 9.1.12
and 10.2.1 reflecting any and all changes in the names of the Subsidiaries of
the Borrowers referred to therein made in connection with the Spin-Off to the
extent necessary to make such schedules true, correct and complete on the
Closing Date, in each case in form and substance reasonably acceptable to Agent.
Unless Agent shall advise the Parent Borrower in writing that any such proposed
supplements are not reasonably acceptable to Agent, Schedules 9.1.5, 9.1.12,
9.1.13, and/or 10.2.1 shall be deemed to be automatically amended on the Closing
Date to reflect any applicable supplement to such Schedules delivered pursuant
to this clause without the necessity of any further action.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7 COLLATERAL

7.1 Grant of Security Interest. As security for the full and timely payment and
performance of all Obligations, the Borrowers shall, and shall cause each other
Obligor to, on or before the Closing Date, do or cause to be done all things
necessary in the opinion of the Agent in its Permitted Discretion to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of such Obligors. Without limiting the foregoing, on the Closing Date
the Borrowers shall

 

-58-



--------------------------------------------------------------------------------

deliver, and shall cause each other Obligor to deliver, to the Agent, in form
and substance reasonably acceptable to the Agent, (a) the Guarantee and
Collateral Agreement, which shall pledge to the Agent for the benefit of the
Secured Parties certain personal property of the Obligors more particularly
described therein, and (b) UCC financing statements in form, substance and
number as reasonably requested by the Agent, reflecting the Lien in favor of the
Agent for the benefit of the Secured Parties on the Collateral, and shall take
such further action and deliver or cause to be delivered such further documents
as required by the Security Documents or otherwise as the Agent may reasonably
request to effect the transactions contemplated by this Article VII.

7.2 Cash Collateral.

7.2.1 [Reserved.]

7.2.2 Cash Collateral. Cash Collateral may be invested, at Agent’s Permitted
Discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Borrower, and shall have no responsibility for any
investment or loss. As security for the Obligations, each Borrower shall grant
(and shall cause each other Subsidiary Obligor to grant) to Agent pursuant to
the Guarantee and Collateral Agreement a security interest in and Lien upon all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise. Agent may apply Cash Collateral to the
payment of such Obligations as they become due, in such order as Agent may
elect. Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent, and no Borrower or other Person shall have
any right to any Cash Collateral, until Full Payment of the Obligations.

7.3 Real Estate Collateral.

7.3.1 [Reserved.]

7.3.2 Collateral Assignment of Leases. To further secure the prompt payment and
performance of its Obligations, each Borrower hereby transfers and assigns to
Agent all of such Borrower’s right, title and interest in, to and under all now
or hereafter existing leases of real property with annual rents in excess of
$1,500,000 to which such Borrower is a party, whether as lessor or lessee, and
all extensions, renewals, modifications and proceeds thereof.

7.4 Limitations. The Lien on Collateral granted under the Security Documents is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting Obligor.

SECTION 8 COLLATERAL ADMINISTRATION

8.1 Borrowing Base Reports. By the 15th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Report as of the close of business of the previous month, and at such other
times as Agent may request; provided, that, during any Borrowing Base Trigger
Period, by Wednesday of each week, Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) a Borrowing Base Report as of the close
of business of the previous week, and at such other times as Agent may request.
In addition, upon the occurrence and during the continuation of an Event of
Default, Borrowers shall deliver to Agent (and Agent shall promptly deliver same
to Lenders) Borrowing Base Reports on a more frequent basis if requested by
Agent. All information (including calculation of Availability) in a Borrowing
Base Report shall be certified by Borrowers. Agent may from time to time adjust
any such report (a) to reflect Agent’s reasonable estimate of declines in value
of Collateral, due to collections received in the Dominion

 

-59-



--------------------------------------------------------------------------------

Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent any information or calculation does not comply with this Agreement.

8.2 Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts in all material respects, including all
payments and collections thereon, in a manner consistent with past business
practices, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on each date that a
Borrowing Base Report is delivered or required to be delivered pursuant to
Section 8.1, an ineligible Account reconciliation report and a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute,
and, if a Borrowing Base Trigger Period is in effect or such materials are
reasonably requested by Agent, documents evidencing proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $2,000,000 or more cease to be
Eligible Accounts, Borrowers shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Borrower has knowledge thereof.

8.2.2 [Reserved.]

8.2.3 [Reserved.]

8.2.4 Maintenance of Dominion Account. Borrowers shall maintain each Dominion
Account and each Controlled Account pursuant to lockbox or other arrangements
acceptable to Agent. On or prior to the Control Agreement Deadline (as defined
in the Guarantee and Collateral Agreement), Borrowers shall obtain an agreement
(in form and substance satisfactory to Agent) from the lockbox servicers,
Dominion Account bank and other depositories and securities intermediaries with
whom Controlled Accounts are maintained, establishing Agent’s control over and
Lien in the lockboxes, each Dominion Account and each Controlled Account, which
may be exercised by Agent during any Dominion Trigger Period, requiring
immediate deposit of all remittances received in the lockbox or other Controlled
Accounts to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Dominion Trigger Period,
require immediate transfer of all funds in such account to a Deposit Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers or any Obligor for any lockbox arrangement, Controlled Account or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

8.2.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3 Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory in all material respects, including costs and
daily withdrawals and additions, in a manner consistent with past business
practice, and shall submit to Agent inventory and reconciliation reports in form
satisfactory to Agent, on such periodic basis as Agent may request. Each

 

-60-



--------------------------------------------------------------------------------

Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.

8.3.2 [Reserved.]

8.3.3 Acquisition, Sale and Maintenance. Each Borrower shall make commercially
reasonable efforts to assure that all Inventory is produced in accordance with
Applicable Law, including the FLSA. Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law.

8.4 [Reserved.]

8.5 Deposit Accounts. Each Borrower shall (and shall cause each Obligor to) take
all actions necessary to establish and maintain Agent’s control of each Deposit
Account and Securities Account (in each case, other than Excluded Accounts) as
required by the Guarantee and Collateral Agreement. Each applicable Borrower
shall (and shall cause each applicable Obligor to) be the sole account holder of
each applicable Deposit Account and Securities Account (in each case, other than
Excluded Accounts) of such Borrower (or Obligor) and shall not allow any other
Person (other than Agent and/or Term Loan Agent or in respect of any Permitted
Encumbrance arising under clause (j) of the definition thereof) to have control
over any such Deposit Account, Securities Account or any Property deposited or
held therein.

8.6 General Provisions.

8.6.1 [Reserved.]

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) [Reserved.]

(b) Any Net Proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any Net Proceeds of awards arising from
condemnation of any Collateral shall be paid to Agent and/or the Term Loan Agent
as required pursuant to the Loan Documents, the Term Loan Documents and the
Intercreditor Agreement. Any such Net Proceeds of insurance or condemnation
awards that relate to Revolver Priority Collateral shall be applied to payment
of the Revolver Loans, and then to other Obligations. Subject to the
Intercreditor Agreement and clause (c) below, any such Net Proceeds of insurance
or condemnation awards that relate to Term Priority Collateral, to the extent
not timely applied to repair, restore or replace such property or asset in
accordance with the Term Loan Documents, shall be applied first to the Term Loan
Debt until paid in full, then to Revolver Loans until paid in full and then to
other Obligations.

(c) To the extent permitted by the Term Loan Documents and subject to the
Intercreditor Agreement, Borrowers may use Net Proceeds of insurance that relate
to Equipment or Real Estate and Net Proceeds of awards arising from condemnation
of Real Estate to repair, restore or replace such Equipment or Real Estate.

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any

 

-61-



--------------------------------------------------------------------------------

Person to realize upon any Collateral, shall be borne and paid by Borrowers.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.

SECTION 9 REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that, on the Closing Date and at
each time that the following representations and warranties are made or deemed
to be made thereafter:

9.1.1 Organization; Powers. Each Borrower and each Subsidiary of each Borrower
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

9.1.2 Authorization; Enforceability. The Transactions to be entered into by each
Obligor are within such Obligor’s powers and have been duly authorized by all
necessary action. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Obligor is
to be a party, when executed and delivered by such Obligor, will constitute, a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

9.1.3 Governmental Approvals; No Conflicts. The Transactions and the other
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of any Borrower or any
Subsidiary of any Borrower or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary of any Borrower or their
assets, or give rise to a right thereunder to require any payment to be made by
any Borrower or any Subsidiary of any Borrower, except for violations, defaults
or the creation of such rights that could not reasonably be expected to result
in a Material Adverse Effect, (d) will not result in the creation or imposition
of any Lien on any asset of any Borrower or any Subsidiary of any Borrower,
except Liens created under the Loan Documents and Liens permitted by
Section 10.2.2, and (e) do not require any acknowledgement, agreement or consent
under any indenture, agreement or other instrument binding upon any Borrower or
any Subsidiary of any Borrower or their assets, except for such
acknowledgements, agreements and consents as have been obtained or made and are
in full force and effect, and such acknowledgements, agreements or consents the
failure of which to obtain could not reasonably be expected to result in a
Material Adverse Effect. Schedule 9.1.3 sets forth for each Borrower and
Subsidiary Obligor a description of each license from a Governmental Authority
which is material to the conduct of the business of such Obligor as of the
Closing Date.

 

-62-



--------------------------------------------------------------------------------

9.1.4 Financial Condition; No Material Adverse Change.

(a) The Borrowers have heretofore furnished to the Agent and the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each Fiscal Quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Borrowers
may furnish the foregoing referenced in clause (i) to the Agent by the filing
with the Commission of the Borrower Registration Statement in connection with
the Spin-Off). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) The Borrowers have heretofore furnished to the Agent a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Parent Borrower as of and for the 12-month period ending on the
last day of the most recently completed four-fiscal quarter period for which
financial statements were delivered under Section 9.1.4(a), prepared after
giving effect to the Transactions and the other transactions contemplated hereby
to be consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).

(c) Except as disclosed in the financial statements referred to above, except
for the Disclosed Matters and except for liabilities arising as a result of the
Transactions, after giving effect to the Transactions, no Borrower or any
Subsidiary of a Borrower has, as of the Closing Date, any contingent liabilities
that would be material to the Borrowers and the Subsidiaries, taken as a whole.

(d) Since December 31, 2014, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

9.1.5 Properties.

(a) Each of the Parent Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Real Estate that is subject to a Mortgage), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Parent Borrower and its Subsidiaries owns, or is licensed to
use, all Intellectual Property material to its business, and the use thereof by
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 9.1.5 sets forth the address of each real property that is owned or
leased by the Parent Borrower or any of its Subsidiaries as of the Closing Date
after giving effect to the Transactions.

 

-63-



--------------------------------------------------------------------------------

9.1.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Borrower, threatened against or affecting the Parent Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters set forth on Schedule 9.1.6) or (ii) that involve any
of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters set forth on Schedule 9.1.6 and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of the
Parent Borrower or any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Closing Date, there has been no change in the status of the
Disclosed Matters set forth on Schedule 9.1.6 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

(d) No Borrower or Subsidiary Obligor is in default with respect to any order,
injunction or judgment of any Governmental Authority, except for such defaults
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

9.1.7 Compliance with Laws and Agreements. Each of the Parent Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

9.1.8 Investment Company Status. None of the Parent Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

9.1.9 Taxes. Each of the Parent Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, there is no pending audit
of any Borrower or any Subsidiary Obligor with any federal, state, local or
foreign tax authority, except as could not reasonably be expected to result in a
Material Adverse Effect.

9.1.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Plans.

 

-64-



--------------------------------------------------------------------------------

9.1.11 Disclosure. The Parent Borrower has disclosed to the Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
the Parent Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Obligor to the Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Parent Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were prepared.

9.1.12 Subsidiaries. The Parent Borrower does not have any subsidiaries other
than the other Obligors and the Subsidiaries of the other Obligors. Schedule
9.1.12 sets forth the name of, and the ownership interest of the Parent Borrower
in, each Subsidiary of the Parent Borrower and identifies each Subsidiary that
is an Obligor, in each case as of the Closing Date.

9.1.13 Insurance. Schedule 9.1.13 sets forth a description of all material
insurance policies maintained by or on behalf of the Parent Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.

9.1.14 Labor Matters. As of the Closing Date, there are no strikes, lockouts or
slowdowns against the Parent Borrower or any Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened that could reasonably be expected
to have a Material Adverse Effect. All payments due from the Parent Borrower or
any Subsidiary, or for which any claim may be made against the Parent Borrower
or any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary except for those which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

9.1.15 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan made on
the Closing Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of each Obligor, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each Obligor
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) each Obligor will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Obligors, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

9.1.16 Senior Indebtedness. The Obligations constitute “Senior Debt”, however
defined, under the terms of any Debt that is subordinated in right of payment to
the Obligations.

9.1.17 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the “Pledged Collateral” (as defined in the
Guarantee and Collateral Agreement) and, in respect

 

-65-



--------------------------------------------------------------------------------

of such Pledged Collateral in which a security interest can be perfected by
control, when such Collateral is delivered to the Agent or the Term Loan Agent,
in its capacity as agent for the Agent solely for the purpose of perfecting the
security interest granted to Agent in such Collateral, and for so long as the
Agent or the Term Loan Agent, as applicable, remains in control of such
Collateral, the security interest in such “Pledged Collateral” created by the
Guarantee and Collateral Agreement shall constitute a perfected junior priority
security interest (subordinate only to the security interests under the Term
Loan Documents) in all right, title and interest of the pledgor thereunder in
such “Pledged Collateral”, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted by Section 10.2.2 and subject
to the Intercreditor Agreement.

(b) The Guarantee and Collateral Agreement is effective to create in favor of
the Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the “Collateral” other than the “Pledged
Collateral” (in each case as defined in the Guarantee and Collateral Agreement)
and, in respect of such Collateral in which a security interest can be perfected
by the filing of a UCC financing statement, when financing statements in
appropriate form are filed in the offices specified on Schedule 1.04 to the
Perfection Certificate most recently delivered to Agent, the security interest
created by the Guarantee and Collateral Agreement shall constitute a perfected
security interest in all right, title and interest of the grantors thereunder in
such Collateral (other than the Intellectual Property), in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 10.2.2 and subject to the Intercreditor Agreement.

(c) When the Guarantee and Collateral Agreement (or a summary thereof) is filed
in the United States Patent and Trademark Office and the United States Copyright
Office and the financing statements referred to in Section 9.1.17(b) above are
appropriately filed, the security interest created by the Guarantee and
Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Obligors after
the Closing Date), other than with respect to Liens permitted by Section 10.2.2
and subject to the Intercreditor Agreement.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of and reasonably satisfactory to the
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the applicable mortgagor’s right, title and interest in and to
the Real Estate thereunder and the proceeds thereof, and when the Mortgages are
filed in the appropriate offices, the Lien created by each Mortgage shall
constitute a perfected Lien on all right, title and interest of the applicable
mortgagor in such Real Estate and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens permitted by Section 10.2.2 and subject to the
Intercreditor Agreement.

9.1.18 Federal Reserve Regulations.

(a) Neither the Parent Borrower nor any of any Borrower’s Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

-66-



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Revolver Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or X.

9.1.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Parent Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Parent Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent Borrower, any Subsidiary of any Borrower or any
of their respective directors, officers or employees, or (b) to the knowledge of
the Parent Borrower or any agent of the Parent Borrower or any Subsidiary of any
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

9.1.20 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account shown as an Eligible
Account in a Borrowing Base Report, that:

(a) it is genuine and in all respects what it purports to be;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;

(d) it is not subject to any offset, Lien (other than Permitted Encumbrances and
Liens permitted under Sections 10.2.2(a) and 10.2.2(r) (in each case provided
that no such Permitted Encumbrance or Lien permitted under Section 10.2.2(a) or
Section 10.2.2(r) is prior to the Lien of the Agent, unless an Availability
Reserve is in effect with respect thereto)), deduction, defense, dispute,
counterclaim or other adverse condition except as arising in the Ordinary Course
of Business and disclosed to Agent; and it is absolutely owing by the Account
Debtor, without contingency in any respect;

(e) no purchase order, agreement or Applicable Law restricts assignment of the
Account to Agent (regardless of whether, under the UCC, the restriction is
ineffective), and the applicable Borrower is the sole payee or remittance party
shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and

(g) to Borrowers’ knowledge, without investigation, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

 

-67-



--------------------------------------------------------------------------------

9.1.21 [Reserved.]

9.1.22 [Reserved.]

9.1.23 Material Contracts. Schedule 9.1.23 hereto sets forth for each Borrower
and Subsidiary Obligor, as of the Closing Date, a list of all of the material
contracts and agreements to which such Obligor is a party, including, without
limitation, all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to Agent pursuant to Section 10.1.2(h), agreements relating
to Debt described on Schedule 10.2.1, real property leases identified on
Schedule 2.03 to the Perfection Certificate delivered to Agent on the Closing
Date, and Licenses identified on Schedule 4.04 to the Perfection Certificate
delivered to Agent on the Closing Date).

9.1.24 Trade Relations. To the Borrowers’ knowledge, there exists no actual or
threatened termination, limitation or adverse modification of any business
relationship between any Borrower or Subsidiary and any customer or supplier, or
any group of customers or suppliers, who individually or in the aggregate are
material to the business of such Borrower or Subsidiary, except for those which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the Borrowers’ knowledge, there exists no condition
or circumstance that could reasonably be expected to impair the ability of any
Borrower or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

9.1.25 Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.

SECTION 10 COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. On and after the Closing Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees and expenses payable hereunder have been paid in full and all
Letters of Credit have expired, terminated or been Cash Collateralized and all
unpaid drawings under any Letters of Credit shall have been reimbursed, each
Borrower shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject to reasonable notice and normal
business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them. Notwithstanding anything to the contrary herein, no Borrower or Subsidiary
shall be required to disclose, permit the inspection, examination or making of
copies of, or discuss any document, information, or other matter (A) that
constitutes non-financial trade secrets or non-financial proprietary information
of any Borrower or Subsidiary and/or any of its customers and/or suppliers,
(B) in respect of which disclosure to the Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by Applicable Law,
(C) that is subject to attorney-client or similar privilege or

 

-68-



--------------------------------------------------------------------------------

constitutes attorney work product or (D) in respect of which any Borrower or
Subsidiary owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into in contemplation of the
requirements of this Section 10.1.1(a)) and disclosure to the Agent, any Lender
or any Issuing Bank is prohibited notwithstanding the confidentiality
obligations set forth in Section 14.12 unless Agent, Lenders and Issuing Bank
agree to be bound by such additional confidentiality obligations with respect to
such confidential information as may be reasonably requested by the Borrowers
and/or such third party to permit such disclosure.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to one time per Loan Year
(or up to two times per Loan Year during a Reporting Trigger Period); and
(ii) appraisals of Inventory up to one time per Loan Year (or up to two times
per Loan Year during a Reporting Trigger Period); provided, however, that if an
examination or appraisal is initiated during a Default or Event of Default, all
charges, costs and expenses relating thereto shall be reimbursed by Borrowers
without regard to such limits. Borrowers agree to pay Agent’s then standard
charges for examination activities, including charges for Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) within 90 days after the end of each Fiscal Year of Parent Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Agent and the
Lenders shall be deemed to be satisfied in respect of any Fiscal Year of Parent
Borrower by the filing of Parent Borrower’ annual report on Form 10-K for such
Fiscal Year with the Commission to the extent the foregoing are included
therein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each Fiscal Year of Parent Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Agent and the
Lenders shall be deemed to be satisfied in respect of any fiscal quarter of
Parent Borrower by the filing of Parent Borrower’ quarterly report on Form 10-Q
for such fiscal quarter with the Commission to the extent the foregoing are
included therein);

 

-69-



--------------------------------------------------------------------------------

(c) during any Reporting Trigger Period, as soon as available, and in any event
within 30 days after the end of each month, unaudited balance sheets as of the
end of such month and the related statements of income and cash flow for such
month and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for Borrowers and their Subsidiaries and on a consolidating basis for each
Borrower, from the Borrowers’ internal operating statements (which are not
intended to be prepared in accordance with GAAP), certified by a Financial
Officer of Parent Borrower as fairly presenting the financial position and
results of operations for such month;

(d) concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by a Financial
Officer of the Parent Borrower which, inter alia shall (i) certify as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) set forth reasonably detailed calculations demonstrating compliance with
the financial covenants set for in Section 10.3 (whether or not a Financial
Covenant Trigger Period is in effect), (iii) state whether any change in GAAP or
in the application thereof has occurred since the date of Parent Borrower’
audited financial statements referred to in Section 9.1.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) identify all Subsidiaries
existing on the date of such certificate and indicating, for each such
Subsidiary, whether such Subsidiary is an Obligor or a Foreign Subsidiary and/or
an Immaterial Subsidiary and whether such Subsidiary was formed or acquired
since the end of the previous fiscal quarter;

(e) [Reserved];

(f) not later than February 15 of each Fiscal Year, projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Availability
for such Fiscal Year, quarter by quarter;

(g) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form reasonably satisfactory to Agent;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to the Agent and the Lenders shall be deemed to be satisfied to
the extent the foregoing are filed with the Commission);

(i) promptly upon Borrowers’ receipt thereof, (A) copies of all material
compliance reports filed and material correspondence regarding any active or
pending investigation or enforcement action concerning any Borrower or
Subsidiary Obligor with any state, federal, local or foreign regulatory agency
and (B) all material correspondence, if any, alleging violation of or requesting
compliance by any Borrower or Subsidiary Obligor with laws, regulations, etc. or
requests for information pursuant to interstate commerce laws, antitrust laws,
securities laws, worker safety laws (OSHA), etc.;

(j) except to the extent already provided for in this Section 10.1.2, promptly
after the sending thereof, copies of any proposed waiver, consent, or amendment
concerning any of the Term Loan Documents;

 

-70-



--------------------------------------------------------------------------------

(k) promptly upon the effectiveness thereof, (A) a description of each license
from a Governmental Authority which becomes effective after the Closing Date and
is material to the conduct of the business of the Borrowers and their respective
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which any Borrower or Subsidiary Obligor is a party, including,
without limitation, each Specified Vendor Receivables Financing Document (other
than contracts and agreements disclosed to Agent pursuant to Section 10.1.2(h),
agreements described on Schedule 9.1.23 or Schedule 10.2.1, and without
duplication of real property leases identified on Schedule 2.03 to the
Perfection Certificate most recently delivered to Agent and Licenses identified
on Schedule 4.04 to the Perfection Certificate most recently delivered to
Agent);

(l) prior to any sale, transfer or other disposition of Revolver Priority
Collateral in an aggregate amount in excess of $5,000,000 in reliance on
Section 10.2.5(j), Borrowers shall deliver to Agent a Borrowing Base Report, in
form and substance acceptable to Agent in all respects, showing that, after
giving pro forma effect to such disposition, no Overadvance exists and Revolver
Usage does not exceed the Borrowing Base; and

(m) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.

Each Borrower represents and warrants that it and each of its Subsidiaries
either (i) has no registered or publicly traded securities outstanding or
(ii) files its financial statements with the Commission and/or makes its
financial statements available to potential holders of its 144A securities, and,
accordingly, each Borrower hereby (x) authorizes the Agent to make the financial
statements to be provided under Section 10.1.2(a) and (b) above, along with the
Loan Documents, available to all Lenders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrowers will not request that any
other material be posted to all Lenders without expressly representing and
warranting to the Agent in writing that (A) such materials do not constitute
material non-public information within the meaning of the federal securities
laws (“MNPI”) or (B) (i) the Parent Borrower and its Subsidiaries have no
outstanding publicly traded securities, including 144A securities, and (ii) if
at any time the Parent Borrower or any of its Subsidiaries issues publicly
traded securities, including 144A securities, the Borrowers will, following the
issuance of such securities, make such materials that do constitute MNPI at the
time of issuance of such securities publicly available by press release or
public filing with the Commission.

10.1.3 Notices.

(a) Notify Agent and Lenders in writing, promptly after a Borrower’s obtaining
knowledge thereof, of any of the following that affects an Obligor: (i) the
commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination could reasonably be expected to result in
a Material Adverse Effect; (ii) any pending or threatened labor dispute, strike
or walkout, or the expiration of any material labor contract; (iii) any default
under or termination of a Material Agreement; (iv) the existence of any Default
or Event of Default; (v) any judgment for the payment of money in an aggregate
amount exceeding $2,500,000 that remains undischarged for a period of 30
consecutive days, during which execution is not effectively stayed, or the
occurrence of any action legally taken by a judgment creditor to attach or levy
upon assets in order to enforce any such judgment; (vi) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (vii) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (viii) any Release by an
Obligor or with respect to any Real Estate owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, in each case

 

-71-



--------------------------------------------------------------------------------

where the expected remedial costs or liability is reasonably expected to exceed
$2,500,000; (ix) the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $10,000,000; (x) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; (xi) any material audit of
any Borrower or any Subsidiary Obligor with any federal, state, local or foreign
tax authority; or (xii) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Parent Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

(b) [Reserved.]

(c) Each year, within 90 days after the end of each Fiscal Year of Parent
Borrower, Parent Borrower (on behalf of itself and the other Obligors) shall
deliver to the Agent a certificate of a Financial Officer of Parent Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent Perfection Certificate delivered pursuant to this
Section and (ii) certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Each of the Borrowers will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

10.1.6 Payment of Obligations. Each of the Borrowers will, and will cause each
of the Subsidiaries to, pay its Debt and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
such Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) to the
extent the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect; provided that no amounts received from any Obligor
shall be applied to Excluded Swap Obligations of such Obligor.

10.1.7 Insurance. Each of the Borrowers will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar

 

-72-



--------------------------------------------------------------------------------

businesses operating in the same or similar locations, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. Such insurance shall be maintained with financially sound and reputable
insurance companies, except that a portion of such insurance program (not to
exceed that which is customary in the case of companies engaged in the same or
similar business or having similar properties similarly situated) may be
effected through self-insurance; provided adequate reserves therefor, in
accordance with GAAP, are maintained. In addition, each of the Borrowers will,
and will cause each of its Subsidiaries to, maintain all insurance required to
be maintained pursuant to the Security Documents. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Obligor will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under Applicable Law, including Regulation H of the
Board of Governors. The Parent Borrower will furnish to the Lenders, upon
request of the Agent, information in reasonable detail as to the insurance so
maintained. All insurance policies or certificates (or certified copies thereof)
with respect to such insurance shall be endorsed to the Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the Agent as
lender loss payee or additional insured, as appropriate).

10.1.8 Existence; Conduct of Business.

(a) Each of the Borrowers will, and will cause each of the Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names the loss
of which would have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 10.2.3 or disposition permitted under Section 10.2.5.

(b) The Parent Borrower will cause all the Equity Interests of each Subsidiary
which is a Borrower to be owned, directly or indirectly, by the Parent Borrower
or any Subsidiary.

10.1.9 Future Subsidiaries; Further Assurances.

(a) If any additional Subsidiary is formed or acquired after the Closing Date,
the Parent Borrower will, within five Business Days after such Subsidiary is
formed or acquired, notify the Agent and the Lenders thereof and, within 30 days
(or such longer period as may be agreed to by the Agent) after such Subsidiary
is formed or acquired, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or Debt of such Subsidiary owned by or on behalf of any Obligor,
including delivery of such legal opinions, in form and substance satisfactory to
Agent, as it shall deem appropriate in its Permitted Discretion.

(b) Each of the Borrowers, will, and will cause each Subsidiary Obligor to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
Applicable Law, or which the Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Obligors. The Borrowers also agree to
provide to the Agent, from time to time upon request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

(c) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by the Parent Borrower or any Subsidiary Obligor
after the Closing Date or through

 

-73-



--------------------------------------------------------------------------------

the acquisition of a Subsidiary Obligor or through the conversion of a
Subsidiary into a Subsidiary Obligor (other than, in each case, assets
constituting Collateral under any Security Document that become subject to the
Lien of such Security Document upon acquisition thereof), the Parent Borrower
or, if applicable, the relevant Subsidiary Obligor will notify the Agent and the
Lenders thereof, and, if reasonably requested by the Agent or the Required
Lenders, the Parent Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Obligors to
take, such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (b) of
this Section, all at the expense of the Obligors.

10.1.10 Casualty and Condemnation. The Parent Borrower (a) will furnish to the
Agent and the Lenders prompt written notice of casualty or other insured damage
to any material portion of any Collateral having a book value or fair market
value of $1,000,000 or more or the commencement of any action or proceeding for
the taking of any Collateral having a book value or fair market value of
$1,000,000 or more or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will ensure that
the Net Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement, the Security Documents and the
Intercreditor Agreement.

10.1.11 [Reserved.]

10.1.12 Maintenance of Properties. Each of the Borrowers will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 10.2.3 or disposition permitted under Section 10.2.5.

10.1.13 Use of Proceeds and Letters of Credit. The proceeds of the Revolver
Loans will be used only for general corporate purposes and Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Revolver Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

10.1.14 Banking Relationships. Within ninety (90) days of the Closing Date and
continuing thereafter, each of the Borrowers will, and will cause each of the
Subsidiaries to, maintain Bank of America or Wells Fargo Bank as their principal
depository bank, including for the maintenance of operating and depository
accounts, administration and services, funds transfer services, information
reporting services, and other Cash Management Services.

10.2 Negative Covenants. On and after the Closing Date and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and expenses payable hereunder have been paid in full and all Letters
of Credit have expired, terminated or been Cash Collateralized and all unpaid
drawings under any Letters of Credit shall have been reimbursed, each Borrower,
covenants and agrees with the Lenders that:

10.2.1 Debt; Certain Equity Securities.

(a) None of the Borrowers will, nor will they permit any Subsidiary to, create,
incur, assume or permit to exist any Debt or obligations under Hedging
Agreements, except:

 

-74-



--------------------------------------------------------------------------------

(i) (A) Debt created under the Loan Documents, (B) any Term Loan Debt and
(C) any Permitted Term Loan Refinancing Debt;

(ii) (A) financings in respect of sales of accounts receivable by a Foreign
Subsidiary permitted by Section 10.2.5(c)(i), (B) the Specified Vendor
Receivables Financing and (C) the Specified Vendor Payables Financing;

(iii) Debt existing on the Closing Date and set forth in Schedule 10.2.1 and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount as specified on such Schedule 10.2.1 or result in
an earlier maturity date or decreased weighted average life thereof;

(iv) Permitted Unsecured Debt of the Parent Borrower; provided that the Net
Leverage Ratio (disregarding the proceeds of such Permitted Unsecured Debt in
calculating Unrestricted Domestic Cash), on a pro forma basis after giving
effect to the incurrence of such Permitted Unsecured Debt (and any related
repayment of Debt) and recomputed as of the last day of the most recently ended
fiscal quarter of the Parent Borrower for which financial statements are
available, as if such incurrence (and any related repayment of Debt) had
occurred on the first day of the relevant period is no greater than 4.00 to
1.00;

(v) Debt of the Parent Borrower to any Subsidiary and of any Subsidiary to the
Parent Borrower or any other Subsidiary; provided that Debt of any Subsidiary
that is not a Domestic Obligor to the Parent Borrower or any Subsidiary Obligor
shall be subject to Section 10.2.4;

(vi) Guarantees by the Parent Borrower of Debt of any Subsidiary and by any
Subsidiary of Debt of the Parent Borrower or any other Subsidiary; provided that
Guarantees by the Parent Borrower or any Subsidiary Obligor of Debt of any
Subsidiary that is not a Domestic Obligor shall be subject to Section 10.2.4;

(vii) Guarantees by the Parent Borrower or any Subsidiary, as the case may be,
in respect of (A) the Term Loan Debt, (B) any Permitted Term Loan Refinancing
Debt, or (C) any Permitted Unsecured Debt; provided that none of the Parent
Borrower or any Subsidiary, as the case may be, shall Guarantee such Debt unless
it also has Guaranteed the Obligations pursuant to a Guaranty;

(viii) Debt of the Parent Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof or result in
an earlier maturity date or decreased weighted average life thereof; provided
that (A) such Debt is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Debt permitted by this clause (viii) shall not
exceed $20,000,000 at any time outstanding;

(ix) Debt arising as a result of an Acquisition Lease Financing or any other
sale and leaseback transaction permitted under Section 10.2.6;

(x) Debt of any Person that becomes a Subsidiary after the Closing Date;
provided that (A) such Debt exists at the time such Person becomes a Subsidiary

 

-75-



--------------------------------------------------------------------------------

and is not created in contemplation of or in connection with such Person
becoming a Subsidiary and (B) the aggregate principal amount of Debt permitted
by this clause (x) shall not exceed $25,000,000 at any time outstanding, less
the liquidation value of any outstanding Assumed Preferred Stock;

(xi) Debt of the Parent Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Parent
Borrower and the Subsidiaries in the ordinary course of their business;

(xii) other unsecured Debt of the Parent Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding,
less the liquidation value of any applicable Qualified Parent Borrower Preferred
Stock issued and outstanding pursuant to clause (b) of the definition of
Qualified Parent Borrower Preferred Stock;

(xiii) secured Debt in an aggregate amount not exceeding $35,000,000 at any time
outstanding, in each case in respect of Debt of Foreign Subsidiaries;

(xiv) Debt arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the Ordinary Course of
Business; provided, however, that such Debt is extinguished within ten days of
incurrence;

(xv) Debt arising in connection with endorsement of instruments for deposit in
the Ordinary Course of Business;

(xvi) Debt incurred in connection with the financing of insurance premiums in an
aggregate amount at any time outstanding not to exceed the premiums owed under
such policy, if applicable;

(xvii) contingent obligations to financial institutions, in each case to the
extent in the Ordinary Course of Business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the Ordinary
Course of Business;

(xviii) unsecured guarantees by the Parent Borrower or any Subsidiary Obligor of
facility leases of any Obligor;

(xix) obligations of the Parent Borrower or any Subsidiary Obligor under Hedging
Agreements permitted under Section 10.2.7 with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Agreements relate
to interest rates, (A) such Hedging Agreements relate to payment obligations on
Debt otherwise permitted to be incurred by the Loan Documents and (B) the
notional principal amount of such Hedging Agreements at the time incurred does
not exceed the principal amount of the Debt to which such Hedging Agreements
relate; and

 

-76-



--------------------------------------------------------------------------------

(xx) Alternative Incremental Debt; provided that the aggregate principal amount
of any Alternative Incremental Debt established on any date shall not exceed
(i) (together with the aggregate amount of all Incremental Term Commitments
established on such date in reliance on the Base Incremental Amount) an amount
equal to the Base Incremental Amount on such date and (ii) an additional amount
subject to the Maximum Alternative Incremental Debt Amount as of such date.

(b) None of the Borrowers will, nor will they permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Parent Borrower Preferred Stock, (ii) Assumed Preferred Stock and
(iii) preferred stock or preferred Equity Interests held by the Parent Borrower
or any Subsidiary.

10.2.2 Liens. None of the Borrowers will, nor will they permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents, Liens created under the Term Loan
Documents and Liens in respect of any Permitted Term Loan Refinancing Debt;

(b) Permitted Encumbrances;

(c) Liens in respect of the Specified Vendor Receivables Financing;

(d) any Lien on any property or asset of the Parent Borrower or any Subsidiary
existing on the Closing Date and set forth in Schedule 10.2.2; provided that
(i) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Parent Borrower or any Subsidiary;
provided that (i) such security interests secure Debt permitted by
Section 10.2.1(a)(viii), (ii) such security interests and the Debt secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 10.2.5(c)(i);

 

-77-



--------------------------------------------------------------------------------

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $5,000,000 and (ii) in respect
of all such Liens, $10,000,000, in each case at any time outstanding;

(j) Liens in respect of Debt permitted by Section 10.2.1(a)(xiii), provided that
the assets subject to such Liens are not located in the United States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the Ordinary Course of Business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Debt for Borrowed Money;

(l) licenses or sublicenses of Intellectual Property granted by the Parent
Borrower or any Subsidiary in the Ordinary Course of Business and not
interfering in any material respect with the ordinary conduct of business of the
Parent Borrower or any Subsidiary;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with investments permitted under
Section 10.2.4 that constitute repurchase obligations and in connection with
related set-off rights;

(p) Liens of a collection bank arising in the Ordinary Course of Business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Parent Borrower or any Subsidiary arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
Ordinary Course of Business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r) Liens on Collateral securing Alternative Incremental Debt, provided that
such Alternative Incremental Debt shall be secured only by a Lien on the
Collateral having the same priorities in the Term Priority Collateral and the
Revolver Priority Collateral as the Term Loan Debt (or on a subordinated basis)
with the Obligations and, in each case, shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Agent.

10.2.3 Fundamental Changes.

(a) None of the Borrowers will, nor will they permit any Subsidiary to merge
into or consolidate with any Person, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into a Borrower in
a transaction in which such Borrower is the surviving corporation, (ii) any
Subsidiary (other than a Borrower) may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Obligor) is a Subsidiary Obligor and (iii) any
Subsidiary (other

 

-78-



--------------------------------------------------------------------------------

than a Borrower or Subsidiary Obligor) may liquidate or dissolve if the Parent
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Parent Borrower and is not materially disadvantageous to
the Lenders; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 10.2.4. Notwithstanding the foregoing, this
Section 10.2.3 shall not prohibit any Permitted Acquisition.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.

10.2.4 Investments, Loans, Advances, Guarantees and Acquisitions. None of the
Borrowers will, nor will they permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the Closing Date and set forth on Schedule 10.2.4;

(c) [Reserved];

(d) investments by the Parent Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Obligor shall be pledged
pursuant to a Security Document acceptable to Agent, to the extent required by
this Agreement; (ii) investments (excluding any such investments, loans,
advances and Guarantees to such Subsidiaries that are assumed and exist on the
date any Permitted Acquisition is consummated and that are not made, incurred or
created in contemplation of or in connection with such Permitted Acquisition) by
Obligors in, and loans and advances by Obligors to, and Guarantees by Obligors
of Debt (or lease obligations) of, Subsidiaries that are not Obligors made after
the Closing Date shall only be permitted if, at the time of and after giving
effect to such investment, (x) the Required Conditions are met and (y) the
aggregate principal amount of any Debt (or lease obligations) of Subsidiaries
that are not Obligors subject to any Guarantee by any Obligor made after the
Closing Date shall not at any time exceed $40,000,000;

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by
any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Obligor shall be evidenced by a
promissory note pledged pursuant to a Security Document and (ii) any such loans
and advances made by Obligors to Subsidiaries that are not Obligors shall only
be permitted if, at the time of and after giving effect to such investment, the
Required Conditions are met;

(f) Guarantees permitted by Section 10.2.1(a)(vii);

(g) Guarantees in respect of any Specified Vendor Payables Financing;

 

-79-



--------------------------------------------------------------------------------

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business;

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 10.2.5;

(j) Guarantees by the Parent Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee; provided that such Guarantees made by Obligors
to Subsidiaries that are not Obligors shall only be permitted if, at the time of
and after giving effect to such investment, the Required Conditions are met, and
the amount of lease obligations which is the subject of any such Guarantees
shall be subject to the limitation set forth in clause (d) above;

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the Ordinary Course of Business;

(l) loans or advances to employees made in the Ordinary Course of Business
consistent with prudent business practice and not exceeding $2,500,000 in the
aggregate outstanding at any one time;

(m) investments in the form of Hedging Agreements permitted under Section
10.2.7;

(n) [Reserved];

(o) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the Ordinary Course of Business;

(p) [Reserved];

(q) investments, loans or advances in addition to those permitted by the other
clauses of this Section 10.2.4 not exceeding in the aggregate $25,000,000 at any
time outstanding, provided that no Default exists at the time that such
investment, loan or advance is made or is caused thereby;

(r) investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in Parent Borrower issued after the Closing Date or
(ii) with Equity Interests in Parent Borrower; and

(s) other investments by the Parent Borrower or any Subsidiary so long as the
Required Conditions are met.

10.2.5 Asset Sales. None of the Borrowers will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 10.2.4(h) in the Ordinary Course of Business;

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Domestic Obligor shall be made in compliance with Section 10.2.9;

 

-80-



--------------------------------------------------------------------------------

(c) (i) sales of accounts receivable and related assets by a Foreign Subsidiary
pursuant to customary terms whereby recourse and exposure in respect thereof to
any Foreign Subsidiary does not exceed at any time $35,000,000 and (ii) sales of
accounts receivables and related assets pursuant to the Specified Vendor
Receivables Financing;

(d) the creation of Liens permitted by Section 10.2.2 and dispositions as a
result thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 10.2.6;

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 10.2.8;

(h) transfers and dispositions constituting investments permitted under Section
10.2.4;

(i) sales, transfers and other dispositions of property identified on Schedule
10.2.5; and

(j) so long as no Event of Default shall have occurred and then be continuing,
sales, transfers and other dispositions of assets (other than Equity Interests
in a Subsidiary) that are not permitted by any other clause of this Section;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (j) shall not exceed (i) 15%
of the aggregate fair market value of all assets of the Parent Borrower
(determined as of the end of its most recent Fiscal Year), including any Equity
Interests owned by it, during any Fiscal Year of the Parent Borrower; provided
that such amount shall be increased, in respect of the Fiscal Year ending on
December 31, 2016, and each Fiscal Year thereafter by an amount equal to the
total unused amount of such permitted sales, transfers and other dispositions
for the immediately preceding Fiscal Year (without giving effect to the amount
of any unused permitted sales, transfers and other dispositions that were
carried forward to such preceding Fiscal Year) and (ii) 35% of the aggregate
fair market value of all assets of the Parent Borrower as of the Closing Date,
including any Equity Interests owned by it, during the term of this Agreement
subsequent to the Closing Date; provided, further, however, that Borrowers shall
comply with Section 10.1.2(l) concerning any sale, transfer or other disposition
of Revolver Priority Collateral in an aggregate amount in excess of $5,000,000.

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i) and (j) above shall be for at least 75% cash
consideration.

10.2.6 Sale and Leaseback Transactions. None of the Borrowers will, nor will
they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to $10,000,000, so long
as the Capital Lease Obligations associated therewith are permitted by
Section 10.2.1(a)(viii), (b) in the case of property owned as of or after the
Closing Date, any such sale of any fixed or capital assets that is made for cash
consideration in an aggregate amount not less than the fair market value of such
fixed or capital assets not to exceed $20,000,000 in the aggregate, in each
case, so long as the Capital Lease Obligations (if any) associated therewith are
permitted by Section 10.2.1(a)(viii), and (c) any Acquisition Lease Financing.

 

-81-



--------------------------------------------------------------------------------

10.2.7 Hedging Agreements. None of the Borrowers will, nor will they permit any
Subsidiary to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the Ordinary Course of Business and which are not speculative in
nature to hedge or mitigate risks to which the Parent Borrower or any other
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)).

10.2.8 Restricted Payments; Certain Payments of Debt.

(a) None of the Borrowers will, nor will they permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i) Parent Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in Parent Borrower;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(iii) the Parent Borrower may (A) use the proceeds of the Term Loan Debt to pay
the Closing Date Dividend and (B) make other Restricted Payments not exceeding
$5,000,000 from and after the Closing Date, in each case pursuant to and in
accordance with stock option plans, equity purchase programs or agreements or
other benefit plans, in each case for management or employees or former
employees of the Parent Borrower and the Subsidiaries; and

(iv) the Parent Borrower may make other Restricted Payments; provided that at
the time of and immediately after giving effect to such Restricted Payments (and
any Debt incurred in connection therewith), the Required Conditions are met.

(b) None of the Borrowers will, nor will they permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Debt, except:

(i) payment of Debt created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Debt, other than payments in respect of subordinated Debt
prohibited by the subordination provisions thereof;

(iii) refinancings of Debt to the extent permitted by Section 10.2.1;

(iv) payment of secured Debt out of the proceeds of any sale or transfer of the
property or assets securing such Debt;

(v) [reserved];

 

-82-



--------------------------------------------------------------------------------

(vi) payments of Debt with the Net Proceeds of an issuance of Equity Interests
in Parent Borrower; and

(vii) payments of Debt; provided that at the time of and immediately after
giving effect to such payment, the Required Conditions are met.

(c) None of the Borrowers will, nor will they permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless (i) in the case of any Synthetic Purchase Agreement related to any
Restricted Debt, the payments required to be made by the Parent Borrower or the
Subsidiaries thereunder are limited to the amount permitted under
Section 10.2.8(b) and (iii) in the case of any Synthetic Purchase Agreement, the
obligations of the Parent Borrower and the Subsidiaries thereunder are
subordinated to the Obligations on terms satisfactory to the Required Lenders.

10.2.9 Transactions with Affiliates. None of the Borrowers will, nor will they
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 10.2.8; and

(d) transactions pursuant to agreements in effect on the Closing Date and listed
on Schedule 10.2.9 (provided that this clause (d) shall not apply to any
extension, or renewal of, or any amendment or modification of such agreements
that is less favorable to the Parent Borrower or the applicable Subsidiaries, as
the case may be).

10.2.10 Restrictive Agreements. None of the Borrowers will, nor will they permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Debt of the Parent
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
any Specified Vendor Receivables Financing Document, Specified Vendor Payables
Financing Document or any Term Loan Document that are customary, in the
reasonable judgment of the board of directors thereof, for the market in which
such Debt is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Obligors
under the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date and identified on Schedule 10.2.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided, further, that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder and (iv) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement

 

-83-



--------------------------------------------------------------------------------

relating to secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

10.2.11 Amendment of Material Documents. None of the Borrowers will, nor will
they permit any Subsidiary to, amend, restate, modify or waive any of its rights
under (a) (i) its certificate of incorporation, by-laws or other organizational
documents and/or (ii) any Material Agreement, Spin-Off Documentation or other
agreements (including joint venture agreements) other than the Term Loan
Documents, in each case to the extent such amendment, restatement, modification
or waiver is adverse to the Agent or Lenders in any material respect (it being
agreed that the addition or removal of Obligors from participation in a
Specified Vendor Receivables Financing or Specified Vendor Payables Financing
shall not constitute an amendment, modification or waiver of any Specified
Vendor Receivables Financing Document or Specified Vendor Payables Financing
Document, as applicable, that is adverse to the Lenders) or (b) the Term Loan
Documents to the extent such amendment, restatement, modification or waiver
(i) results in a maturity date earlier than 91 days following the Latest
Maturity Date then in effect with respect to the Obligations, (ii) results in a
decreased weighted average life of the Term Loan Debt (other than as a result of
an amendment solely to the final maturity date permitted by clause (i) above),
(iii) adds any mandatory prepayment provision or changes any mandatory
prepayment provision in a manner that would increase the amount of any mandatory
prepayment of the Term Loan Debt, (iv) increases the “Applicable Margin” or
similar component of interest thereunder by more than 3.0% (other than as a
result of accrual of interest at the default rate), or (v) adds an additional
covenant or event of default or makes any covenant or event of default in any
Term Loan Document materially more restrictive or burdensome prior to the Latest
Maturity Date then in effect (unless this Agreement is amended to provide all of
the Lenders with the benefits of such covenant or event of default), in each
case under this clause (v) other than covenants and events of default solely
relating to the Term Priority Collateral.

10.2.12 Use of Proceeds. No Borrower will request any Revolver Loan or Letter of
Credit, and no Borrower shall use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Revolver Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a Person organized in the
United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

10.2.13 [Reserved.]

10.2.14 Accounting Changes. None of the Borrowers will, nor will they permit any
Subsidiary to, make any material change in accounting treatment or reporting
practices, except as required by GAAP and in accordance with Section 1.2; or
change its Fiscal Year; provided that the Borrowers may, upon written notice to
Agent, change their Fiscal Year to another date, in which case the Borrowers and
the Agent will, and are hereby authorized to, many any adjustments to this
Agreement that are necessary to reflect such change in Fiscal Year.

10.3 Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall:

10.3.1 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio for
each 12 month period of at least 1.0 to 1.0 while a Financial Covenant Trigger
Period is in effect, measured for the most recent period for which financial
statements were delivered hereunder prior to the Financial Covenant Trigger
Period and each period ending thereafter until the Financial Covenant Trigger
Period is no longer in effect.

 

-84-



--------------------------------------------------------------------------------

SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) the Borrowers shall fail to (i) pay any principal of any Loan or any LC
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) provide Cash Collateral when and as the same shall be required by Section
2.3.3;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.3(a)(iv), 10.1.7, 10.1.8 (with respect to the existence of any Borrower and
ownership of the Borrowers other than the Parent Borrower), 10.1.8(b), 10.1.13,
10.1.14, Section 10.2 or Section 10.3 of this Agreement, or Section 5.13 of the
Guarantee and Collateral Agreement;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days (or, with respect to a failure to observe or perform any
covenant, condition or agreement contained in Section 8 of the Guarantee and
Collateral Agreement, a period of 15 days) after notice thereof from the Agent
to the Borrower Agent (which notice will be given at the request of any Lender);

(f) the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Debt, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the

 

-85-



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Parent Borrower or any Subsidiary shall become unable, admit in writing
in a court proceeding its inability or fail generally to pay its debts as they
become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Subsidiary to enforce any
such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on the
Parent Borrower and its Subsidiaries;

(m) any Lien covering property having a book value or fair market value of
$5,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Obligor not to be, a valid
and perfected Lien on any Collateral, except (i) as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Agent’s failure to maintain
possession (or the failure of Agent’s agent or designee, including without
limitation the Term Loan Agent, as Agent’s agent for perfection pursuant to the
Intercreditor Agreement, to maintain possession) of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement;

(n) any Guaranty shall cease to be, or shall have been asserted in writing not
to be, in full force and effect;

(o) the Parent Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of any Borrower, or the Obligations of
any Subsidiary under any Guaranty, are not senior Debt under the subordination
provisions of the Subordinated Debt, or any court, tribunal or government
authority of competent jurisdiction shall judge the subordination provisions of
the Subordinated Debt to be invalid or unenforceable or such Obligations to be
not senior Debt under such subordination provisions or otherwise cease to be, or
shall be asserted not to be, legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms;

 

-86-



--------------------------------------------------------------------------------

(p) a Change in Control shall occur;

(q) an Obligor denies or contests the validity or enforceability of any Loan
Documents (including, without limitation, the Intercreditor Agreement) or
Obligations, or any Loan Document (including, without limitation, the
Intercreditor Agreement) ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(r) a loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000; or

(s) any event occurs or condition exists that has a Material Adverse Effect.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(h)
or (i) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind. In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

 

-87-



--------------------------------------------------------------------------------

11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

SECTION 12 AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan

 

-88-



--------------------------------------------------------------------------------

Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Agreements Regarding Collateral and Borrower Materials.

12.2.1 Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is an asset disposition permitted by Section 10.2.5 or a
Permitted Encumbrance entitled to priority over Agent’s Liens (and Agent may
rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; (d) that is required to
be released pursuant to the terms of the Intercreditor Agreement; or (e) subject
to Section 14.1, with the consent of Required Lenders. Secured Parties authorize
Agent to subordinate its Liens to any Purchase Money Lien or other Lien entitled
to priority hereunder. Agent has no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.

 

-89-



--------------------------------------------------------------------------------

12.2.2 Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Controlled Account or a Dominion Account without Agent’s
prior consent.

12.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT

 

-90-



--------------------------------------------------------------------------------

NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT). In Agent’s Permitted Discretion, it may reserve for
any Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Default exists)
Borrowers. If no successor agent is appointed prior to the effective date of
Agent’s resignation, then Agent may appoint a successor agent that is a
financial institution acceptable to it (which shall be a Lender unless no Lender
accepts the role) or in the absence of such appointment, Required Lenders shall
on such date assume all rights and duties of Agent hereunder. Upon acceptance by
any successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act. On the effective date of its resignation,
the retiring Agent shall be discharged from its duties and obligations hereunder
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it while Agent,
including the indemnification set forth in Sections 12.6 and 14.2, and all
rights and protections under this Section 12. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Obligor.

12.8.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

 

-91-



--------------------------------------------------------------------------------

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10 Remittance of Payments and Collections.

12.10.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

12.10.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.

12.10.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.11 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their

 

-92-



--------------------------------------------------------------------------------

individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

12.12 Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

12.15 Authorization Regarding Intercreditor Agreement. Each Lender hereby
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (c) authorizes and
instructs Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that Agent may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement, and (d) acknowledges
(or is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Lender and it has received and reviewed
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and any of the other Loan Documents, the terms of
the Intercreditor Agreement shall govern and control except as expressly set
forth in the Intercreditor Agreement.

SECTION 13 BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and

 

-93-



--------------------------------------------------------------------------------

the other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.8 unless Borrowers agree
otherwise in writing.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

13.2.4 Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new notes, if
applicable. The transferee Lender shall comply with Section 5.9 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
has no obligation to determine whether any assignee is permitted under the Loan
Documents. Assignment by a Defaulting

 

-94-



--------------------------------------------------------------------------------

Lender shall be effective only if there is concurrent satisfaction of all
outstanding obligations of the Defaulting Lender under the Loan Documents in a
manner satisfactory to Agent, including payment by the Eligible Assignee or
Defaulting Lender to Agent of an aggregate amount sufficient upon distribution
(through direct payment, purchases of participations or other methods acceptable
to Agent) to satisfy all funding and payment liabilities of the Defaulting
Lender. If assignment by a Defaulting Lender occurs (by operation of law or
otherwise) without compliance with the foregoing sentence, the assignee shall be
deemed a Defaulting Lender for all purposes until compliance occurs.

13.3.4 Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.8 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

SECTION 14 MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date applicable to such Lender’s
Obligations; or (iv) amend this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2, or 14.1.1; (ii) amend
the definition of

 

-95-



--------------------------------------------------------------------------------

Borrowing Base, FILO Amount, Accounts Formula Amount or Inventory Formula Amount
(or any defined term used in such definitions) if the effect of such amendment
is to increase borrowing availability, Pro Rata or Required Lenders;
(iii) release all or substantially all Collateral; or (iv) except in connection
with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations;

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2;

(f) the Agent and the applicable Obligors may amend, modify or supplement any
Loan Document without the consent of any Lender or the Required Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document; and

(g) the Agent and the Borrowers may amend this Agreement without the consent of
any Lender or Required Lenders in order to provide the Lenders with the benefits
of any additional covenants, additional events of default, more restrictive
covenants or more restrictive events of default that are added to the Term Loan
Documents.

14.1.2 Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to

 

-96-



--------------------------------------------------------------------------------

Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Borrowers.

14.3.2 Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under
Section 4.1.4. Secured Parties make no assurance as to the privacy or security
of electronic communications. E-mail and voice mail shall not be effective
notices under the Loan Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

14.3.4 Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

14.3.5 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

14.4 Performance of Borrowers’ Obligations. Agent may, in its Permitted
Discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate applicable to Base Rate Revolver Loans. Any payment made or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

 

-97-



--------------------------------------------------------------------------------

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Agent may (but shall have no obligation to) accept any signature, contract
formation or record-keeping through electronic means, which shall have the same
legal validity and enforceability as manual or paper-based methods, to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that

 

-98-



--------------------------------------------------------------------------------

differ from those of Borrowers and their Affiliates, and have no obligation to
disclose any of such interests to Borrowers or their Affiliates. To the fullest
extent permitted by Applicable Law, each Borrower hereby waives and releases any
claims that it may have against Agent, Lenders, their Affiliates and any
arranger with respect to any breach of agency or fiduciary duty in connection
with any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.

14.13 Certifications Regarding Term Loan Documents. Borrowers certify to Agent
and Lenders that neither the execution or performance of the Loan Documents nor
the incurrence of any Obligations by Borrowers violates the Term Loan Documents.
Borrowers further certify that the Commitments and Obligations constitute
“Indebtedness” permitted under the Term Loan Agreement. Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the
Commitments and Obligations continue to constitute “Indebtedness” permitted
under the Term Loan Agreement at such time.

14.14 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.15 Consent to Forum.

14.15.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH

 

-99-



--------------------------------------------------------------------------------

COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.

14.15.2 Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.16 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Borrowers. Each Borrower
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.17 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

14.18 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-100-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS:

HORIZON GLOBAL CORPORATION,

a Delaware corporation

By:

/s/ A. Mark Zeffiro

Name: A. Mark Zeffiro Title: President, Chief Executive Officer Address: 39400
Woodward Avenue, Suite 100 Bloomfield Hills, MI 48304 Attn: Telecopy:

CEQUENT PERFORMANCE PRODUCTS, INC.,

a Delaware corporation

By:

/s/ David G. Rice

Name: David G. Rice Title: Vice President Address: 39400 Woodward Avenue, Suite
100 Bloomfield Hills, MI 48304 Attn: Telecopy:

CEQUENT CONSUMER PRODUCTS, INC.,

an Ohio corporation

By:

/s/ Jay S. Goldbaum

Name: Jay S. Goldbaum Title: Vice President, Secretary Address: 39400 Woodward
Avenue, Suite 100 Bloomfield Hills, MI 48304 Attn: Telecopy:



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:

/s/ Steven M. Siravo

Name: Steven M. Siravo Title: Senior Vice President Address: Bank of America,
N.A. Business Capital 2600 West Big Beaver Road Troy, Michigan 48084 Attn: Steve
Siravo Telecopy: 248-631-0515



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Ernest May

Name: Ernest May Title: Director Address: One South Broad Street 3rd Floor – PNB
Mail Code: Y1375-031 Philadelphia, PA 19107 Attn: Telecopy:

 



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:

/s/ Craig Thistlethwaite

Name: Craig Thistlethwaite Title: Managing Director Address: 111 W. Monroe St.
20E Chicago, IL 60603 Attn: Telecopy:



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan Agreement dated as of June 30, 2015, as amended
(“Loan Agreement”), among HORIZON GLOBAL CORPORATION, a Delaware corporation
(“Parent Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware corporation
(“Cequent Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation
(“Cequent Consumer” and together with Parent Borrower and Cequent Performance,
collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”) for the
financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement.

                     (“Assignor”) and                     (“Assignee”) agree as
follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $        of Assignor’s outstanding
Revolver Loans and $        of Assignor’s participations in LC Obligations, and
(b) the amount of $        of Assignor’s Revolver Commitment (which represents
    % of the total Revolver Commitments) (the foregoing items being,
collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $        , and the outstanding
balance of its Revolver Loans and participations in LC Obligations is $        ;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents. [Assignor is attaching the
promissory note[s] held by it and requests that Agent exchange such note[s] for
new promissory notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together



--------------------------------------------------------------------------------

with such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

 

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

ABA No.

 

 

Account No.

 

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

ABA No.

 

 

Account No.

 

Reference:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

(“Assignee”)

By

 

Title:

 

(“Assignor”)

By

 

Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan Agreement dated as of June 30, 2015, as
amended (“Loan Agreement”), among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Parent Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware
corporation (“Cequent Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio
corporation (“Cequent Consumer” and together with Parent Borrower and Cequent
Performance, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of             , 20     (“Assignment”), between
                    (“Assignor”) and                     (“Assignee”). Terms are
used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $        of
Assignor’s outstanding Revolver Loans and $        of Assignor’s participations
in LC Obligations, and (b) the amount of $        of Assignor’s Revolver
Commitment (which represents     % of the total Revolver Commitments) (the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated below,
provided this Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable. Pursuant to the Assignment, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $        , and Assignee’s Revolver Commitment to be
increased by $        .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

(“Assignee”)

By

 



--------------------------------------------------------------------------------

Title:

 

(“Assignor”)

By

 

Title:

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

BORROWER AGENT:*

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation

By

 

Title:

 

* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

By

 

Title:

 

-- 2 --



--------------------------------------------------------------------------------

EXHIBIT C-1

to

Loan Agreement

FORM OF IN-TRANSIT INVENTORY LIEN WAIVER

See attached.



--------------------------------------------------------------------------------

IMPORTED GOODS AGREEMENT

THIS IMPORTED GOODS AGREEMENT (this “Agreement”) is made as of
                    , among                      (“Company”),
                     (“Cequent”), BANK OF AMERICA, N.A., as agent for the
lenders under the ABL Credit Agreement described below (“ABL Agent”), and
JPMORGAN CHASE BANK, N.A., as agent for the lenders under the Term Loan Credit
Agreement described below (“Term Agent”).

Recitals:

WHEREAS, Horizon Global Corporation, a Delaware corporation and an affiliate of
Cequent (“Horizon”), Cequent, certain of Cequent’s affiliates, ABL Agent and
certain lenders (such lenders party to the ABL Credit Agreement from time to
time, the “ABL Lenders”) are parties to that certain Loan Agreement dated as of
June 30, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “ABL Credit Agreement”), pursuant to which the ABL Lenders
have agreed to make advances and other financial accommodations to Cequent and
the other borrowers party thereto;

WHEREAS, Horizon, Term Agent and certain lenders (such lenders party to the Term
Loan Credit Agreement from time to time, the “Term Lenders”) are parties to that
certain Term Loan Credit Agreement dated as of June 30, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”), pursuant to which the Term Lenders have agreed to make loans
and other financial accommodations to Horizon, and Cequent will derive a
substantial benefit from the extension of loans and other financial
accommodations to Horizon;

WHEREAS, to secure the obligations under the ABL Credit Agreement and related
agreements, Cequent has granted to ABL Agent a security interest in certain
personal property of Cequent, including without limitation the Imported Goods
(as hereafter defined);

WHEREAS, to secure the obligations under the Term Loan Credit Agreement and
related agreements, Cequent has granted to Term Agent a security interest in
certain personal property of Cequent, including without limitation the Imported
Goods;

WHEREAS, Cequent purchases goods (“Imported Goods”) from foreign vendors
(“Foreign Vendors”) for importation to the United States of America. Company has
been engaged by Cequent to clear the Imported Goods through customs and make
them available to Cequent, and may serve as freight forwarder and non-vessel
operating common carrier of Imported Goods; and

WHEREAS, Company, Cequent, ABL Agent and Term Agent wish to agree upon certain
procedures for the shipping and disposition of Imported Goods and the handling
of the documents of title relating thereto;

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

1. Definitions; Rules of Construction.



--------------------------------------------------------------------------------

(a) In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings shown below:

“Agent Group” means, prior to the deemed delivery of a Change Notice to Company
in accordance with this Agreement, both the ABL Agent and the Term Agent, and
from and after the deemed delivery of a Change Notice in accordance with this
Agreement, the Term Agent.

“Bill of Lading” means a “bill of lading” as defined in the UCC.

“Carrier” means any Person engaged to transport Imported Goods.

“Change Notice” means “Change Notice”, as defined in Section 1(b) below.

“Charges” means, with respect to any Imported Goods in Company’s possession or
control, all charges and expenses owed to Company and its agents for services
rendered with respect to shipment, customs clearance or delivery of such goods,
including fees, expenses, duties, taxes, customs, freight, demurrage or similar
charges.

“Compliance Letter” means a Negotiable Bill of Lading Compliance Letter
addressed to the Agent Group by a Foreign Vendor, in the form of Exhibit A
hereto.

“Consignee” means the Person named in a Bill of Lading as the person to whom or
to whose order the goods covered by the Bill of Lading will be delivered.

“Controlling Agent” means “Controlling Agent”, as defined in Section 1(b) below.

“Credit Agreement” means “Credit Agreement”, as defined in Section 1(b) below.

“Documents” means all documents of title, including Bills of Lading, that relate
to the shipment of Imported Goods by a carrier or the importation of Imported
Goods by Company.

“Lenders” means “Lenders”, as defined in Section 1(b) below.

“Lien” means any security interest, statutory lien, common law lien or other
encumbrance.

“Negotiable Bill of Lading” means a Bill of Lading that is “negotiable” within
the meaning of Article 7 of the UCC.

“Person” means an individual, partnership, corporation, company, trust,
organization or governmental entity.

“Trigger Notice” means a notice to Company and Cequent from Controlling Agent,
in the form of Exhibit B hereto.

“Trigger Period” means each period beginning on the date that a Trigger Notice
is deemed to be delivered to Company, and ending on the earlier of (a) the date
that Controlling Agent notifies Company in writing that such Trigger Period has
ended or (b) the date that this Agreement is terminated in accordance with
Section 9 hereof.

“UCC” means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

(b) As used herein, “Lenders”, “Controlling Agent” and “Credit Agreement” means
the ABL Lenders, the ABL Agent and the ABL Credit Agreement, respectively, until
such time as the ABL Agent notifies Company in writing that the ABL Agent’s
security interest in the Imported Goods has been terminated (a “Change Notice”),
and thereafter, shall mean the Term Lenders, the Term Agent and the Term Loan
Credit Agreement, respectively.

(c) All references to the word “including” shall mean “including, without
limitation,”; to a Person shall include its successors and assigns; to a statute
shall include all amendments thereof and rules and regulations promulgated
thereunder; and to an agreement shall include all amendments, modifications,
renewals and extensions thereof.

2. Form of Bills of Lading; Acknowledgments.

(a) Other than during a Trigger Period, Cequent shall cause Company to issue
transport documents with respect to Imported Goods (including, without
limitation, any Documents, to the extent applicable) naming Cequent as
consignee.

(b) During any Trigger Period, the following terms and conditions shall apply:

 

  (i) In accordance with the terms hereof, unless otherwise directed to do so by
Controlling Agent in writing, Cequent shall cause all Carriers to issue only
tangible Negotiable Bills of Lading with respect to Imported Goods, to the order
of Company or Cequent as Consignee, or, at the direction of Controlling Agent,
to the order of Controlling Agent, as Consignee. All Bills of Lading shall
provide that one original, duly endorsed, must be surrendered in exchange for
the Imported Goods. Cequent shall not permit any Bill of Lading with respect to
any Imported Goods to cover any other goods.

 

  (ii) Promptly after issuance by a Carrier to Company of a Bill of Lading with
respect to any Imported Goods, Company shall issue a tangible Negotiable Bill of
Lading with respect to such goods to the order of Cequent as Consignee, or, at
the direction of Controlling Agent, to the order of Controlling Agent, as
Consignee. All Bills of Lading issued to the order of Cequent as Consignee shall
list Controlling Agent as notify party.

(c) At all times, Company shall not issue any Bill of Lading prior to the date
that the applicable Imported Goods are on hand with the Carrier. Notwithstanding
that Company may be the holder of or named as Consignee in any transport
documents with respect to Imported Goods (including, without limitation, any
Documents, to the extent applicable), Company acknowledges and agrees that title
to the Imported Goods covered thereby is held by Cequent.

3. Liens on Documents and Imported Goods.

(a) Pursuant to its loan documentation with each of ABL Agent and Term Agent,
Cequent has granted to ABL Agent and Term Agent, respectively, a continuing Lien
upon all Documents and Imported Goods. As long as any Documents or Imported
Goods are in Company’s possession or control, Company shall hold them as the
agent and bailee for each of ABL Agent and Term Agent for purposes of perfecting
ABL Agent’s and Term Agent’s security interest therein.

 

 

- 3 -



--------------------------------------------------------------------------------

(b) Except for a Lien in favor of Company and its agents for Charges, Company
has not received or otherwise suffered to exist any Lien on any Documents
(including any Bills of Lading that name Company or the Controlling Agent as
Consignee) or Imported Goods. Company waives and relinquishes any Lien on any
Documents or Imported Goods, other than a Lien for Charges. If at any time, for
any reason, any Lien on any Documents or Imported Goods (other than a Lien for
Charges) exists in favor of Company or its agents, Company hereby agrees that
such Lien shall be subordinate to the Liens of each member of the Agent Group in
any assets of Cequent. Company acknowledges that it has not been notified by any
other creditor of Cequent or any affiliate of Cequent that such creditor claims
a Lien in any Documents or Imported Goods, other than Liens for Charges owing to
Company’s agents.

4. Handling Procedures.

(a) During a Trigger Period, Cequent shall cause all Foreign Vendors to deliver
all Documents to Controlling Agent or Company, as directed by Controlling Agent,
and any delivery of a Document by a Foreign Vendor to Controlling Agent shall be
accompanied by a Compliance Letter. During a Trigger Period, promptly after
Company’s receipt of a Bill of Lading, Company shall provide a copy of it to
Controlling Agent. Except during a Trigger Period, promptly following its
receipt of an original Bill of Lading with respect to Imported Goods,
Controlling Agent shall endeavor, in good faith, to cause an original
counterpart to be forwarded to Company, by overnight mail sent within one
business day after receipt, for handling in accordance with this Agreement.

(b) Company shall keep Imported Goods separate and apart from all property owned
by Company or held by it as bailee or warehouseman. No Imported Goods will be
deemed to be affixed to Company’s vessels, facilities or properties, nor to any
part of any port.

(c) Unless a Trigger Period is in effect and the Controlling Agent has directed
the Company in writing to the contrary, Company may follow instructions of
Cequent that are consistent with this Agreement, including the delivery of
(i) Documents to a Carrier for the purpose of enabling Company to clear the
Imported Goods through customs and thereafter permitting Cequent, as importer of
record, to obtain possession or control of the Imported Goods subject to such
Documents; and (ii) the Imported Goods as directed by Cequent. Notwithstanding
the foregoing, Company shall deliver Documents to a Carrier only concurrently
with the arrival of the applicable Imported Goods in the final port of
destination. Except as required by applicable law, Company shall not negotiate
or deliver Documents to any Person other than Cequent, a Carrier as provided
above, Controlling Agent (but only during a Trigger Period when requested by
Controlling Agent), or any other Person specified in writing (i) at all times
other than during a Trigger Period, by Controlling Agent and Cequent or
(ii) during a Trigger Period, solely by Controlling Agent. As long as any
Documents are in Cequent’s possession, they shall be held by it in trust for the
Agent Group.

(d) During a Trigger Period, if Controlling Agent shall so direct in writing,
Company shall follow only Controlling Agent’s instructions concerning Documents
and Imported Goods, and will not follow any instructions of Cequent or any other
Person concerning same; provided, however, that until so directed in writing by
Controlling Agent, Company shall be permitted to follow the instructions of
Cequent in a manner consistent with Section 4(c); provided further, however,
that Company shall not be required to release any Imported Goods to or on behalf
of Controlling Agent, unless Company has received payment of all Charges
relating to such goods. ABL Agent agrees that it shall not give a Trigger Notice
with respect to the Imported Goods unless an “Eligible In-Transit Inventory
Trigger Period” (as defined in the ABL Credit Agreement) has occurred and is
continuing. Term Agent agrees that it shall not give a Trigger Notice with
respect to the Imported Goods unless an Event of Default under the Term Loan
Credit Agreement has occurred and is continuing. Notwithstanding anything herein
to the contrary, Company shall not be required to undertake any act or omission
that would constitute a violation of its

 

- 4 -



--------------------------------------------------------------------------------

obligations as a licensed broker under the customs laws of the United States.
Cequent, ABL Agent and Term Agent hereby waive application of any restriction
under customs laws or regulations that apply to the release by Company, pursuant
to this Agreement, of any information to Cequent, ABL Agent or Term Agent.

(e) Promptly after Controlling Agent’s written request therefor, Company shall
provide to Controlling Agent a copy (and, during a Trigger Period and if
requested by Controlling Agent, the originals) of Documents in Company’s
possession or control. Company may maintain copies, in electronic format or
otherwise, of any Documents, records or other information relating to its
provision of services in accordance with its obligations under applicable
customs laws.

(f) Company shall have no liability to Cequent whatsoever for Company’s
compliance with this Agreement or Controlling Agent’s written instructions as
provided herein, and Cequent consents to all actions and omissions of Company
made in accordance with this Agreement or such instructions. Nothing herein
shall relieve Cequent of its obligation to pay, and Cequent shall continue to
pay, all fees, charges and other expenses relating to the handling of Imported
Goods and shall reimburse Company for all reasonable costs and expenses incurred
as a direct result of Company’s compliance with this Agreement.

5. Power of Attorney.

(a) Each of ABL Agent and Term Agent hereby makes, constitutes and appoints
Company as its true and lawful attorney-in-fact, with full power (exercisable
through employees authorized to act for Company and in customs ports located in
the United States of America) to make endorsements of ABL Agent’s or Term
Agent’s name, respectively, as Consignee on any Documents issued to the order of
such Person, as Consignee, for the purpose of discharging Company’s duties
pursuant to Section 4 hereof, and to take such other action as shall be
necessary to clear Imported Goods through customs and to cause Imported Goods to
be delivered to Cequent or as otherwise directed in writing by Controlling
Agent. Each of ABL Agent and Term Agent grants to Company full power and
authority to do all things necessary to effect such endorsement and other
action, as fully as ABL Agent and Term Agent, respectively, could do if present
and acting. Each of ABL Agent and Term Agent hereby ratifies and confirms all
that Company shall lawfully do by virtue of this power of attorney. The power of
attorney granted by ABL Agent shall remain in full force and effect until a
Change Notice is deemed to be delivered to the Company, and the power of
attorney granted by Term Agent shall remain in full force and effect until
receipt by Company of written notice of revocation thereof from Term Agent.

(b) Cequent hereby makes, constitutes and appoints Company as Cequent’s true and
lawful attorney-in-fact, with full power (exercisable through employees
authorized to act for Company and in customs ports located in the United States
of America) to make endorsements of Cequent’s name as Consignee on any Documents
issued to the order of Cequent, as Consignee, for the purpose of discharging
Company’s duties pursuant to Section 4 hereof, and to take such other action as
shall be necessary to clear Imported Goods through customs and to cause Imported
Goods to be delivered to Cequent or as otherwise directed in writing by
Controlling Agent, in each case, to the extent required hereunder. Cequent
grants to Company full power and authority to do all things necessary to effect
such endorsement and other action, as fully as Cequent could do if present and
acting. Cequent hereby ratifies and confirms all that Company shall lawfully do
by virtue of this power of attorney. Without limiting the generality of the
foregoing, Company shall be irrevocably authorized to endorse any Document to
the order of Controlling Agent and to hold any Document (and the Imported Goods
covered thereby) for the account of Controlling Agent or deliver the same to
Controlling Agent, in each case as instructed by Controlling Agent in accordance
with this Agreement. This power of attorney shall remain in full force and
effect during the term of this Agreement and may not be revoked by Cequent
without the prior written consent of the Controlling Agent and then only upon
receipt by the Company and each member of the Agent Group of written notice of
such revocation from Cequent.

 

- 5 -



--------------------------------------------------------------------------------

(c) Company and Cequent agree that Company shall not be deemed to be under the
control of Cequent by virtue of any power of attorney delivered by Cequent to
Company so as to preclude Company from acting in accordance with Controlling
Agent’s instructions in accordance with this Agreement, or from acting as bailee
for each member of the Agent Group for purposes of perfecting each such Person’s
respective security interests in Documents and Imported Goods. In the event of
any conflict between any power of attorney and this Agreement, this Agreement
shall control.

(d) Company’s sole duty as it pertains to this Agreement is to receive and
maintain possession of Documents (including any Bills of Lading that name
Company as Consignee) and Imported Goods in accordance with this Agreement.
Except as specifically authorized by Controlling Agent in writing in accordance
with this Agreement, Company shall have no authority to undertake any other
action or to enter into any agreement on behalf of any member of the Agent
Group.

6. Fees and Expenses. Cequent is solely responsible for payment of any
compensation and charges owed to Company. Neither ABL Agent nor Term Agent shall
be responsible for any fees, expenses, duties, taxes, customs, freight,
demurrage or other charges related to Imported Goods, Documents or Company’s
actions hereunder, except for those incurred by Company as a result of actions
taken by Company in accordance with ABL Agent’s or Term Agent’s instructions,
respectively, and except for Charges owing with respect to Imported Goods
released to or on behalf of the Agent Group pursuant to Section 4(d) hereof
(provided, however, that the ABL Agent shall have no responsibility for Charges
owing with respect to Imported Goods released to or on behalf of the Agent Group
after a Change Notice is deemed to be delivered to Company in accordance with
this Agreement). Cequent shall indemnify, pay (or promptly reimburse ABL Agent
and Term Agent, as applicable, for the payment of), and hold ABL Agent and Term
Agent harmless from and against all liability in connection with any fees,
expenses, duties, taxes, customs, freight, demurrage or other charges in respect
of any Imported Goods or Documents.

7. Specific Waivers and Disclaimers. Cequent acknowledges that neither ABL Agent
nor Term Agent shall be responsible in any way for the quality, quantity,
description, condition or nature of any Imported Goods, nor for any delay in
shipment, clearance or delivery of Imported Goods. Cequent specifically agrees
that Company, ABL Agent and Term Agent shall not be responsible for any costs,
expenses, liability or damages incurred as a result of any delay in customs
clearance of any Imported Goods due to ABL Agent’s or Term Agent’s delay in
delivering Documents to Company. Any claims with respect to Imported Goods shall
be settled directly by Cequent with the Foreign Vendor. Without limiting the
generality of the foregoing, neither ABL Agent nor Term Agent makes any
warranties regarding Imported Goods, including warranties of merchantability,
fitness for any particular purpose or title, all of which warranties are hereby
disclaimed.

8. Parties Intended to be Benefited. This Agreement is solely for the benefit of
Company, ABL Agent, Term Agent and Cequent, and there are no other Persons that
are intended to be benefited in any way hereby.

9. Term; Amendments. This Agreement shall continue in effect until the earlier
of (a) payment in full of all Obligations (as defined in the ABL Credit
Agreement) and termination of ABL Lenders’ commitments under the ABL Credit
Agreement, and payment in full of all Obligations (as defined in the Term Loan
Credit Agreement) and termination of Term Lenders’ commitments under the Term
Loan Credit Agreement; or (b) termination of this Agreement upon 30 days’ prior
written notice by Company or the Agent Group, in each case to all other parties.
Termination pursuant to clause (b) shall

 

- 6 -



--------------------------------------------------------------------------------

not affect any rights or obligations of the parties with respect to any Imported
Goods (and Documents relating thereto) received by Company prior to the
effective date of termination and Cequent agrees that, upon such termination,
any Imported Goods in the custody or control of Company will no longer be
eligible under the ABL Credit Agreement for borrowing base purposes. This
Agreement may not be modified except in a writing signed by each member of the
Agent Group, Company and Cequent.

10. Notice of Enforcement Action; Agent Group’s Cure Right. Company agrees to
notify the Agent Group of Company’s intent to terminate any contractual
arrangement in effect between Company and Cequent relating to the handling of
Documents or Imported Goods (other than this Agreement), or its intent to take
any enforcement action against any Documents or Imported Goods. Within 10
business days following receipt of such notice, any member of the Agent Group
may (but shall not be obligated to) cure any default giving rise to the
termination or enforcement action.

11. Notice. All notices hereunder shall be in writing and shall be deemed
delivered when delivered by courier, or when sent by facsimile (answerback
received), or three days after being sent by regular, certified or registered
mail, postage prepaid, in each case addressed to the applicable party at its
address shown on its signature pages below, or at such other address as the
party may hereafter specify to the other parties by notice hereunder.

12. Miscellaneous. This Agreement shall be governed by the laws of the State of
New York. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original. Any signature delivered by facsimile or
electronic transmission shall be deemed to be an original signature hereto. Upon
execution by all parties, this Agreement shall be effective on the date set
forth above.

[Signatures follow on next page]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Imported Goods Agreement is executed as of the date set
forth above.

 

ABL AGENT:

BANK OF AMERICA, N.A.

By:

 

Name: Title: Address for Notices:

Bank of America N.A. Business Capital 2600 West Big Beaver Road Troy, MI 48084
Attn: Steve Siravo Telecopy: 248-631-0515 TERM AGENT:

JPMORGAN CHASE BANK, N.A.

By:

 

Name: Title:

Address for Notices:

 

 

 

Attn:

 

Telecopy:

 

COMPANY:

 

By:

 

Name: Title:

Address for Notices:

 

 

 

Attn:

 

Telecopy:

 



--------------------------------------------------------------------------------

CEQUENT:

 

By:

 

Name: Title:

Address for Notices:

 

 

 

Attn:

 

Telecopy:

 



--------------------------------------------------------------------------------

EXHIBIT A

NEGOTIABLE BILL OF LADING COMPLIANCE LETTER

(This form should be used for each bill of lading)

 

TO: [Bank of America, N.A. DATE:

 

Business Capital 2600 West Big Beaver Road EXPORTER’S Troy, MI 48084 REFERENCE:

 

Attention: Steve Siravo Telecopy: 248-631-0515]1 JPMorgan Chase Bank, N.A.

 

 

 

Attention:

 

Telecopy:

 

CC: Cequent

 

 

 

Attention:

 

Telecopy:

 

We attach the following documents (“Documents”) relating to the sale and
shipment of goods (“Goods”) from the undersigned exporter (“Exporter”) to
                    (“Customer”) that are evidenced by the invoice to the
Customer described below:

 

  1. One original invoice issued by the Exporter in the amount of USD $        ,
made out to the Customer, together with one copy of the invoice; and

 

  2. Each and every original clean on-board ocean bill of lading (“Bill of
Lading”) with respect to the Goods (i.e., the full set) that has been issued by
the carrier and is consigned to the order of                     , together with
one copy of the Bill of Lading.

This will certify that (i) the Bill of Lading contains a clause stating that one
original Bill of Lading, duly endorsed, must be surrendered to the carrier in
exchange for the Goods; and (ii) the Documents were sent by overnight courier to
[Bank of America, N.A. / JPMorgan Chase Bank, N.A.]2 (“Agent”) at the address
shown above for Agent.

We agree that our submission of this form, accompanied by the Documents, in no
way obligates Agent [or JPMorgan Chase Bank, N.A.]3 to make payment to us for
the Goods. We represent that we have

 

1  To be included if a Change Notice has not yet been delivered to Company in
accordance with the Agreement.

2  Refer to Bank of America, N.A. if a Change Notice has not yet been delivered
to Company in accordance with the Agreement.

3  To be included if a Change Notice has not yet been delivered to Company in
accordance with the Agreement.



--------------------------------------------------------------------------------

full corporate authority to send the abovementioned invoice and Bills of Lading
to Agent [and JPMorgan Chase Bank, N.A.]4. We acknowledge that [each of] Agent
[and JPMorgan Chase Bank, N.A.]5 has a security interest in the Bill of Lading
and Goods, and Agent is empowered unconditionally to release the Documents to
the Customer or to dispose of the Documents and Goods at Agent’s discretion.

 

 

(Name of Exporter)

By:

 

Authorized Signature

Print Name: Title:

 

 

(For use by Agent)

 

Date of Receipt by Agent: Agent Reference:

 

 

4  To be included if a Change Notice has not yet been delivered to Company in
accordance with the Agreement.

5  To be included if a Change Notice has not yet been delivered to Company in
accordance with the Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

TRIGGER NOTICE

[Date]

 

[Company’s address]

 

 

 

Attention:

 

CC: Cequent

 

 

 

Attention:

 

Telecopy:

 

Ladies and Gentlemen:

This is a Trigger Notice as defined in the Imported Goods Agreement dated
            , 201    , among you, us[, JPMorgan Chase, N.A.] and
                    (“Cequent”) (as currently in effect, the “IGA”). Capitalized
terms used in this Trigger Notice have the meanings given them in the IGA.

This Trigger Notice indicates that a Trigger Period has occurred under the IGA
and will be in effect until the earlier of (a) the date that Controlling Agent
notifies you in writing that such Trigger Period has ended or (b) the date that
the IGA is terminated in accordance with Section 9 thereof. Among other things,
this Trigger Notice directs you to cease to comply with instructions from
Cequent concerning the Imported Goods.

 

Very truly yours,

[BANK OF AMERICA, N.A. / JPMORGAN CHASE BANK, N.A.]

By:                                                                             
      Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C-2

to

Loan Agreement

FORM OF VENDOR LIEN WAIVER

See attached.

 

-- 2 --



--------------------------------------------------------------------------------

VENDOR WAIVER AGREEMENT

 

                        , 2015

Bank of America, N.A., as ABL Agent

 

 

Attn:

 

Telecopy:

 

JPMorgan Chase Bank, N.A., as Term Agent

 

 

Attn:

 

Telecopy:

 

[Company’s name and address]

 

 

Attn:

 

Telecopy:

 

Ladies and Gentlemen:

In connection with (a) that certain Loan Agreement dated as of            , 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”) by and among                      (“Company”), certain
of Company’s affiliates, the lenders from time to time party thereto (the “ABL
Lenders”), and Bank of America, N.A., as agent for the ABL Lenders (“ABL
Agent”), and (b) that certain Term Loan Credit Agreement dated as of
                 , 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”, and together with
the ABL Credit Agreement, the “Credit Agreements”) by and among Horizon Global
Corporation, a Delaware corporation and an affiliate of Company (“Horizon”), the
lenders from time to time party thereto (the “Term Lenders”), and JPMorgan Chase
Bank, N.A., as agent for the Term Lenders (“Term Agent”, and together with the
ABL Agent, the “Agents”), this letter agreement confirms our agreement with
regard to the matters set forth below.

To induce the ABL Lenders to extend or to continue to extend loans and other
financial accommodations under the ABL Credit Agreement to Company and its
affiliates party to the ABL Credit Agreement as borrowers from time to time, and
to induce the Term Lenders to extend or to continue to extend loans and other
financial accommodations under the Term Loan Credit Agreement to Horizon and its
affiliates party to the Term Loan Credit Agreement as borrowers from time to
time (it being acknowledged that Company will derive a substantial benefit from
the extension of such loans and financial accommodations), in each case based in
part on the security of goods (the “Goods”) sold by the undersigned (“Vendor”)
from a location outside of the United States of America to Company, and to
induce Company from time to time to purchase the Goods, Vendor agrees with ABL
Agent, Term Agent and Company as follows:

1) All sales of Goods shall be invoiced in a manner consistent with past
practices between Vendor and Company. All invoices shall include the name and
address of Vendor and Company, the date of



--------------------------------------------------------------------------------

issuance of the invoice, the quantity and type of Goods covered thereby,
shipping marks and numbers, shipping details, terms of delivery and confirmation
that the sale is made on an open account basis, in each case, to the extent
consistent with past practices.

2) Vendor shall be deemed have made a final sale of all Goods to Company which
are placed with a carrier for shipment to a port in the United States on the
beginning of the seventh day after the carrier transporting such Goods has
departed from the port of origin (the “Sale Date”).

3) Vendor waives all of the following rights, effective on the Sale Date:
(a) the right to rescind the sale of or to reclaim the Goods; (b) the right to
divert or stop shipment of the Goods while in transit or to change shipping
instructions with respect to the Goods, whether arising under the Uniform
Commercial Code (or any successor statute) as adopted and in force in the State
of New York, or any other applicable law; and (c) all right, title or interest
in the Goods, including all liens and reservation of title, that Vendor may at
any time have with respect to the Goods.

Vendor represents and warrants that (a) it has obtained and will at all times
possess all applicable export licenses; (b) no tariff, quota restriction,
embargo or other governmental policy restricts or limits the export of any Goods
to Company; and (c) the Goods are and will remain free and clear of all liens,
claims or encumbrances granted by or through Vendor in favor of any person or
entity.

If the foregoing accurately states the terms and conditions of our agreement,
please so indicate by executing this letter agreement in the space provided
below. When accepted by ABL Agent, Term Agent and Company as signified by their
signatures below (notice of such acceptance is hereby waived by Vendor), this
letter agreement (a) constitutes an agreement among the parties that shall be
governed in all respects by and construed in accordance with the internal laws
of the State of New York; (b) may not be amended except by written agreement of
the parties (provided, however, that an Agent’s signature to an amendment shall
not be necessary if all obligations under or relating to the Credit Agreement to
which such Agent is party as of the date hereof have been indefeasibly paid in
full, and all commitments under such Credit Agreement have been terminated, in
each case as evidenced by a payoff letter that is in full force and effect and
signed by such Agent and all other parties thereto); (c) expresses the entire
understanding of the parties with respect to the subject matter hereof; and
(d) may be enforced by any or all of ABL Agent, Term Agent and Company in any
state or federal court of competent jurisdiction in the State of New York.
Vendor consents to venue in such jurisdiction, hereby designating
                     at                      as Vendor’s agent for service of
process.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed an original. Any signature delivered by facsimile or
electronic transmission shall be deemed to be an original signature hereto. Any
communication hereunder shall be in writing and shall be deemed delivered when
delivered by courier, or when sent by facsimile (answerback received), or three
days after being sent by regular, certified or registered mail, postage prepaid,
in each case addressed to the applicable party at its address shown beneath its
signature below, or at such other address as the party may hereafter specify to
the other parties by notice hereunder.

Very Truly Yours,

[NAME OF VENDOR]

 

By:

 

Name:

Title:

 

Address for Notices:

 

 

 

 

Attn: Telecopy:

[Signature Page to Vendor Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed as of             , 20    :

ABL AGENT:

BANK OF AMERICA, N.A.

 

By:

 

Name: Title:

 

Address for Notices:

 

 

 

 

Attn: Telecopy:

 

TERM AGENT:

 

JPMORGAN CHASE BANK, N.A.

 

By:

 

Name: Title:

 

Address for Notices:

 

 

 

 

Attn: Telecopy:

 

COMPANY:

 

[                     ]

 

By:

 

Name: Title:

 

Address for Notices:

 

 

 

 

Attn: Telecopy:

[Signature Page to Vendor Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

See attached.



--------------------------------------------------------------------------------

 

 

ABL GUARANTEE AND COLLATERAL AGREEMENT

made by

HORIZON GLOBAL CORPORATION

and certain of its Subsidiaries

in favor of

BANK OF AMERICA, N.A.,

as Agent

Dated as of June 30, 2015

 

 

 

 



--------------------------------------------------------------------------------

ABL GUARANTEE AND COLLATERAL AGREEMENT

THIS ABL GUARANTEE AND COLLATERAL AGREEMENT (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of June 30, 2015 by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE
PRODUCTS, INC., a Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER
PRODUCTS, INC., an Ohio corporation (“Cequent Consumer” and together with Parent
Borrower and Cequent Performance, collectively, “Borrowers”), certain of the
Subsidiaries of the Parent Borrower signatory hereto (the Borrowers and each
such Subsidiary a “Grantor”, and collectively, the “Grantors”) and BANK OF
AMERICA, N.A., a national banking association (“Agent”), as agent for the
Secured Parties.

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit and other financial accommodations to the Borrowers
upon the terms and subject to the conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit and other financial accommodations under the
Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit and other financial accommodations to the
Borrowers under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Agent for the ratable benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit and other financial accommodations to the
Borrowers thereunder, each Grantor hereby agrees with the Agent, for the ratable
benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement or in the Credit Agreement are used herein as defined
in the UCC.

1.3 Definitions and Rules of Construction. The rules of construction contained
in Section 1.4 of the Credit Agreement are incorporated herein by this
reference, mutatis mutandis.

1.4 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the Preliminary Statement, the following terms
shall have the following meanings:

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 



--------------------------------------------------------------------------------

“Account Control Agreement” means a Deposit Account Control Agreement or a
Securities Account Control Agreement.

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper or
General Intangible.

“Accounts” has the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Chattel Paper” has the meaning set forth in Article 9 of the UCC.

“Collateral” has the meaning set forth in Article III.

“Collateral Deposit Account” means each Deposit Account of a Grantor other than
an Excluded Account.

“Commercial Tort Claims” has the meaning set forth in Article 9 of the UCC.

“Control” has the meaning set forth in Article 8 or Section 9-102(b) of Article
9 or, if applicable, shall mean satisfaction of the requirements set forth in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement Deadline” has the meaning set forth in Section 8.1(a).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Agreement” means that certain Loan Agreement, dated as of June 30, 2015,
by and among the Borrowers, the financial institutions party thereto from time
to time as Lenders and the Agent, as amended, restated, supplemented, refinanced
or otherwise modified from time to time.

“Deposit Account Control Agreement” means with respect to a Deposit Account
established by an Obligor (or a Deposit Account of an Obligor in existence as of
the Closing Date), an agreement, in form and substance reasonably satisfactory
to the Agent, establishing Control of such Deposit Account by the Agent to
perfect Agent’s Lien on such Deposit Account and whereby the bank maintaining
such Deposit Account agrees to comply only with the instructions originated by
the Agent, without the further consent of any Obligor, upon the delivery of a
notice of sole control by the Agent.

“Deposit Accounts” has the meaning set forth in Article 9 of the UCC.

“Documents” has the meaning set forth in Article 9 of the UCC.

“Equipment” has the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Excluded Accounts” means (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Grantors containing not more than $50,000
individually or $250,000 in the aggregate at any time, and (c) zero-balance
accounts that sweep on a daily basis to an account maintained with Agent or
subject to a Deposit Account Control Agreement.

“Excluded Contract” means any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the security interest granted hereunder therein or
the assignment thereof without the consent of any party thereto other than the
Borrowers or any Subsidiary of any Borrower and (b) such prohibition or
restriction is permitted under Section 10.2.10 of the Credit Agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other
Applicable Law or principles of equity); provided that (i) the term “Excluded
Contract” shall not include any rights for any amounts due or to become due
pursuant to any Excluded Contract and (ii) the Liens in favor of the Secured
Parties shall attach immediately at such time as the condition causing such
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such contract or agreement in which the creation,
incurrence or existence of the security interest granted hereunder, or the
assignment thereof, as the case may be, is not so prohibited or restricted;
provided, further, that such Grantor shall use commercially reasonable efforts
to obtain all consents or waivers necessary to permit the grant of Liens in
favor of the Secured Parties in such Excluded Contract.

“Excluded Property” means (a) any asset, including, without limitation, Accounts
and proceeds of Inventory, of any kind, to the extent that (i) such asset is
sold pursuant to any Specified Vendor Receivables Financing and in accordance
with the applicable Specified Vendor Receivables Financing Documents and
(ii) such sale or intended sale is permitted by Section 10.2.5(c)(ii) of the
Credit Agreement, (b) any asset acquired, constructed or improved pursuant to a
capital lease or purchase money indebtedness permitted by
Section 10.2.1(a)(viii) of the Credit Agreement, (c) Excluded Contracts, (d) any
Trademark applications filed in the United States Patent and Trademark Office on
the basis of such Grantor’s “intent-to-use” such trademark solely to the extent
that, and solely during the period in which, granting a security interest in
such Trademark application prior to such filing would adversely affect the
enforceability or validity or result in the voiding thereof, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), whereupon such
trademark application will, without any further action taken on the part of such
Grantor or the Agent, be deemed to constitute Collateral, (e) any shares of
Voting Stock of any Foreign Subsidiary, CFC or CFC Holdco in excess of 65% of
the issued and outstanding shares of Voting Stock of such Foreign Subsidiary,
CFC or CFC Holdco, (f) any property or assets for which the creation or
perfection of pledges of, or security interests in, pursuant to the Security
Documents would result in material adverse tax consequences to the Obligors, as
reasonably determined by the Borrowers in consultation with the Agent,
(g) assets in circumstances where the cost of obtaining a security interest in
such assets, including, without limitation, the cost of title insurance, surveys
or flood insurance (if necessary) would be excessive in light of the practical
benefit to the Secured Parties afforded thereby as reasonably determined by the
Borrowers and the Agent, (h) any asset subject to a purchase money security
interest, capital lease obligations or similar arrangement, in each case, to the
extent the grant of a security interest therein would violate or invalidate such
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto after giving effect to the applicable anti-assignment
provisions of the New York UCC or other Applicable Law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the New York UCC or other applicable law notwithstanding such prohibition,
(i) any property of a Person existing at the time such Person is acquired or
merged with or into or consolidated with any Obligor that is subject to a Lien
permitted by Section 10.2.2(e) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted

 

3



--------------------------------------------------------------------------------

validly prohibits the creation of any other Lien on such property, (j) any
Excluded Trust Accounts and (k) Equity Interests in any non-wholly owned
Subsidiaries, but only to the extent that (i) the organizational documents or
other agreements with equity holders of such non-wholly owned Subsidiaries do
not permit or restrict the pledge of such Equity Interests, or (ii) the pledge
of such Equity Interests (including any exercise of remedies) would result in a
change of control, repurchase obligation or other adverse consequence to any of
the Obligors or such Subsidiary.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Parent Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts held exclusively for the
benefit of third parties, other than a Grantor and (f) that contain solely
deposits permitted by clauses (c) and (d) of the definition of “Permitted
Encumbrances” in the Credit Agreement, including in connection with any letters
of credit issued pursuant to such clauses, if the documents governing such
deposits prohibit the granting of a Lien on such deposits.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Fixtures” has the meaning set forth in Article 9 of the UCC.

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

“Goods” has the meaning set forth in Article 9 of the UCC.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Agent or to the Secured Parties that are required to be paid
by such Guarantor pursuant to the terms of this Agreement); provided, that
Guarantor Obligations of a Guarantor shall not include its Excluded Swap
Obligations.

“Guarantors” means the Grantors; provided that each Grantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Obligor.

“Instruments” has the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment Property” has the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” has the meaning set forth in Article 9 of the UCC.

 

4



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lock Boxes” has the meaning set forth in Section 8.1(a).

“Lock Box Agreements” has the meaning set forth in Section 8.1(a).

“Obligations” means, with respect to any Grantor, the collective reference to
its Primary Obligations and its Guarantor Obligations; provided, that
Obligations of a Grantor shall not include its Excluded Swap Obligations.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Chattel Paper” means all Chattel Paper, but only to the extent not
constituting Excluded Property.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Agent pursuant to this Agreement.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Primary Obligations” means, with respect to any Obligor, the unpaid principal
of and interest on (including interest accruing after the maturity of the Loans
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Obligor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, all Secured Bank Product Obligations
and all other obligations and liabilities of such Obligor to the Agent or any
other Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document (other
than such Obligor’s Guarantor Obligations under this Agreement) or any other
document made, delivered or given in connection herewith or therewith (other
than such Obligor’s Guarantor Obligations under this Agreement), whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Agent or to any other Secured Party that are required to be paid by such Obligor
pursuant to the terms of any of the foregoing agreements) or otherwise
(including fees and expenses incurred after the maturity of the Loans and fees
and expenses incurred after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Obligor, whether or not a claim for post-filing or post-petition fees and
expenses is allowed in such proceeding); provided, that Primary Obligations of
an Obligor shall not include its Excluded Swap Obligations.

 

5



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means the collective reference to the Agent, Issuing Bank,
Lenders and Secured Bank Product Providers.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means with respect to a Securities
Account established by an Obligor (or a Securities Account of an Obligor in
existence as of the Closing Date), an agreement, in form and substance
reasonably satisfactory to the Agent, establishing Control of such Securities
Account by the Agent to perfect Agent’s Lien on such Securities Account and
whereby the bank or other financial institution maintaining such Securities
Account agrees to comply only with the instructions originated by the Agent
without the further consent of any Obligor upon the delivery of a notice of sole
control by the Agent.

“Securities Intermediary” has the meaning set forth in Article 8 of the UCC.

“Security” has the meaning set forth in Article 8 of the UCC.

“Specified Permitted Liens” means the Liens permitted under Sections 10.2.2(a)
and 10.2.2(r) of the Credit Agreement, provided that such Liens on the
Collateral securing the obligations of the Obligors under the Term Loan
Documents remain subject to the Intercreditor Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral, any right
to receive Equity Interests and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interests.

“Supporting Obligations” has the meaning set forth in Article 9 of the UCC.

“Term Agent” means the “Term Agent”, as defined in the Intercreditor Agreement.

“Term Priority Collateral” means the “Term Priority Collateral”, as defined in
the Intercreditor Agreement.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

 

6



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Agent’s or any Lender’s Lien on any
Collateral.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Agent, for the ratable
benefit of the Secured Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Obligors when due (whether at the stated maturity, by acceleration or otherwise)
of the Primary Obligations of the Obligors.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Primary Obligations of the Obligors may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Agent or any Lender hereunder.

(d) The guarantee contained in this Article II shall remain in full force and
effect until the Full Payment of all the Primary Obligations of the Obligors
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection in each case as to which no claim has been
asserted or is reasonably expected to be asserted) and the obligations of each
Guarantor under the guarantee contained in this Article II, notwithstanding that
from time to time during the term of the Credit Agreement the Obligors may be
free from any Primary Obligations.

(e) No payment made by any Borrower, any other Obligor, any of the Guarantors,
any other guarantor or any other Person or received or collected by the Agent or
any Lender from any Borrower, any other Obligor, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations of the Obligors or any
payment received or collected from such Guarantor in respect of the Primary
Obligations of the

 

7



--------------------------------------------------------------------------------

Obligors), remain liable for the Primary Obligations of the Obligors up to the
maximum liability of such Guarantor hereunder until the Full Payment of the
Primary Obligations of the Obligors (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection in each
case as to which no claim has been asserted or is reasonably expected to be
asserted).

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Agent or any
other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Agent or any other Secured Party against any Borrower, any
other Obligor or any other Guarantor or any collateral security or guarantee or
right of offset held by the Agent or any other Secured Party for the payment of
the Primary Obligations of the Obligors, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower, any other
Obligor or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Full Payment of all amounts owing to the Agent and the
other Secured Parties by the Obligors on account of the Primary Obligations
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection in each case as to which no claim has been
asserted or is reasonably expected to be asserted). If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time prior to the
Full Payment of all of the Primary Obligations of the Obligors (other than
contingent obligations for indemnification, expense reimbursement, tax gross- up
or yield protection in each case as to which no claim has been asserted or is
reasonably expected to be asserted), such amount shall be held by such Guarantor
in trust for the Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Agent, if required), to be applied against the
Primary Obligations of the Obligors, whether matured or unmatured, in such order
as the Agent may determine.

2.4 Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations of the
Obligors made by the Agent or any other Secured Party may be rescinded by the
Agent or such other Secured Party and any of the Primary Obligations of the
Obligors continued, and the Primary Obligations of the Obligors, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the Agent
(or the Required Lenders or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Agent or any other Secured Party for the payment of the
Primary Obligations of the Obligors may be sold, exchanged, waived, surrendered
or released. Neither the Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Primary Obligations of the Obligors or for the guarantee
contained in this Article II or any property subject thereto.

 

8



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations of the Obligors and notice of or proof of reliance by the Agent or
any other Secured Party upon the guarantee contained in this Article II or
acceptance of the guarantee contained in this Article II; the Primary
Obligations of the Obligors, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Article; and all
dealings between the Obligors, on the one hand, and the Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Article II. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower, any other
Obligor or any of the Guarantors with respect to the Primary Obligations of the
Obligors. Each Guarantor understands and agrees that the guarantee contained in
this Article II shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Primary Obligations of
the Obligors or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Agent
or any other Secured Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Borrower or any other Person against the Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of any Borrower, any other Obligor or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Obligors for the Primary Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Borrower, any other
Obligor, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations of the Obligors or any right
of offset with respect thereto, and any failure by the Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any Borrower, any other Obligor, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Obligor with Primary Obligations, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Article II shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Primary Obligations of the Obligors is rescinded
or must otherwise be restored or returned by the Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower, any other Obligor or any Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower, any other Obligor or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Agent without set-off or counterclaim by wire transfer of
immediately available funds to such account of the Agent as may be designated
from time to time by the Agent in writing to the Borrower Agent.

 

9



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the benefit of the Secured Parties, to secure the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of the Grantors, a security interest in all of its
right, title and interest in, to and under all personal property and other
assets, whether now owned by or owing to, or hereafter acquired by or arising in
favor of such Grantor (including under any trade name or derivations thereof),
and whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents (other than title documents with respect to Vehicles);

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all cash or cash equivalents, including without limitation all Cash
Collateral held from time to time, whether held in a Cash Collateral Account or
otherwise;

(n) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(o) all Commercial Tort Claims;

(p) all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

(q) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

 

10



--------------------------------------------------------------------------------

(r) all books and records pertaining to the Collateral; and

(s) to the extent not otherwise included in the foregoing, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or the other Loan Documents, no Excluded Property shall
constitute Collateral under this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit and other
financial accommodations to the Borrowers thereunder, each Grantor hereby
represents and warrants to the Agent and each Lender that:

4.1 Title, Perfection and Priority. Such Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder and has full power and authority to grant to the
Agent the security interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained. When financing statements naming
such Grantor as debtor and the Agent as secured party and providing a
description of the Collateral with respect to which such Grantor has purported
to grant a security interest hereunder have been filed in the appropriate
offices against such Grantor in the locations listed on Schedule 1.04 to the
Perfection Certificate delivered on the Closing Date (or specified by notice
from the Borrower Agent to the Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 10.1.9 of the Credit
Agreement), the Agent will have a fully perfected first priority security
interest, subject only to Liens permitted under Section 5.1(e), in that
Collateral of the Grantor in which a security interest may be perfected by
filing of an initial financing statement in the appropriate office against such
Grantor; provided that the filing of this Agreement (or a fully executed
short-form agreement in form and substance reasonably satisfactory to the Agent)
with the United States Patent and Trademark Office and the United States
Copyright Office or any successor office thereof is necessary to perfect the
security interest of the Agent in respect of any United States issued and
applied for Patents, United States federally registered and applied for
Trademarks and United States registered and applied for Copyrights acquired by
such Grantor after the date hereof. When the Agent (or its agent or designee,
including without limitation to the Term Agent, as Agent’s agent for perfection
pursuant to Section 3.2 of the Intercreditor Agreement) takes possession or
Control of all Collateral with respect to which a security interest may only be
perfected by possession or Control, the Agent will have a fully perfected first
priority (or such other priority required by the Intercreditor Agreement)
security interest, subject only to Liens permitted under Section 5.1(e), in such
Collateral.

Such Grantor represents and warrants that fully executed security agreements in
the form hereof (or a fully executed short-form agreement in form and substance
reasonably satisfactory to the Agent) and containing a description of all
Collateral consisting of Intellectual Property with respect to United States
issued Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights have been
delivered to the Agent for recording by the United States Patent and Trademark
Office and the United States Copyright Office or any successor office thereof
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to establish a legal, valid and perfected
security interest in favor of the Agent (for the benefit of the Secured Parties)
in

 

11



--------------------------------------------------------------------------------

respect of all Collateral consisting of United States issued Patents and Patent
applications and United States federally registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered (and applied for) Copyrights in which a security interest may be
perfected by filing or recording in the United States Patent and Trademark
Office and the United States Copyright Office or any successor office thereof.
When such security agreements or short-form agreements have been filed in the
United States Patent and Trademark Office and the United States Copyright Office
against such Grantor, the Agent will have a fully perfected first priority (or
such other priority required by the Intercreditor Agreement) security interest,
subject only to Liens permitted under Section 5.1(e), in respect of all
Collateral consisting of United States issued Patents and Patent applications
and United States federally registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered (and applied for) Copyrights in which a security interest may be
perfected by filing or recording in such offices, and no further or subsequent
filing or recording will be necessary (other than the financing statements
referred to in the paragraph above and such actions as are necessary to perfect
the security interest in favor of the Agent (for the benefit of the Secured
Parties) with respect to any Collateral consisting of United States issued
Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights acquired by
such Grantor after the date hereof). None of the Grantors shall be required, nor
is the Agent authorized, to perfect the security interests granted by this
Agreement with respect to Intellectual Property arising out of or located
outside of the United States.

4.2 Type and Jurisdiction of Organization; Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number, in each case as of the Closing Date, are set
forth on Exhibit A.

4.3 Principal Location. The address of such Grantor’s chief executive office as
of the Closing Date and each other location where such Grantor maintains its
books and records relating to any material portion of the Collateral, including
accounts receivable and General Intangibles, are disclosed in Exhibit B.

4.4 Absence of Other Liens. The Collateral is owned by the Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to
Section 10.2.2 of the Credit Agreement. Such Grantor has not filed or consented
to the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other Applicable Laws covering any Collateral,
(b) any assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 10.2.2 of the Credit Agreement. Such Grantor does not hold any
Commercial Tort Claim with a value in excess of $500,000 as of the Closing Date
except as indicated on the Perfection Certificate.

4.5 Deposit Accounts. All of such Grantor’s Deposit Accounts and Securities
Accounts in existence on the Closing Date are listed on Exhibit E.

4.6 [Reserved.]

4.7 Chattel Paper. Such Grantor’s Pledged Chattel Paper is maintained at its
chief executive office set forth in Exhibit B. None of the Pledged Chattel Paper
has any marks or notations indicating

 

12



--------------------------------------------------------------------------------

that it has been pledged, assigned or otherwise conveyed to any Person, other
than those that have been terminated. The names of the obligors, amounts owing,
due dates and other information with respect to its Pledged Chattel Paper are
and will be correctly stated in all material respects in all records of such
Grantor relating thereto.

4.8 Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to its Accounts and Chattel Paper are
and will be correctly stated in all material respects in all records of such
Grantor relating thereto.

4.9 Intellectual Property. Exhibit C sets forth a true and complete list of
(i) each registered or applied for United States Patent, Trademark or Copyright
owned by each Grantor as of the Closing Date (other than expired, abandoned or
lapsed properties) and (ii) all Licenses under which a Grantor is an exclusive
licensee of a registered or applied for Patent, Trademark or Copyright. All
Intellectual Property listed on Exhibit C is subsisting and unexpired, and to
the knowledge of such Grantor, valid and enforceable.

4.10 [Reserved.]

4.11 Pledged Collateral.

(a) Exhibit D sets forth a complete and accurate list of all Pledged Securities
(provided that, with respect to Pledged Securities constituting promissory notes
and debt securities, Exhibit D only sets forth such Pledged Securities
evidencing Debt having an aggregate principal amount in excess of $500,000,
payable or due to such Grantor by or from any other Person (including any other
Grantor)) owned by such Grantor as of the Closing Date, including without
limitation a list of (i) all the issued and outstanding Equity Interests
constituting Pledged Collateral owned by such Grantor (other than any Equity
Interests maintained in a securities account identified on Schedule 3.03 of the
Perfection Certificate delivered on the Closing Date), and an indication of
whether such Equity Interests are certificated and (ii) the percentage of the
outstanding Equity Interests of each class of each issuer on a fully diluted
basis owned by such Grantor. As of the Closing Date, such Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Securities listed
on Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Agent for the benefit of the Secured Parties
hereunder, Permitted Encumbrances and Specified Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Collateral (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) owned by it
constituting Equity Interests has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued and
are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Agent (or its agent or designee, including without limitation
to the Term Agent, as Agent’s agent for perfection pursuant to Section 3.2 of
the Intercreditor Agreement) representing Equity Interests, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Agent so that the Agent may take steps to
perfect its security interest therein as a General Intangible; (iii) all such
Pledged Collateral held by a Securities Intermediary (other than in an Excluded
Account) is covered by a control agreement among such Grantor, the Securities
Intermediary and the Agent pursuant to which the Agent has Control; provided
that no such control agreements shall be required prior to the Control Agreement
Deadline and (iv) all Pledged Collateral which represents Debt owed to such
Grantor (solely with respect to Pledged Collateral issued by a Person other than
a wholly owned Subsidiary of a Grantor, to the best of the Grantors’ knowledge)
has been duly authorized, authenticated or issued and delivered by the issuer of
such Debt, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

 

13



--------------------------------------------------------------------------------

(b) In addition, (i) the pledge of the Pledged Collateral pursuant to this
Agreement does not violate Regulation T, U or X of the Federal Reserve Board or
any successor thereto, (ii) to the best of such Grantor’s knowledge, none of the
Pledged Collateral owned by it has been issued or transferred in material
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (iii) as
of the Closing Date there are existing no options, warrants, calls or
commitments of any character whatsoever (A) relating to such Pledged Collateral
or (B) which obligate the issuer of any Equity Interests included in the Pledged
Collateral that is a direct or indirect subsidiary of any Borrower to issue
additional Equity Interests, and (iv) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of such
Pledged Collateral pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by such Grantor, or for the exercise by the Agent
of the voting or other rights provided for in this Agreement in accordance with
the Intercreditor Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally, or where the absence of which could not reasonably be expected to
have a Material Adverse Effect.

4.12 Collateral Locations. As of the Closing Date, the locations of such
Grantor’s tangible Collateral, other than Inventory in transit, are set forth on
Schedules 2.02, 2.03 and 2.04 of the Perfection Certificate delivered on the
Closing Date.

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1 General.

(a) Collateral Records. Such Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the Agent
may reasonably request, promptly to prepare and deliver to the Agent a duly
certified schedule or schedules in form and detail satisfactory to the Agent
showing the identity, amount and location of any and all Collateral.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Agent to file, and if requested will deliver to the Agent,
all financing statements and other documents and take such other actions as may
from time to time be reasonably requested by the Agent in order to maintain a
first priority perfected security interest (subject to the Intercreditor
Agreement) in and, if applicable, Control of, the Collateral of such Grantor.
Any financing statement filed by the Agent may be filed in any filing office in
any applicable UCC jurisdiction and may (i) indicate such Grantor’s Collateral
(1) as “all assets of the Grantor” or words of similar effect, regardless of
whether any particular asset included in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (2) by any other description
which reasonably approximates the description contained in this Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Agent promptly upon request.

 

14



--------------------------------------------------------------------------------

(c) Further Assurances. Such Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the security
interest of the Secured Parties in the Collateral and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Liens hereunder and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount in excess of $500,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately pledged and promptly
delivered to the Agent, duly endorsed in a manner satisfactory to the Agent.

(d) Disposition of Collateral. Such Grantor shall not make or permit to be made
an assignment for security, pledge or hypothecation of the Collateral or grant
any other Lien in respect of the Collateral, except as expressly permitted by
the Credit Agreement. Such Grantor shall not make or permit to be made any
transfer of the Collateral and such Grantor shall remain at all times in
possession of the Collateral owned by it, except that (a) Inventory may be sold
in the Ordinary Course of Business and (b) unless and until the Agent notifies
the Borrower Agent that an Event of Default has occurred and is continuing and
that during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Collateral (which notice may be
given by telephone if promptly confirmed in writing), such Grantor may use and
dispose of the Collateral in any lawful manner not prohibited by this Agreement,
the Credit Agreement or any other Loan Document.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except for Liens permitted by the Credit Agreement.

(f) Other Financing Statements. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Agent as secured party
without the prior written consent of the Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

(g) Protection of Security. Such Grantor shall, at its own cost and expense and
at the request of the Agent, take any and all commercially reasonable actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Agent in the Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 10.2.2 of the
Credit Agreement.

(h) Compliance with Terms. Such Grantor shall remain liable, as between itself
and any relevant counterparty, to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof, and such Grantor jointly and severally agrees to indemnify
and hold harmless the Agent and the Secured Parties from and against any and all
liability for such performance.

5.2 Receivables.

(a) Certain Agreements on Receivables. Except with respect to Excluded Property,
during a Dominion Trigger Period, such Grantor will not, without the Agent’s
prior written consent, grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same

 

15



--------------------------------------------------------------------------------

for less than the full amount thereof, release, wholly or partly, any person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which such
Grantor is engaged.

(b) Collection of Receivables. Except as otherwise provided in this Agreement,
such Grantor will use commercially reasonable efforts to collect and enforce, at
such Grantor’s sole expense and as appropriate in its commercially reasonable
business judgment, all amounts due or hereafter due to such Grantor under the
Receivables owned by it.

(c) Delivery of Invoices. Such Grantor will deliver to the Agent promptly upon
its request after the occurrence and during the continuation of an Event of
Default duplicate invoices with respect to each Account owned by it bearing such
language of assignment as the Agent shall reasonably specify.

(d) Assignment of Security Interest. If at any time such Grantor shall take a
security interest in any property of an Account Debtor or any other person to
secure payment and performance of an Account (except with respect to Excluded
Property), such Grantor shall promptly assign such security interest to the
Agent. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other person granting the security
interest.

(e) Electronic Chattel Paper and Transferable Records. If such Grantor at any
time holds or acquires an interest with a value in excess of $500,000 in any
Electronic Chattel Paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in §16 of the Uniform Electronic Transactions Act as in effect
in any relevant jurisdiction, such Grantor shall promptly notify the Agent
thereof and, at the request of the Agent, shall take such action as the Agent
may reasonably request to vest in the Agent control under UCC §9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record. The Agent agrees with such Grantor that the Agent
will arrange, pursuant to procedures satisfactory to the Agent and so long as
such procedures will not result in the Agent’s loss of control, for the Grantor
to make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC §9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or §16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

5.3 Inventory and Equipment; Inspection Rights.

(a) [Reserved.]

(b) Returned Inventory. In the event any Account Debtor returns Inventory to
such Grantor when an Event of Default exists, such Grantor shall upon the
request of the Agent (i) hold the returned Inventory in trust for the Agent,
(ii) segregate all returned Inventory from all of its other property,
(iii) dispose of the returned Inventory solely according to the Agent’s written
instructions and (iv) not issue any credits or allowances with respect thereto
without the Agent’s prior written consent. All returned Inventory shall be
subject to the Agent’s Liens thereon.

 

16



--------------------------------------------------------------------------------

(c) Inventory Count. Without limiting the Agent’s right to undertake inventory
counts and other physical examinations of the Collateral in connection with any
field examination or other inspection to which the Agent is entitled pursuant to
and in accordance with the terms of the Credit Agreement, such Grantor shall, at
least once per calendar year (and on a more frequent basis if requested by Agent
when an Event of Default exists), validate inventory in a manner consistent with
historical practices and shall provide to Agent a report based on each such
inventory promptly upon completion thereof, together with such supporting
information as Agent may request. Agent may, when an Event of Default exists,
participate in and observe each inventory count. Such Grantor, at its own
expense, shall deliver to the Agent the results of each physical inventory count
which such Grantor has made, or has caused any other Person to make on its
behalf, of all or any portion of its Inventory.

5.4 Delivery of Tangible Chattel Paper. If such Grantor shall at any time hold
or acquire any Tangible Chattel Paper with a value in excess of $500,000, such
Grantor shall promptly endorse, assign and deliver the same to the Agent (or its
agent or designee, including without limitation to the Term Agent, as Agent’s
agent for perfection pursuant to Section 3.2 of the Intercreditor Agreement),
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time reasonably request (which may take the form
of Exhibit F hereto).

5.5 Uncertificated Securities. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the Agent
thereof and, at the Agent’s reasonable request and option, pursuant to an
agreement in form and substance satisfactory to the Agent, either (i) cause the
issuer to agree to comply with instructions from the Agent (or its agent or
designee, including without limitation to the Term Agent, as Agent’s agent for
perfection pursuant to Section 3.2 of the Intercreditor Agreement) as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Agent (or its agent or designee, including without
limitation to the Term Agent, as Agent’s agent for perfection pursuant to
Section 3.2 of the Intercreditor Agreement) to become the registered owner of
the securities.

5.6 Pledged Collateral.

(a) [Reserved.]

(b) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Agent or its nominee at any time at the request of the Agent during the
continuance of an Event of Default. Such Grantor will promptly give to the Agent
copies of any notices or other communications received by it with respect to
Pledged Collateral registered in the name of such Grantor during the continuance
of an Event of Default. The Agent shall at all times during the continuance of
an Event of Default have the right to exchange the certificates representing
Pledged Collateral for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

(c) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Agreement, the Credit Agreement or any other Loan Document; provided,
however, that each Grantor agrees that it shall not exercise any such right for
any purpose prohibited by the terms of, or if the result thereof could
materially and adversely affect the rights inuring to a holder of the Pledged
Collateral or the rights and remedies of any of the Secured Parties under, this
Agreement or the Credit Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.

 

17



--------------------------------------------------------------------------------

(ii) Such Grantor will permit the Agent or its nominee at any time after the
occurrence and during the continuation of an Event of Default, without notice,
to exercise all voting rights or other rights relating to the Pledged Collateral
owned by it, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interests or Investment
Property constituting such Pledged Collateral as if it were the absolute owner
thereof.

(iii) Unless an Event of Default shall have occurred and be continuing, such
Grantor shall be entitled to collect and receive for its own use all cash
dividends and interest paid in respect of the Pledged Collateral owned by it to
the extent not in violation of the Credit Agreement. If an Event of Default
shall occur and be continuing and the Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, the Agent shall have
the right to receive all such cash dividends, interest, payments and other
Proceeds paid in respect of the Pledged Collateral.

5.7 Intellectual Property.

(a) Such Grantor shall notify the Agent immediately if it knows or has reason to
know that any application or registration relating to any material Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court, but excluding routine matters during the course of any
prosecution of applications before the United States Patent and Trademark
Office, the United States Copyright Office or any similar authority or successor
office thereof) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(b) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall (i) file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office or any successor office thereof or
(ii) acquire any United States issued Patents or Patent applications, United
States federally registered Trademarks (or Trademarks for which United States
registration applications are pending) or United States registered (or applied
for) Copyrights, such Grantor shall report such filing or acquisition to the
Agent within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of such Grantor and within 90 days after the end of each Fiscal
Year of such Grantor. Promptly after the provision of such reports, such Grantor
shall execute and deliver to the Agent, and have recorded with the United States
Patent and Trademark Office or the United States Copyright Office or any
successor office thereof, one or more security agreements or short-form
agreements, as applicable, as described in Section 4.1 of this Agreement and any
and all other agreements, instruments, documents, and papers as the Agent may
reasonably request to evidence the Agent’s and the Secured Parties’ first
priority (junior only to the security interests under the Term Loan Documents)
security interest in any Copyright, Patent or Trademark and the goodwill of such
Grantor relating thereto or represented thereby.

(c) Such Grantor shall take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor (in its reasonable business judgment) or the
Agent shall reasonably determine that such Patent, Trademark or Copyright is in
no way material to the conduct of such Grantor’s business.

 

18



--------------------------------------------------------------------------------

(d) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Agent shall reasonably deem appropriate
under the circumstances to protect such Patent, Trademark or Copyright. In the
event that such Grantor institutes suit because any of its Patents, Trademarks
or Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 5.8.

(e) Notwithstanding the foregoing provisions of this Section 5.7 or elsewhere in
this Agreement, nothing in this Agreement shall prevent any Grantor from
abandoning or discontinuing the use or maintenance of any Intellectual Property
that is immaterial to the conduct of its business, or from failing to take
action to enforce license agreements or pursue actions against infringers or
take any other actions with respect to such Intellectual Property, if such
Grantor determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.

5.8 Commercial Tort Claims. If such Grantor shall at any time hold or acquire a
Commercial Tort Claim having a value in excess of $500,000, the Grantor shall
promptly notify the Agent thereof in a writing signed by such Grantor, including
a summary description of such claim, and enter into an amendment to this
Agreement, in the form of Exhibit F hereto, granting to the Agent a first
priority (or such other priority required by the Intercreditor Agreement)
security interest therein and in the proceeds thereof.

5.9 Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of such Grantor with a value
in excess of $500,000, such Grantor shall promptly notify the Agent thereof and,
at the request and option of the Agent, such Grantor shall, pursuant to an
agreement in form and substance reasonably satisfactory to the Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Agent of the proceeds of any drawing under the letter of
credit or (ii) arrange for the Agent to become the transferee beneficiary of the
letter of credit, with the Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

5.10 [Reserved.]

5.11 Documents Collateral; Collateral in the Possession of Third Parties. Except
with respect to Documents governed by a Lien Waiver in form and substance
satisfactory to the Agent (which Documents shall be subject to the terms of such
Lien Waiver), each Grantor shall promptly notify Agent in writing if, after the
Closing Date, while any Eligible In-Transit Inventory Trigger Period is in
effect, such Grantor obtains any interest in any Collateral consisting of
Documents relating to Eligible In-Transit Inventory included in the calculation
of the Borrowing Base and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority (or such other priority required by the Intercreditor Agreement) Lien
upon such Collateral, including obtaining any appropriate possession (subject to
the terms of the Intercreditor Agreement). If any Collateral owned by such
Grantor is in the possession of a third party, if requested by Agent when an
Event of Default exists, such Grantor shall use commercially reasonable efforts
obtain a Lien Waiver in favor of Agent from the third party holding such the
Collateral.

5.12 No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Agent provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Agent of any one or more of such
rights, powers or remedies.

 

19



--------------------------------------------------------------------------------

5.13 Insurance. Such Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 10.1.7 of the Credit Agreement. Each
Grantor agrees to deliver to Agent, promptly as rendered, copies of all reports
made to insurance companies. While no Event of Default exists, Grantors may
settle, adjust or compromise any insurance claim, as long as the proceeds are
delivered to Agent and/or the Term Agent as required pursuant to the Loan
Documents, the Term Loan Documents and the Intercreditor Agreement. If an Event
of Default exists, upon prior notice from the Agent to the Grantors of its
intention to exercise such rights, Grantors shall cease to have any such rights
and subject to the Intercreditor Agreement only Agent and/or Term Loan Agent
shall be authorized to settle, adjust and compromise such claims. In the event
that any Grantor at any time or times fails to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Agent deems advisable.
All sums disbursed by the Agent in connection with this Section 5.13, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Agent and shall
be additional Obligations secured hereby.

5.14 Change of Name; Location of Collateral; Place of Business. Such Grantor
agrees promptly to notify the Agent in writing of any change (i) in such
Grantor’s legal name, (ii) in the location of such Grantor’s chief executive
office, any office in which it maintains books or records relating to Collateral
owned by it or any office or facility at which Collateral owned by it is located
(including the establishment of any such new office or facility), (iii) in such
Grantor’s identity or structure or (iv) in such Grantor’s jurisdiction of
organization. Such Grantor agrees not to effect or permit any change referred to
in the preceding sentence unless written notice has been delivered to the Agent,
together with all applicable information to enable the Agent to make all filings
under the Uniform Commercial Code or otherwise that are required in order for
the Agent to continue at all times following such change to have a valid, legal
and perfected first priority (or such other priority required by the
Intercreditor Agreement) Lien upon all the Collateral. Such Grantor agrees
promptly to notify the Agent if any material portion of the Collateral owned or
held by such Grantor is damaged or destroyed.

5.15 Credit Agreement Covenants. Such Grantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.

5.16 Delivery of the Pledged Equity.

(a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Agent (or its agent or designee, including without limitation to the Term Agent,
as Agent’s agent for perfection pursuant to Section 3.2 of the Intercreditor
Agreement), for the benefit of the Secured Parties, any and all Pledged
Securities; provided that the Grantors shall only be required to deliver Pledged
Securities evidencing Debt to the extent the principal amount thereof exceeds
$500,000.

(b) Each Grantor will cause any Debt for borrowed money having an aggregate
principal amount in excess of $500,000 owed to such Grantor by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Agent, for the benefit of the Secured Parties, pursuant to the terms hereof.

 

20



--------------------------------------------------------------------------------

(c) Upon delivery to the Agent, any Pledged Securities shall be accompanied by
stock or security powers duly executed in blank or other instruments of transfer
reasonably satisfactory to the Agent and by such other instruments and documents
as the Agent may reasonably request (subject to the Collateral and Guarantee
Requirement). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Exhibit D and made a part thereof; provided that failure to supplement Exhibit D
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Agreement (including without
limitation pursuant to Section 7.2 hereof), the Credit Agreement, or any other
Loan Document; provided that this Section 6.1(a) shall not be understood to
limit any rights or remedies available to the Agent and the Secured Parties
prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
Applicable Law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Account
Control Agreement or any other control agreement with any Securities
Intermediary and take any action therein with respect to such Collateral
(without limitation of Agent’s rights and remedies during a Dominion Trigger
Period);

(iv) without notice (except as specifically provided in Section 9.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Agent may deem commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Agent was the outright owner thereof.

 

21



--------------------------------------------------------------------------------

(b) The Agent, on behalf of the Secured Parties, may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Agent shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
(including by credit bidding) for the benefit of the Agent and the Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption each Grantor hereby expressly
releases.

(d) Until the Agent is able to effect a sale, lease, or other disposition of
Collateral, the Agent shall have the right to hold or use Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Agent. The Agent may, if it so elects, seek the appointment of a receiver
or keeper to take possession of Collateral and to enforce any of the Agent’s
remedies (for the benefit of the Agent and Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

(e) [Reserved].

(f) Notwithstanding the foregoing, neither the Agent nor any other Secured Party
shall be required to (i) make any demand upon, or pursue or exhaust any of its
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

(g) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof in accordance with clause (a) above. Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.

6.2 Grantor’s Obligations Upon Default. Upon the request of the Agent after the
occurrence and during the occurrence and continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Agent the Collateral and all books and
records relating thereto at any place or places reasonably specified by the
Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Agent, by the Agent’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the Grantor for such use and occupancy;

 

22



--------------------------------------------------------------------------------

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Agent may
request, all in form and substance satisfactory to the Agent, and furnish to the
Agent, or cause an issuer of Pledged Collateral to furnish to the Agent, any
information regarding the Pledged Collateral in such detail as the Agent may
specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Agent to
consummate a public sale or other disposition of the Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Agent, at any time, and
from time to time, promptly upon the Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.

6.3 Grant of Intellectual Property License. For the exclusive purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies at any time upon the occurrence and during the continuance of an Event
of Default, each Grantor hereby (a) grants to the Agent a non-exclusive,
irrevocable (until the termination of this Agreement) license (exercisable
without payment of royalty or other compensation to any Grantor) to use, license
or sublicense any rights in, to or under any or all Intellectual Property now
owned or hereafter acquired by such Grantor, wherever such Intellectual Property
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Agent may, upon the occurrence and during the continuation of an Event
of Default, sell any of such Grantor’s Inventory directly to any Person,
including, without limitation, Persons who have previously purchased such
Grantor’s Inventory from any Grantor and in connection with any such sale or
other enforcement of the Agent’s rights under this Agreement, may sell Inventory
which bears any Trademark owned by or licensed to any Grantor and any Inventory
that is covered by any Copyright owned by or licensed to any Grantor and the
Agent may finish any work in process and affix any Trademark owned by or
licensed to any Grantor and sell such Inventory as provided herein (it being
understood that the Trademarks and Copyrights licensed to any such Grantor shall
be subject to, and as permitted by, the terms of licenses governing such
licensed Trademarks and Copyrights); provided, however, that nothing in this
Section 6.3 shall require any Grantor to grant any license that is prohibited by
any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document. With respect to Trademarks included in
the foregoing license, such license shall be subject to the requirement that the
quality of goods and services offered under the Trademarks by the Agent be
substantially consistent with the quality of the goods and services offered
thereunder by such Grantor prior to the Agent’s exercise of such license. Any
license, sublicense or other transaction entered into by the Agent in accordance
herewith shall be binding upon the applicable Grantor notwithstanding any
subsequent cure of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, upon the Agent’s request, such Grantor will
use its commercially reasonable efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Agent of any material License
held by such Grantor and to enforce the security interests granted hereunder.

6.4 Application of Proceeds. The Agent shall apply the proceeds of any
collection or sale of the Collateral, as well as any Collateral consisting of
cash, as set forth in the Credit Agreement, including, without limitation,
Sections 5.5, 5.6 and 7.2.2 thereof. The Agent shall have absolute discretion as
to the

 

23



--------------------------------------------------------------------------------

time of application of any such proceeds, moneys or balances in accordance with
this Agreement and the Credit Agreement. Upon any sale of the Collateral by the
Agent (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.

6.5 Proceeds to be Turned Over or Received by the Agent. All Proceeds received
by the Agent hereunder shall be held by the Agent in a collateral account
established by the Agent maintained under its sole dominion and control. All
such Proceeds while held by the Agent in such a collateral account (or by such
Grantor in trust for the Agent and the Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in the Intercreditor Agreement.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1 Account Verification. The Agent may at any time during a Dominion Trigger
Period, in the Agent’s own name, in the name of a nominee of the Agent, or in
the name of any Grantor communicate (by mail, telephone, facsimile or otherwise)
with the Account Debtors of any such Grantor, parties to contracts with any such
Grantor and obligors in respect of Instruments of any such Grantor to verify
with such Persons, to the Agent’s satisfaction, the existence, amount, terms of,
and any other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables. Grantors shall cooperate fully with Agent
in an effort to facilitate and promptly conclude any such verification process.

7.2 Authorization for Agent to Take Certain Action. Each Grantor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Grantor’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section 7.2. Agent, or Agent’s designee, may, without notice
and in either its or a Grantor’s name, but at the cost and expense of Grantors:
(a) execute on behalf of a Grantor as debtor and file financing statements
necessary or desirable in the Agent’s sole discretion to perfect and to maintain
the perfection and priority of the Agent’s security interest in the Collateral;
(b) with prompt notice to the applicable Grantor (unless an Event of Default
shall have occurred and be outstanding in which case no notice shall be
required), endorse a Grantor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance); (c) file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement and file any other financing statement
or amendment of a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Agent’s security interest in the Collateral;
(d) with prompt notice to the applicable Grantor (unless an Event of Default
shall have occurred and be outstanding in which case no notice shall be
required), contact and enter into one or more agreements with the issuers of
uncertificated securities which are Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Agent Control over such Pledged Collateral; (e) apply the proceeds of
any Collateral received by the Agent to the Obligations as provided in the
Credit Agreement; (f) with prompt notice to the applicable Grantor (unless an
Event of Default shall have occurred and be outstanding in which case no notice
shall be required), discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens that are permitted by the Credit
Agreement); (g) with prompt notice to the applicable Grantor (unless an Event of
Default shall have occurred and be outstanding in which case no notice shall be
required), contact Account Debtors for any reason, including without limitation
to notify them of the assignment of their Accounts; (h) with prompt notice to
the applicable Grantor (unless an Event of Default shall have occurred and be

 

24



--------------------------------------------------------------------------------

outstanding in which case no notice shall be required), use a Grantor’s
stationary and sign a Grantor’s name on any Chattel Paper, Document, Instrument,
invoice, bill of lading or other document or agreement relating to the
Receivables or other Collateral, drafts against any Account Debtor of a Grantor,
assignments and verifications of Receivables and notices to Account Debtors;
(i) with prompt notice to the applicable Grantor (unless an Event of Default
shall have occurred and be outstanding in which case no notice shall be
required), prepare, file and sign a Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of a Grantor; (j) with
prompt notice to the applicable Grantor (unless an Event of Default shall have
occurred and be outstanding in which case no notice shall be required), prepare,
file and sign a Grantor’s name on any notice of Lien, assignment or satisfaction
of Lien or similar document in connection with the Collateral; (k) during an
Event of Default, (i) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral, (ii) sell or assign any Receivable and other Collateral upon such
terms, for such amounts and at such times as Agent deems advisable, (iii) use
information contained in any data processing, electronic or information systems
relating to Collateral, (iv) make and adjust claims under insurance policies,
(v) demand payment or enforce payment of the Receivables in the name of the
Agent or a Grantor, by legal proceedings or otherwise, and endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, and generally exercise any rights and remedies with respect to
Accounts, (vi) exercise all of a Grantor’s rights and remedies with respect to
the collection of the Receivables and any other Collateral, (vii) settle,
adjust, modify, compromise, discharge or release any Receivables or other
Collateral, (viii) settle, adjust, modify, compromise, discharge or release any
legal proceedings brought to collect Receivables or other Collateral and
(ix) change the address for delivery of mail addressed to a Grantor to such
address as the Agent may designate and to receive, open and dispose of all mail
addressed to a Grantor; and (l) to do all other acts and things necessary to
carry out this Agreement; and each Grantor agrees to reimburse the Agent on
demand for any payment made or any expense incurred by the Agent in connection
with any of the foregoing; provided that (i) this authorization shall not
relieve any Grantor of any of its obligations under this Agreement or under the
Credit Agreement and (ii) the Agent shall exercise the foregoing rights in
accordance with the Intercreditor Agreement, if effective. All acts of said
attorney or designee are hereby ratified and approved. The powers conferred on
the Agent, for the benefit of the Secured Parties, under this Section 7.2 are
solely to protect the Agent’s interests in the Collateral and shall not be
construed as requiring or obligating the Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Agent, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby. The Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

7.3 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT AS
ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.2 ABOVE) WITH RESPECT
TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO AFTER THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT. IN ADDITION TO THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD
BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED

 

25



--------------------------------------------------------------------------------

COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

7.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE AGENT AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 9.23. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE AGENT, NOR ANY OTHER SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES,
NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VIII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

8.1 Collection of Accounts.

(a) On or before the date that is 60 days following the Closing Date, or such
later date agreed to by the Agent in its reasonable discretion (the “Control
Agreement Deadline”), each Grantor shall (i) execute and deliver to the Agent a
Deposit Account Control Agreement for each Collateral Deposit Account, which
Collateral Deposit Accounts as of the Closing Date are identified as such on
Exhibit E, and (ii) establish lock box service (the “Lock Boxes”) with banks at
which lock boxes are maintained (which banks as of the Closing Date are set
forth in Exhibit E), which Lock Boxes shall be subject to irrevocable lockbox
agreements (which may be set forth in Deposit Account Control Agreements) in
form and substance reasonably acceptable to the Agent and, if applicable, shall
be accompanied by an acknowledgment by the bank where the Lock Box is located of
the Lien of the Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to a Dominion Account (a “Lock Box Agreement”).

(b) Each Grantor shall request in writing and otherwise take all necessary steps
to ensure that all payments on Accounts are made directly to a Dominion Account
(or a Lock Box relating to a Dominion Account). While a Dominion Trigger Period
is in effect, the Agent shall be authorized to exercise exclusive control over
any Collateral Deposit Account at all times and no Grantor will be permitted to
remove any item from a Lock Box or from a Collateral Deposit Account without the
Agent’s prior written consent. The Agent hereby agrees that (A) except as
provided in Section 6.1, it will not deliver a notice exercising exclusive
control over a Collateral Deposit Account unless a Dominion Trigger Period is in
effect and (B) it will deliver a notice rescinding its exclusive control over
any Collateral Deposit Account with respect to which it has previously delivered
a notice exercising exclusive control if no Dominion Trigger Period is then in
effect. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Dominion Account (or a Lock Box relating to a
Dominion Account), the Agent shall, notwithstanding anything to the contrary set
forth herein, be entitled to make such notification directly to such Account
Debtor. If notwithstanding the foregoing instructions any Grantor receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust for

 

26



--------------------------------------------------------------------------------

Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account, except as otherwise expressly permitted by the Credit
Agreement. The Agent shall hold and apply funds received into Dominion Accounts
as provided in the Credit Agreement, including, without limitation, as provided
in Sections 5.6 and 8.2 thereof.

(c) Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Agent at all times, whether or not a Dominion Trigger
Period is in effect, and no Grantor or other Person shall have any right to any
Cash Collateral, until Full Payment of the Obligations. All such Cash Collateral
while held in a Cash Collateral Account shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in the Intercreditor Agreement.

8.2 Covenant Regarding New Deposit Accounts; Lock Boxes.

(a) No Grantor may open a new Lock Box or Collateral Deposit Account after the
Closing Date unless the bank or financial institution at which such Grantor
seeks to open such Lock Box or Collateral Deposit Account has entered into a
Lock Box Agreement or a Deposit Account Control Agreement giving the Agent
Control of such Lock Box or Collateral Deposit Account in a manner consistent
with the requirements set forth in Section 8.1(a)(i) and (ii); provided that no
such agreement will be required to be effective prior to the Control Agreement
Deadline.

(b) If any Grantor opens an additional Lock Box or Collateral Deposit Account
with a bank that is already party to a Lock Box Agreement or Deposit Account
Control Agreement or such Grantor transfers or otherwise assigns any Lock Box or
Collateral Deposit Account subject to an existing Lock Box Agreement or Deposit
Account Control Agreement to a different Grantor party to such Lock Box
Agreement or Deposit Account Control Agreement, such Grantor or the Borrower
Agent shall promptly notify the Agent thereof and shall enter into (and hereby
grants the Agent the authority to enter into, on behalf of itself and the
applicable Grantor or Grantors) an amendment, supplement or other modification
to such Lock Box Agreement or Deposit Account Control Agreement to reflect the
addition or change in ownership, as the case may be, of such Lock Box Agreement
or Collateral Deposit Account for the purpose of ensuring that such Lock Box
Agreement or Collateral Deposit Account is subject to the control arrangement
evidenced thereby.

(c) In the case of Lock Boxes or Collateral Deposit Accounts maintained with any
Lender, the terms of each Lock Box Agreement and Deposit Account Control
Agreement entered into with such Lender shall be subject to the provisions of
the Credit Agreement regarding setoff.

(d) With respect to any Deposit Account or Securities Account opened by any
Grantor after the Closing Date, the Grantors shall give Agent written notice of
thereof within 30 days (or such longer period agreed to by the Agent) of the
opening of such Deposit Account or Securities Account.

ARTICLE IX

GENERAL PROVISIONS

9.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under Applicable Law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article X, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by Applicable Law, each Grantor waives all Claims against the Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such

 

27



--------------------------------------------------------------------------------

Claims as are determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of the applicable Secured Party. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Agent or any other Secured
Party, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Agreement or the Credit
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by Applicable Law) of any kind in connection with the Loan
Documents or any Collateral.

9.2 Limitation on Agent’s and Secured Parties’ Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Agent and each Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.
Neither the Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Agent or such Secured Party, or any income thereon
or as to the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent that Applicable Law imposes duties on the
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the Agent (i) to
fail to incur expenses deemed significant by the Agent to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 9.2 is to provide
non-exhaustive indications of what actions or omissions by the Agent would be
commercially reasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 9.2. Without limitation upon the foregoing, nothing contained in this
Section 9.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 9.2.

9.3 Compromises and Collection of Collateral. The Grantors and the Agent
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of

 

28



--------------------------------------------------------------------------------

the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that the Agent may at any time and from time to time, if an
Event of Default has occurred and is continuing, compromise with the obligor on
any Receivable, accept in full payment of any Receivable such amount as the
Agent in its sole discretion shall determine or abandon any Receivable, and take
the other actions authorized by Grantors pursuant to Section 7.2 hereof, and any
such action by the Agent shall be commercially reasonable so long as the Agent
acts in good faith based on information known to it at the time it takes any
such action.

9.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in the Loan Documents and the Grantors
shall reimburse the Agent for any amounts paid by the Agent pursuant to this
Section 9.4. The Grantors’ obligation to reimburse the Agent pursuant to the
preceding sentence shall be an Obligation payable on demand.

9.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 5.1(d),
5.1(e), 5.4, 5.5, 5.6, 5.7, 5.8, 5.10, 5.11, 5.13, 5.14, 5.16, 6.2, or 9.7 or in
Article VIII will cause irreparable injury to the Agent and the other Secured
Parties, that the Agent and the other Secured Parties have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Agent or the other Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Agreement,
that the covenants of the Grantors contained in the Sections referred to in this
Section 9.5 shall be specifically enforceable against the Grantors.

9.6 Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Agent or other
conduct of the Agent, no authorization to sell, transfer or otherwise dispose of
the Collateral (except as set forth in Section 5.1(d)) shall be binding upon the
Agent or the other Secured Parties unless such authorization is in writing
signed by the Agent with the consent or at the direction of the Required
Lenders.

9.7 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Agent or any other Secured Party to exercise any right or remedy granted under
this Agreement shall impair such right or remedy or be construed to be a waiver
of any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement
whatsoever shall be valid unless in writing signed by the Agent with the
concurrence or at the direction of the Lenders required under Section 14.1.1 of
the Credit Agreement and then only to the extent in such writing specifically
set forth. All rights and remedies contained in this Agreement or by law
afforded shall be cumulative and all shall be available to the Agent and the
other Secured Parties until the Full Payment of the Obligations.

9.8 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law or the
Intercreditor Agreement (if effective), and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law and the
Intercreditor Agreement (if effective) that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in any this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without

 

29



--------------------------------------------------------------------------------

affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable.

9.9 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to Applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

9.10 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Agent and the other
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Agreement or any interest herein, without the prior written consent of the
Agent. No sales of participations, assignments, transfers, or other dispositions
of any agreement governing the Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Agent, for the
benefit of the Agent and the other Secured Parties, hereunder or under any of
the other Security Documents.

9.11 Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

9.12 [Reserved].

9.13 Headings. All headings used herein are for the purpose of reference only,
are not part of this Agreement and are not to affect the construction of, or be
taken into consideration in interpreting, this Agreement.

9.14 Security Interest Absolute. All rights of the Agent hereunder, the security
interest granted hereunder and all obligations of the Grantors hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

9.15 Entire Agreement. This Agreement and the other Security Documents embody
the entire agreement and understanding between the Grantors and the Agent
relating to the Collateral and supersede all prior agreements and understandings
between the Grantors and the Agent relating to the Collateral.

 

30



--------------------------------------------------------------------------------

9.16 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

(b) Forum. EACH GRANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

(c) Other Jurisdictions. Nothing herein shall limit the right of Agent or any
Lender to bring proceedings against any Grantor in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

9.17 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH GRANTOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY (WHICH AGENT HEREBY ALSO
WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, OBLIGATIONS OR COLLATERAL. EACH GRANTOR HAS REVIEWED THE FOREGOING
WAIVER WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

9.18 Indemnity. Each Grantor jointly and severally agrees to pay to the Agent
all Extraordinary Expenses and other fees, costs and expenses payable to Agent
pursuant to Section 3.4 of the Credit Agreement. Without limitation of its
indemnification obligations under the other Loan Documents, EACH GRANTOR SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee. Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 9.18 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agent or any Lender. All amounts due under this Section 9.18 shall be
payable on written demand therefor.

 

31



--------------------------------------------------------------------------------

9.19 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Agent
may (but shall have no obligation to) accept any signature, contract formation
or record-keeping through electronic means, which shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.

9.20 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

9.21 Intercreditor Agreement. The terms of this Agreement, any Lien granted to
the Agent (for the benefit of the Secured Parties) pursuant to this Agreement
and the exercise of any right or remedy by the Agent hereunder are subject to
the provisions of the Intercreditor Agreement (if effective). In the event of
any inconsistency between the provisions of this Agreement and the Intercreditor
Agreement (if effective), the provisions of the Intercreditor Agreement shall
supersede the provisions of this Agreement. Without limiting the generality of
the foregoing, and notwithstanding anything herein to the contrary, all rights
and remedies of the Agent (and the Secured Parties) shall be subject to the
terms of the Intercreditor Agreement (if effective), and until the Discharge of
Term Obligations (as defined in the Intercreditor Agreement), (i) no Grantor
shall be required hereunder or under any other Loan Document to take any action
with respect to Term Priority Collateral that is inconsistent with such
Grantor’s obligations under the applicable Term Loan Documents and (ii) any
obligation of any Grantor hereunder or under any other Loan Document with
respect to the delivery or control of any Term Priority Collateral, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person shall be deemed to be satisfied if such Grantor complies with the
requirements of the similar provision of the applicable Term Loan Document.
Until the Discharge of Term Obligations (as defined in the Intercreditor
Agreement), the Agent may not require any Grantor to take any action with
respect to the creation, perfection or priority of its security interest in the
Term Priority Collateral, whether pursuant to the express terms hereof or of any
other Loan Document or pursuant to the further assurances provisions hereof or
any other Loan Document, unless the Term Agent shall have required such Grantor
to take similar action pursuant to the terms of the applicable Term Loan
Documents, and delivery of any Term Priority Collateral to the Term Agent
pursuant to the applicable Term Loan Documents and the Intercreditor Agreement
shall satisfy any delivery requirement hereunder or under any other Loan
Document.

9.22 Additional Grantors. Each Subsidiary of a Borrower that is required to
become a party to this Agreement pursuant to Section 10.1.9 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be discharged, diminished or otherwise affected (a) by the
addition or release of any other Grantor hereunder, (b) by any failure by any
Borrower or any Grantor to cause any Subsidiary of a Borrower to become a
Grantor hereunder or (c) by reason of the Agent’s or any of the other Secured
Party’s actions in effecting, or failure to effect, any such joinder, or in
releasing any Grantor hereunder, in

 

32



--------------------------------------------------------------------------------

each case, whether or not notice is given or consent is obtained from any
Grantor. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

9.23 Releases.

(a) This Agreement and the security interest of the Secured Parties in the
Collateral provided hereunder shall terminate upon the Full Payment of the
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection in each case as to which no
claim has been asserted or is reasonably expected to be asserted), at which time
the Agent shall execute and deliver to the Grantors or the Grantors’ designee,
at the Grantors’ expense, all Uniform Commercial Code termination statements and
similar documents which the Grantors shall reasonably request from time to time
to evidence such termination. Any execution and delivery of termination
statements or documents pursuant to this Section 9.23(a) shall be without
recourse to or warranty by the Agent.

(b) A Guarantor shall automatically be released from its obligations hereunder
and the security interest of the Secured Parties in the Collateral of such
Guarantor shall be automatically released in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of a Borrower in accordance with the terms
of the Credit Agreement; provided that the Required Lenders (or, if required by
the terms of the Credit Agreement, such greater percentage of the Lenders
specified in the Credit Agreement) shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise. The security interest of the
Secured Parties in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the security interest created hereby. In
connection with any of the foregoing, the Agent shall execute and deliver to the
Grantors or the Grantors’ designee, at the Grantors’ expense, all Uniform
Commercial Code termination statements and similar documents (including any such
documents as may be reasonably necessary in connection with the entry into by
any Grantor of a Specified Vendor Receivables Financing) that the Grantors shall
reasonably request from time to time to evidence such termination. Any execution
and delivery of termination statements or documents pursuant to this
Section 9.23(b) shall be without recourse to or warranty by the Agent.

9.24 Right of Setoff. At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

9.25 Excluded Swap Obligations. Notwithstanding anything to the contrary set
forth in this Agreement, the Obligations of each Guarantor and Grantor under
this Agreement shall not include the Excluded Swap Obligations of such Guarantor
or Grantor, and monies and proceeds obtained from a Guarantor or Grantor shall
not be applied to the Excluded Swap Obligations of such Guarantor or Grantor.

 

33



--------------------------------------------------------------------------------

ARTICLE X

NOTICES

10.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent in accordance with Section 14.3 of the Credit Agreement
(with any notice to a Grantor being sent care of the Borrower Agent).

10.2 Change in Address for Notices. Each of the Grantors, the Agent and the
Lenders may change the address for service of notice upon it by a notice in
writing to the other parties in accordance with Section 10.1.

10.3 Borrower Agent. Each Grantor and each Guarantor hereby designates Parent
Borrower as its representative and agent for all purposes under the Loan
Documents, including without limitation for the delivery or receipt of
communications, as described in Section 4.4 of the Credit Agreement.

ARTICLE XI

THE AGENT

Bank of America, N.A. has been appointed Agent for the Secured Parties hereunder
pursuant to Section 12 of the Credit Agreement. It is expressly understood and
agreed by the parties to this Agreement that any authority conferred upon the
Agent hereunder is subject to the terms of the delegation of authority made by
the Secured Parties to the Agent pursuant to the Credit Agreement, and that the
Agent has agreed to act (and any successor Agent shall act) as such hereunder
only on the express conditions contained in such Section 12. Any successor Agent
appointed pursuant to Section 12.8 of the Credit Agreement shall be entitled to
all the rights, interests and benefits of the Agent hereunder.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Agent have executed this Agreement as
of the date first above written.

 

GRANTORS:

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation

 

By:

 

Name: Title:

 

CEQUENT PERFORMANCE PRODUCTS, INC.,

a Delaware corporation

 

By:

 

Name: Title:

 

CEQUENT CONSUMER PRODUCTS, INC.,

an Ohio corporation

 

By:

 

Name: Title:

 

HORIZON GLOBAL COMPANY LLC,

A Delaware limited liability company

 

By:

 

Name: Title:

 

AGENT:

 

BANK OF AMERICA, N.A.,

A national banking association

 

By:

 

Name: Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

GRANTORS; IDENTIFYING INFORMATION

 

Grantor

   Jurisdiction of
Organization &
Type of
Organization    Organizational
Identification
Number    Federal Tax
Identification
Number

    

        

    

        

    

        

Exhibit A / Page 1



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL RECORD LOCATIONS

 

Grantor

  

Location of Chief Executive Office

  

Location of Books and Records

                 

 

Exhibit B / Page 1



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY RIGHTS

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

Grantor

  

Patent Numbers

  

Issue Date

                 

U.S. Patent Applications

 

Grantor

  

Patent Application No.

  

Filing Date

                 

Non-U.S. Patent Registrations

 

Grantor

  

Country

  

Issue Date

  

Patent No.

                          

Non-U.S. Patent Applications

 

Grantor

  

Country

  

Filing Date

  

Patent Application No.

                          

 

Exhibit C / Page 1



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of License/
Sublicense

  

Issue Date

  

Patent No.

                                   

U.S. Patent Applications

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of License/
Sublicense

  

Date Filed

  

Application No.

                                   

Non-U.S. Patents

 

Grantor/Licensor

  

Country

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Issue

Date

  

Non-U.S.

Patent No.

                                            

Non-U.S. Patent Applications

 

Grantor/Licensor

  

Country

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Date

Filed

  

Application

No.

                                            

 

Exhibit C / Page 2



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

Grantor/Licensee

  

Licensor Name

and Address

  

Date of

License/ Sublicense

  

Issue Date

  

Patent No.

                                   

U.S. Patent Applications

 

Grantor/Licensee

  

Licensor Name

and Address

  

Date of

License/ Sublicense

  

Date Filed

  

Application No.

                                   

Non-U.S. Patents

 

Grantor/Licensee

  

Country

  

Licensor Name

and Address

  

Date of License/

Sublicense

  

Issue

Date

  

Non-U.S.

Patent No.

                                            

Non-U.S. Patent Applications

 

Grantor/Licensee

  

Country

  

Licensor Name

and Address

  

Date of License/

Sublicense

  

Date

Filed

  

Application

No.

                                            

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

Grantor

  

Mark

  

Reg. Date

  

Reg. No.

                          

 

Exhibit C / Page 3



--------------------------------------------------------------------------------

U.S. Trademark Applications

 

Grantor

  

Mark

  

Filing Date

  

Application No.

                          

State Trademark Registrations

 

Grantor

  

State

  

Mark

  

Reg. Date

  

Reg. No.

                                   

State Trademark Applications

 

Grantor

  

State

  

Mark

  

Filing Date

  

Application No.

                                   

Non-U.S. Trademark Registrations

 

Grantor

   Country    Mark    Reg. Date    Reg. No.                                    

Non-U.S. Trademark Applications

 

Grantor

  

Country

  

Mark

  

Date Filed

  

Application No.

                                   

Trade Names

 

Grantor

  

Country(s) Where Used

  

Trade Name

                 

 

Exhibit C / Page 4



--------------------------------------------------------------------------------

Trademark Licenses; Grantor as Licensor

U.S. Trademarks

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of

License/Sublicense

  

U.S. Mark

  

Reg. Date

  

Reg. No.

                                            

U.S. Trademark Applications

 

Grantor/Licensor

  

Country

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Date

Filed

  

Application

No.

                                            

Non-U.S. Trademarks

 

Grantor/Licensor

  

Country

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Non-U.S. Mark

  

Reg. Date

  

Reg. No.

                                                     

 

Exhibit C / Page 5



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensor

  

Country

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Non-U.S. Mark

  

Date Filed

  

Application

No.

                                                     

D. Others

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Subject

Matter

                          

Trademark Licenses; Grantor as Licensee

U.S. Trademarks

 

Grantor/Licensee

  

Licensor Name

and Address

  

Date of Licensee/

Sublicensee

  

U.S. Mark

  

Reg. Date

  

Reg. No.

                                            

U.S. Trademark Applications

 

Grantor/Licensee

  

Licensor Name

and Address

  

Date of Licensee/

Sublicensee

  

U.S. Mark

  

Date

Filed

  

Application

No.

                                            

Non-U.S. Trademarks

 

Grantor/Licensee

  

Country

  

Licensor Name

and Address

  

Date of License/

Sublicense

  

Non-U.S.

Mark

  

Reg. Date

  

Reg. No.

                                                     

 

Exhibit C / Page 6



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensee

  

Country

  

Licensor Name

and Address

  

Date of License/

Sublicense

  

Non-U.S.

Mark

  

Date Filed

  

Application

No.

                                                     

D. Others

 

Grantor/Licensee

  

Licensor Name

and Address

  

Date of License/

Sublicense

  

Subject

Matter

                          

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

U.S. Copyright Registrations

 

Grantor

  

Title

  

Reg. No.

  

Author

                          

Pending U.S. Copyright Applications for Registration

 

Grantor

  

Title

  

Author

  

Class

  

Date Filed

                                   

Non-U.S. Copyright Registrations

 

Grantor

  

Title

  

Author

  

Class

  

Date Filed

                                   

 

Exhibit C / Page 7



--------------------------------------------------------------------------------

Non-U.S. Pending Copyright Applications for Registration

 

Grantor

  

Country

  

Title

  

Author

  

Class

  

Date Filed

                                            

 

Exhibit C / Page 8



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

U.S. Copyrights

 

Grantor/Licensor

  

Licensee Name

And Address

  

Date of Licensee/

Sublicense

  

Title of

U.S.

Copyright

  

Author

  

Reg. No.

                                            

Non-U.S. Copyrights

 

Grantor/Licensor

  

Licensee Name

And Address

  

Date of Licensee/

Sublicense

  

Title of

U.S.

Copyright

  

Author

  

Reg. No.

                                            

Copyright Licenses; Grantor as Licensee

U.S. Copyrights

 

Grantor/Licensor

  

Licensee Name

And Address

  

Date of Licensee/

Sublicense

  

Title of

U.S.

Copyright

  

Author

  

Reg. No.

                                            

 

Exhibit C / Page 9



--------------------------------------------------------------------------------

Non-U.S. Copyrights

 

Grantor/Licensor

  

Licensee Name

and Address

  

Country

  

Date of

License/

Sublicense

  

Title of Non-U.S.

Copyright

  

Author

  

Reg. No.

                                                     

 

Exhibit C / Page 10



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGED EQUITY

 

Owner

   Issuer    Type of
Equity
Interests   

Issued and Outstanding

Equity Interests of
each class;

Options, Warrants and

Similar Rights

   Number (and
percentage)
of Pledged
Equity Interests    Certificate
No. (if any)

    

              

    

              

    

              

PLEDGED DEBT

 

Grantor

   Issuer/Borrower    Original Amount;
Principal Amount
Outstanding    Date of
Note

    

        

    

        

    

        

 

Exhibit D / Page 1



--------------------------------------------------------------------------------

EXHIBIT E

DOMINION ACCOUNTS

 

Grantor

   Bank Name and Address    Pledged Account Name    Pledged Account Number

    

        

    

        

    

        

 

OTHER DEPOSIT ACCOUNTS

 

Grantor

   Bank Name and Address    Pledged Account Name    Pledged Account Number

    

        

    

        

    

        

 

LOCK BOXES

 

Grantor

   Name of Institution and Address    Lock Box Number

    

        

    

        

    

        

 

SECURITIES ACCOUNTS

 

Grantor

   Name of Institution and Address    Pledged Account Name    Pledged Account
Number

    

        

    

        

    

        

 

Exhibit E / Page 1



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT

This Amendment, dated            ,     is delivered pursuant to [Section 5.4]
[Section 5.8] of the Agreement referred to below. All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the
Agreement. The undersigned hereby certifies that the representations and
warranties in Article IV of the Agreement are and continue to be true and
correct. The undersigned further agrees that this Amendment may be attached to
that certain ABL Guarantee and Collateral Agreement, dated as of
                    , 2015, among the undersigned, the other Grantors party
thereto from time to time, and Bank of America, N.A., as the Agent (as amended,
restated, amended and restatement, supplemented or otherwise modified from time
to time prior to the date hereof, the “Agreement”) and that the Collateral
listed on Schedule I to this Amendment shall be and become a part of the
Collateral referred to in said Agreement and shall secure all Obligations
referred to in the Agreement.

 

    

By: Name: Title:

 

Exhibit F / Page 1



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

   Issuer   

Certificate

Number(s)

   Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares

    

              

    

              

    

              

 

BONDS

 

Name of Grantor

   Issuer   

Number

   Face Amount    Coupon Rate    Maturity

    

              

    

              

    

              

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity

    

                 

    

                 

    

                 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer    Description of Collateral    Percentage Ownership
Interest

    

        

    

        

    

        

 

[Add description of custody accounts or arrangements with Securities
Intermediary, if applicable]

 

COMMERCIAL TORT CLAIMS

 

Name of Grantor

   Description of Claim    Parties    Case Number; Name of
Court where Case was
Filed

    

        

    

        

    

        

 

Schedule I to Amendment / Page 1



--------------------------------------------------------------------------------

Annex 1 to

ABL Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of            , 20    , and made by
                    (the “Additional Grantor”), in favor of BANK OF AMERICA,
N.A., as Agent (in such capacity, the “Agent”) for the Secured Parties, as
defined in the Credit Agreement, as defined below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent Borrower”),
CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware corporation (“Cequent
Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation (“Cequent
Consumer” and together with Parent Borrower and Cequent Performance,
collectively, “Borrowers”), the financial institutions from time to time party
thereto and the Agent have entered into a Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Grantor) have entered into the ABL
Guarantee and Collateral Agreement, dated as of June 30, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Agent for itself
and for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.22 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Exhibits A through E to the Guarantee and Collateral Agreement. The
Additional Grantor hereby grants to the Agent, for the benefit of the Secured
Parties, as collateral security for the prompt and complete payment or
performance when due of the Obligations, a security interest in all of the
Collateral (it being understood that, as provided in the Guarantee and
Collateral Agreement, “Collateral” does not include any Excluded Property). The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article IV of the Guarantee and
Collateral Agreement is true and correct in all material respects with respect
to the Additional Grantor (other than in the case of representations qualified
by materiality, in which case the Additional Grantor hereby represents and
warrants that such representations and warranties are true and correct with
respect to the Additional Grantor in all respects) on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.1

 

 

1  To the extent applicable, such Additional Grantor shall also provide an
Amendment in the form of Exhibit F

 

Annex 1 / Page 1



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING GOVERNING LAW, JURISDICTION, CONSENT TO SERVICE OF PROCESS AND WAIVER
OF JURY TRIAL SET FORTH IN SECTIONS 9.16 AND 9.17 OF THE GUARANTEE AND
COLLATERAL AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:

 

Name: Title:

 

Annex 1 / Page 2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Exhibit A

Supplement to Exhibit B

Supplement to Exhibit C

Supplement to Exhibit D

Supplement to Exhibit E

 

Annex 1-A / Page 1



--------------------------------------------------------------------------------

EXHIBIT E

to

Loan Agreement

FORM OF INTERCREDITOR AGREEMENT

See attached.



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Initial Term Agent

Dated as of June 30, 2015

Relating to:

Horizon Global Corporation,

Cequent Performance Products, Inc.,

and

Cequent Consumer Products, Inc.



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of June 30, 2015 between BANK OF AMERICA, N.A., in its capacity
as administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for (i) the financial institutions,
Issuing Banks (as defined below) and other entities party from time to time to
the ABL Credit Agreement referred to below (such financial institutions, Issuing
Banks and other entities, together with their respective successors, assigns and
transferees, the “ABL Lenders”) and (ii) any ABL Bank Product Providers (as
defined below) (such ABL Bank Product Providers, together with the ABL Agent and
the ABL Lenders, the “ABL Secured Parties”) and JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “Initial Term Agent”) for the
financial institutions and other entities party from time to time to the Term
Loan Credit Agreement referred to below (such financial institutions and other
entities, together with their respective successors, assigns and transferees,
the “Term Lenders”).

RECITALS

A. Pursuant to that certain Loan Agreement dated on or about the date hereof by
and among Cequent Performance Products, Inc., a Delaware corporation (“Cequent
Performance Products”), Cequent Consumer Products, Inc., a Delaware corporation
(the “Cequent Consumer Products”) and Horizon Global Corporation, a Delaware
corporation (“Company”, and together with Cequent Performance Products and
Cequent Consumer Products, and any other Person joined thereto as a “Borrower”
from time to time, the “ABL Borrowers”), the ABL Lenders and the ABL Agent (as
such agreement may be Amended or Refinanced or otherwise modified from time to
time in accordance with the terms hereof and thereof, the “ABL Credit
Agreement”), the ABL Lenders have agreed to make certain loans and provide other
financial accommodations in an initial aggregate principal amount of up to
$85,000,000 to or for the benefit of the ABL Borrowers.

B. Pursuant to the ABL Credit Agreement, the ABL Guarantors (as defined below)
have guaranteed the payment and performance of the ABL Obligations of the ABL
Borrowers under the ABL Documents (as defined below).

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the ABL Obligations, the ABL Borrowers and the ABL Guarantors (collectively, the
“ABL Loan Parties”) under and in connection with the ABL Documents have granted
to the ABL Agent (for the benefit of the ABL Secured Parties) Liens (as defined
below) on the Collateral (as defined below).

D. Pursuant to that certain Term Loan Credit Agreement dated on or about the
date hereof by and among Company (the “Term Loan Borrower”), the Term Lenders
and the Initial Term Agent (as such agreement may be Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof, the “Term Loan Credit Agreement”), the Term Lenders have agreed to make
a term loan in the principal amount of $200,000,000 to the Term Loan Borrower.

E. Pursuant to the Term Loan Credit Agreement, the Term Guarantors (as defined
below) have guaranteed the payment and performance of the Term Obligations of
the Company under the Term Documents (as defined below).

F. As a condition to the effectiveness of the Term Loan Credit Agreement and to
secure the Term Obligations, the Term Loan Borrower and the Term Guarantors
(collectively, the “Term Loan Parties”) under and in connection with the Term
Documents have granted to the Term Agent (for the benefit of the applicable Term
Secured Parties) Liens (as defined below) on the Collateral (as defined below).



--------------------------------------------------------------------------------

G. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Initial
Term Agent (on behalf of the Term Secured Parties) desires to agree to the
relative priority of Liens on the Collateral (as defined below) and certain
other rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning herein as in the
Uniform Commercial Code.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Security Trustee”, “Collateral Trustee” or similar term under any
ABL Credit Agreement.

“ABL Bank Product Provider” shall mean any ABL Lender or any Affiliate (or any
Person that was an ABL Lender or an Affiliate of an ABL Lender at the time it
entered into a Bank Product with an ABL Loan Party) of any ABL Lender that has
entered into a Bank Product or agreement relating to any Bank Products with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement; provided, however, the term “ABL Borrowers” shall not include,
for purposes of this Agreement, any Foreign Borrower.

“ABL Collateral Documents” shall mean the Security Documents (as defined in the
ABL Credit Agreement) and all security agreements, pledge agreements, hypothecs,
charges, debentures, account control agreements, bailment agreements, freight
forwarder and/or customs broker’s agreements, collateral access agreements,
mortgages, deeds of trust, and other collateral documents executed and delivered
in connection with the ABL Credit Agreement, in each case as Amended or
Refinanced or otherwise modified from time to time, in accordance with the terms
hereof.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements or facilities which Amend or
Refinance all or any portion of the ABL Obligations under any then extant ABL
Credit Agreement (including without limitation under any agreement with respect
to ABL DIP Financing provided by any or all of the ABL Secured Parties,
including any use, whether consensual or non-consensual, of cash collateral
constituting the Proceeds of the ABL Priority Collateral); provided that at the
time of any refinancing or replacement of the then extant ABL Credit Agreement
(other than the Offshore Facilities Refinancing), the Company shall have
delivered to each Term Agent an officer’s certificate certifying that such
refinancing or replacement ABL Credit Agreement is permitted to be incurred
under the Term Loan Credit Agreement and each Additional Term Debt Facility.

 

2



--------------------------------------------------------------------------------

“ABL Deposit and Security Accounts” shall mean any and all deposit accounts and
securities accounts of the ABL Loan Parties subject to a control agreement in
favor of or otherwise controlled by the ABL Agent.

“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).

“ABL Documents” shall mean the ABL Credit Agreement, ABL Guaranty, the ABL
Collateral Documents, those other ancillary agreements to which any ABL Secured
Party is a party or beneficiary and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any ABL Loan
Party and delivered to the ABL Agent or any other ABL Secured Party, in
connection with any of the foregoing or with the ABL Credit Agreement, ABL
Guaranty or the ABL Collateral Documents, in each case, as the same may be
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“ABL Guarantors” shall mean the collective reference to any direct or indirect
Subsidiary or parent of the ABL Borrowers who is or becomes a guarantor under
the ABL Guaranty with respect to the ABL Borrowers’ ABL Obligations; provided,
however, the term “ABL Guarantors” shall not include, for purposes of this
Agreement, any Foreign Subsidiary.

“ABL Guaranty” shall mean the collective reference to the guaranty agreements,
if any, entered into by the ABL Guarantors and any other guarantee of the ABL
Obligations entered into in connection with an Amendment or Refinancing of the
ABL Credit Agreement, whether by the same or any other agent, lender or group of
lenders.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” or “issuing bank”
under any ABL Credit Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document or in respect of any “Secured Bank Product Obligations” (as
defined in the ABL Credit Agreement), including, without limitation, all
“Obligations” of each ABL Loan Party or similar term as defined in any ABL
Credit Agreement, whether for principal, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification, or otherwise,
and all other amounts owing or due under the terms of the ABL Documents
(including interest, fees, indemnification payments, expense reimbursements and
other amounts which, but for the commencement of an Insolvency Proceeding with
respect to such ABL Loan Party, would have accrued on or been payable with
respect to the ABL Obligations, whether or not a claim is allowed or allowable
against such ABL Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts (and including for this purpose all amounts payable by the
issuer or processor thereof in connection with the use of a credit card, debit
card or similar instrument,

 

3



--------------------------------------------------------------------------------

whether deemed to be an Account or a Payment Intangible) and other receivables
(other than Accounts and other receivables arising from the sale or other
Disposition of Term Priority Collateral);

(2) cash, money and cash equivalents, other than identifiable cash Proceeds from
the sale or Disposition of Term Priority Collateral;

(3) all (i) Deposit Accounts (other than the Term Collateral Proceeds Account),
(ii) Securities Accounts (other than the Term Collateral Proceeds Account),
Security Entitlements and Securities credited to such a Securities Account
(other than Equity Interests in any Loan Party or its Subsidiaries), or
(iii) all Commodity Accounts (other than the Term Collateral Proceeds Account)
and commodity contracts and, in each case, all cash, money, cash equivalents,
checks and other property held therein or credited thereto, other than
identifiable Proceeds of Term Priority Collateral;

(4) all Inventory;

(5) all proceeds of business interruption insurance (which, for the avoidance of
doubt, shall not include proceeds of any casualty insurance relating to Term
Priority Collateral);

(6) to the extent relating to or arising from, evidencing or governing any of
the items referred to in the preceding clauses (1) through (5) constituting ABL
Priority Collateral, all Documents, General Intangibles (including all rights
under contracts but excluding any Intellectual Property and any Equity Interests
in any Loan Party or its Subsidiaries), Instruments (including Promissory Notes
other than any Promissory Notes constituting Term Priority Collateral), Chattel
Paper (including Tangible Chattel Paper and Electronic Chattel Paper), and
Commercial Tort Claims, insurance proceeds, Supporting Obligations and
Letter-of-Credit Rights relating thereto; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and

(8) to the extent not otherwise included, all Proceeds (including all insurance
proceeds) of any and all of the foregoing described in clauses (1) through
(7) and all collateral security and guarantees with respect to any of the
foregoing.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning to that term in the introduction to
this Agreement.

“ABL Standstill Period” has the meaning set forth in Section 2.3(b).

“Additional Term Collateral Documents” means, with respect to any series, issue
or class of Additional Term Debt, each of the collateral agreements, security
agreements and other instruments and documents executed and delivered by any
Term Loan Party for purposes of providing collateral security for any Additional
Term Obligations (including any Amendment or Refinancing thereof).

 

4



--------------------------------------------------------------------------------

“Additional Term Debt” means any Indebtedness secured by Liens on the
Collateral; provided, that (i) at the time of incurrence thereof, such
Indebtedness is permitted by the ABL Documents and the Term Documents to be
(x) incurred, (y) guaranteed on a pari passu or junior basis with respect to the
Term Obligations outstanding under the Term Loan Credit Agreement and
(z) secured by Liens on the Collateral on a pari passu or junior basis with the
Liens on the Collateral securing the Term Obligations outstanding under the Term
Loan Credit Agreement and (ii) the conditions set forth in Section 7.20 shall
have been satisfied with respect to such Indebtedness and, unless the agent,
trustee or other representative for the holders of such Indebtedness is already
a party to this Agreement, such agent, trustee or other representative shall
have become a party to this Agreement pursuant to Section 7.20.

“Additional Term Debt Facility” means each credit facility, indenture or other
governing agreement (other than the Term Loan Credit Agreement) with respect to
any Additional Term Debt.

“Additional Term Documents” means, with respect to any series, issue or class of
Additional Term Debt, (a) the Additional Term Debt Facility, (b) the Additional
Term Collateral Documents and (c) the other operative agreements evidencing or
governing such Indebtedness.

“Additional Term Joinder” means a Joinder Agreement substantially in the form of
Exhibit I hereto or such other form as agreed by the ABL Agent and each Term
Agent.

“Additional Term Obligations” means, with respect to any series, issue or class
of Additional Term Debt, all obligations of every nature of each Term Loan Party
from time to time owed to the Additional Term Secured Parties, or any of them,
under any Additional Term Document, including, without limitation, all
“Obligations” of each Term Loan Party or similar term as defined in any
Additional Term Document, whether for principal, interest, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents (including interest, fees, indemnification
payments, expense reimbursements and other amounts which, but for the
commencement of an Insolvency Proceeding with respect to such Term Loan Party,
would have accrued on or been payable with respect to any Additional Term
Obligation, whether or not a claim is allowed or allowable against such Term
Loan Party for such interest, fees, indemnification payments, expense
reimbursements and other amounts in the related Insolvency Proceeding), as the
same may be Amended or Refinanced or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Additional Term Secured Parties” means, with respect to any series, issue or
class of Additional Term Obligations, the holders of such obligations, the
agent, trustee or other representative with respect thereto, and the
beneficiaries of each indemnification obligation undertaken by any Term Loan
Party under any related Additional Term Documents.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agent or any Term Agent and collectively
means both the ABL Agent and each Term Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Amended or Refinanced” shall mean, in respect of any obligation, or the
agreement or contract pursuant to which such obligation is incurred, (a) such
obligation (or any portion thereof) or related agreement or contract as
extended, renewed, defeased, amended, amended and restated, supplemented,
modified, restructured, consolidated, refinanced, replaced, refunded or repaid
from time to time and (b)

 

5



--------------------------------------------------------------------------------

any other obligation issued in exchange or replacement for or to refinance such
obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount, in each case to the extent not prohibited under the terms of this
Agreement and the ABL Documents or the Term Documents, as applicable, then in
effect. “Amend or Refinance” and “Amendment or Refinancing” shall have
correlative meanings; and for the avoidance of doubt, the parties hereto agree
that “Amended or Refinanced”, when applicable to any ABL Document shall include
such ABL Document as amended, amended and restated, supplemented, modified or
restructured by, and after giving effect to, any Offshore Facilities
Refinancing.

“Bank Products” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean the ABL Borrowers and the Term Loan Borrower.

“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Chicago, Illinois or New York City, New York, generally are
not open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the principal office of any Term Agent or any
ABL Agent is not open to the general public to conduct business.

“Collateral” shall mean (a) with respect to any Term Agent or any Term Secured
Party, all Property now owned or hereafter acquired by any Term Loan Party in or
upon which a Lien is granted or purported to be granted to any Term Agent under
any of the Term Collateral Documents, together with all substitutions,
additions, products and Proceeds thereof and (b) with respect to the ABL Agent
or any ABL Secured Party, all Property now owned or hereafter acquired by any
ABL Loan Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“Company” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Securities Account, Commodities Accounts, Instruments, Equity Interests
and any other Collateral as to which a Lien may be perfected through possession
or control by the secured party, or any agent therefor.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Debtor Relief Laws” shall mean the Bankruptcy Code, as now or hereafter in
effect or any successors thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or any state law or of any applicable foreign
law from time to time in effect affecting the rights of creditors generally.

 

6



--------------------------------------------------------------------------------

“Designated Term Agent” means (i) the Initial Term Agent, until such time as
(A) the Discharge of Term Obligations with respect to the Term Loan Credit
Agreement has occurred or (B) the Initial Term Agent has notified other parties
hereto that another Term Agent shall be the Designated Term Agent pursuant to
any intercreditor agreement entered into in accordance with the Term Loan Credit
Agreement, and (ii) thereafter, the Term Agent designated from time to time by
all then extant Term Agents, in a written notice to the ABL Agent and the Term
Loan Parties hereunder, as the “Designated Term Agent” for purposes hereof.

“Discharge of ABL Obligations” shall mean (a) the termination of all commitments
to extend credit under the ABL Documents, and (b) the payment in full in cash or
immediately available funds of all outstanding ABL Obligations (excluding
contingent indemnification obligations for which a claim or demand for payment
has not then been asserted) including, with respect to (i) amounts available to
be drawn under outstanding Letters of Credit (or indemnities or other
undertakings issued in respect of outstanding Letters of Credit), the
cancellation of such Letters of Credit or the Cash Collateralization (as defined
in the ABL Credit Agreement) thereof or the delivery and provision of backstop
letters of credit in respect thereof in compliance with the terms of any ABL
Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such Letters of Credit), (other than Letters of
Credit denominated in a currency other than Dollars, in which case shall not
exceed 110% of the aggregate undrawn amount of such Letters of Credit) and
(ii) outstanding ABL Obligations with respect to Bank Products (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding Bank
Products), the delivery or provision of cash collateral or backstop letters of
credit in respect thereof, other than (x) unasserted contingent indemnification
obligations, and (y) any ABL Obligations relating to Bank Products that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or collateralized.

“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (excluding contingent indemnification obligations
for which a claim or demand for payment has not then been asserted).

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. As used herein, “Dispose” and “Disposed”
shall have correlative meanings.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other applicable party announcing that an
Enforcement Period has commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or any Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in case of an Enforcement Period
commenced by any Term Agent, the Discharge of Term Obligations (or the written
termination of, or agreement in writing to terminate, the Enforcement Period by
the applicable Term Agent) or (b) in the case of an Enforcement Period commenced
by the ABL Agent, the Discharge of ABL Obligations (or the written termination
of, or agreement in writing to terminate, the Enforcement Period by the ABL
Agent).

“Equity Interests” shall mean as to any Person, the stock (common, preferred or
in any other manner designated), limited liability company membership or other
interest or any other right or interest (or right to acquire such interest)
however designated, evidencing ownership interests in such Person.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or any Term Document, as applicable.

 

7



--------------------------------------------------------------------------------

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license, or other Disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means at the direction of a Secured Party permissible under applicable law
(including without limitation the solicitation of any bids from third persons to
conduct liquidation or Disposition of Collateral or engage any agents for
purposes of valuing, marketing, promoting or selling Collateral);

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law the exercise by a Secured Party of any voting rights
relating to any Pledged Shares; and

(g) instituting any action or proceeding to effect any of the foregoing.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to and in
accordance with Section 6.3 below), (ii) the exercise of rights by the ABL Agent
during the continuance of a Dominion Trigger Period (as defined in the ABL
Credit Agreement), including, without limitation, with respect to Deposit
Accounts and Securities Accounts and the notification of account debtors,
depository institutions, securities intermediaries, or any other Person to
deliver Proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to any Disposition by any ABL Loan Party of any of the ABL
Priority Collateral (other than any such sale conducted at the direction of the
ABL Agent in connection with any Exercise of Secured Creditor Remedies after the
occurrence of an Event of Default under the ABL Credit Agreement), (iv) the
modification of advance rates or sub-limits, or the addition or modification of
eligibility criteria, by the ABL Agent, (v) the imposition or modification of
any component of the Availability Reserve (as defined in the ABL Credit
Agreement) by the ABL Agent, (vi) any collection, adjustment or settlement of
insurance claims, or any application to a court of competent jurisdiction to
make a determination as to the collection, adjustment or settlement of an
insurance claim, in each case in accordance with Section 3.3, (vii) the exercise
of rights by the ABL Agent under the ABL Documents to require any ABL Loan Party
to take actions in the nature of “further assurances” with respect to the
Collateral permitted by the ABL Documents and not inconsistent with this
Agreement, (viii) the consent by any Term Agent to any Disposition by the
Borrower or any Term Guarantor of any of the Term Priority Collateral (other
than any such sale conducted at the direction of any Term Agent in connection
with any Exercise of Secured

 

8



--------------------------------------------------------------------------------

Creditor Remedies after the occurrence of an Event of Default under the
applicable Term Documents), (ix) the exercise of rights by any Term Agent under
the applicable Term Documents to require any Term Loan Party to take actions in
the nature of “further assurances” with respect to the Collateral permitted by
the Term Documents and not inconsistent with this Agreement or (x) the exercise
of any rights or remedies by the ABL Agent against any ABL Loan Party which is
not a Term Loan Party.

“Foreign Borrower” means any Foreign Subsidiary that may become a party to the
ABL Credit Agreement as a “Borrower” from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state, local,
provincial, territorial or municipal and any agency, authority, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Indebtedness” shall mean (i) “Debt” as defined in the ABL Credit Agreement and
(ii) “Indebtedness” as defined in the Term Loan Credit Agreement or any
Additional Term Document, respectively and as applicable.

“Initial Term Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successors thereto as well
as any Person designated as the “Agent”, “Administrative Agent”, “Collateral
Agent”, “Trustee”, “Security Trustee”, “Collateral Trustee” or similar term
under any Term Loan Credit Agreement.

“Insolvency Proceeding” shall mean, with respect to any Loan Party, (a) any
case, action, proposal, or proceeding before any court or other Governmental
Authority relating to (or any corporate action or other procedure or step being
taken in relation to) such Loan Party’s bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors (whether
voluntary or involuntary), or (b) any general assignment for the benefit of its
creditors, composition, marshalling of assets for its creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Issuing Bank” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.

“Letter of Credit” shall mean “Letter of Credit” as defined in the ABL Credit
Agreement.

 

9



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.

“Non-US Loan Parties” any Foreign Borrower and/or any Foreign Subsidiary that
may from time to time guaranty the obligations under the ABL Credit Agreement.

“Offshore Facilities Refinancing” shall mean the amendment, amendment and
restatement, and/or other modification of the ABL Documents solely in order to
implement (a) the addition of certain Non-US Loan Parties and related Dollar or
non-Dollar denominated credit facilities (the “Offshore Facilities”) and (b) the
granting of Liens in favor of the ABL Secured Parties on certain assets of the
Non-US Obligors and/or the ABL Loan Parties as security for the Offshore
Facilities in connection therewith, such refinancing to include the addition of
terms and provisions and additional loan documentation for the Non-US Obligors
and the Offshore Facilities customary for multicurrency cross- border credit
agreements generally in connection therewith and the additional Liens in support
thereof; provided that (i) such Offshore Facilities Refinancing shall be
consummated no later than the 12-month anniversary of the date hereof, and
(ii) any amendments or modifications to the ABL Documents contained in such
Offshore Facilities Refinancing shall be permitted under Section 6.11(b)(ii) of
the Term Credit Agreement except (with respect to clause (z) thereof) to the
extent of additional covenants and events of default applying only to Non-US
Obligors or the Offshore Facilities.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Pledged Shares” shall mean any Equity Interests of, or other equity interests
in, any Loan Party, any Subsidiary thereof or any other Person, to the extent,
in each case, constituting part of the Collateral.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

 

10



--------------------------------------------------------------------------------

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchasing ABL Secured Parties” shall have the meaning set forth in
Section 5.4(a)(ii).

“Purchasing Term Secured Parties” shall have the meaning set forth in
Section 5.4(a)(i).

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Secured Bank Product Obligations” shall have the meaning assigned to such term
in the ABL Credit Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Term Agent” shall mean (a) in the case of the Term Loan Credit Agreement, the
Initial Term Agent and (b) in the case of any Additional Term Obligations and
the Additional Term Secured Parties thereunder the trustee, security trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Term Obligations that is named as the Term Agent in respect of
such Additional Term Obligations in the applicable Additional Term Joinder, and
shall, in each case include any successor thereto.

“Term Collateral Documents” shall mean the Security Documents (as defined in the
Term Loan Credit Agreement) and all security agreements, pledge agreements,
hypothecs, charges, debentures, bailment agreements, account control agreements,
freight forwarder and/or customs broker’s agreements, collateral access
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Term Loan Credit Agreement, in each case as
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“Term Collateral Proceeds Account” shall mean the deposit account identified in
writing to the ABL Agent from time to time in the name of any Term Agent or the
Company which contains (or was established to contain) only Proceeds of Term
Priority Collateral.

“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).

“Term Documents” shall mean the Term Loan Credit Agreement, the Term Guaranty,
the Additional Term Documents, the Term Collateral Documents and those other
ancillary agreements to which any Term Secured Party is a party or beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any Term Loan Party or any of its
respective

 

11



--------------------------------------------------------------------------------

Affiliates, and delivered to the applicable Term Agent or any other Term Secured
Party, in connection with any of the foregoing or any Term Loan Credit
Agreement, Term Guaranty, any Additional Term Documents or the Term Collateral
Documents, in each case as the same may be Amended or Refinanced or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Term Guarantors” shall mean the collective reference to each Subsidiary of the
Term Loan Borrower who is or becomes a guarantor under the Term Guaranty with
respect to the Term Loan Borrower’s Term Obligations.

“Term Guaranty” shall mean the collective reference to the guaranty agreements,
if any, entered into by the Term Guarantors and any other guarantee of the Term
Obligations entered into in connection with an Amendment or Refinancing of the
Term Loan Credit Agreement or any Additional Term Debt Facility, as applicable,
whether by the same or any other agent, lender or group of lenders.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” under any Term Loan
Credit Agreement or any Additional Term Document.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements, indentures or facilities
which Amend or Refinance all or any portion of the Term Obligations under any
then extant Term Loan Credit Agreement (including, without limitation, under any
agreement with respect to Term DIP Financing provided by any or all of the Term
Secured Parties, including any use, whether consensual or non-consensual, of
cash collateral constituting the Proceeds of the Term Priority Collateral),
whether by the same or any other agent, lender or group of lenders; provided
that at the time of any refinancing or replacement of the then extant Term Loan
Credit Agreement, the Company shall have delivered to the ABL Agent an officer’s
certificate certifying that such refinancing or replacement Term Loan Credit
Agreement is permitted to be incurred under the ABL Credit Agreement.

“Term Loan Borrower” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Secured Parties, or any of them, under
any Term Document (including any Additional Term Document), including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any Term Document, whether for principal, interest, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents (including interest, fees, indemnification payments,
expense reimbursements and other amounts which, but for the filing of an
Insolvency Proceeding with respect to such Term Loan Party, would have accrued
on or been payable with respect to any Term Obligation, whether or not a claim
is allowed or allowable against such Term Loan Party for such interest, fees,
indemnification payments, expense reimbursements and other amounts in the
related Insolvency Proceeding), as the same may be Amended or Refinanced in
whole or in part or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Term Priority Collateral” shall mean all Collateral, other than ABL Priority
Collateral, including the following:

(1) Pledged Shares;

 

12



--------------------------------------------------------------------------------

(2) Equipment;

(3) Intellectual Property;

(4) Real Property;

(5) Payment intangibles of, and promissory notes in favor of, any Term Loan
Party (other than payments in respect of business interruption insurance
constituting ABL Priority Collateral);

(6) all Goods other than Inventory;

(7) General intangibles, including goodwill, not constituting ABL Priority
Collateral;

(8) the Term Collateral Proceeds Account; provided, however, that to the extent
that identifiable Proceeds of ABL Priority Collateral are deposited into such
account, any such identifiable Proceeds shall be treated as ABL Priority
Collateral;

(9) all specifically identifiable Proceeds of Term Priority Collateral contained
in any Deposit Account (other than the Term Collateral Proceeds Account),
Securities Account or Commodity Account;

(10) tax refunds or rebates;

(11) all Documents, Instruments, Chattel Paper (including Tangible Chattel Paper
and Electronic Chattel Paper), Letters of Credit Rights, Commercial Tort Claims,
and books and Records, in each case relating to the items referred to in the
preceding clauses (including all books, databases, and Records, whether tangible
or electronic, which contain any information relating to any of the items
referred to in the preceding clauses);

(12) to the extent not otherwise included, all Proceeds (including all insurance
proceeds), Supporting Obligations and products of any of the foregoing described
in clauses (1) through (11) and all collateral security and guarantees with
respect to any of the foregoing; and

(13) all other Collateral other than ABL Priority Collateral.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Secured Parties” shall mean each Term Agent, all Term Lenders and
Additional Term Secured Parties.

“Term Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

13



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Use Period” means, with respect to each parcel or item of Term Priority
Collateral, the period, following the commencement of any Exercise of Any
Secured Creditor Remedies, which begins on the earlier of (a) the day on which
the ABL Agent provides the Term Agent with the notice of its election to request
access to such parcel or item of Term Priority Collateral pursuant to
Section 3.5(b) and (b) the fifth Business Day after the Term Agent provides the
ABL Agent with notice that the Term Agent (or its agent) has obtained possession
or control of such parcel or item of Term Priority Collateral and ends on the
earliest of (i) the day which is 180 days after the date on which the ABL Agent
initially obtains the ability to take physical possession of, remove or
otherwise control physical access to, or actually uses, such parcel or item of
Term Priority Collateral, plus such number of days, if any, during such 180 day
period that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to associated ABL Priority Collateral, (ii) the
date on which (A) all or substantially all of the ABL Priority Collateral
associated with such parcel or item of Term Priority Collateral is sold,
collected or liquidated or (B) the ABL Agent has abandoned the ABL Priority
Collateral at such parcel or permanently ceases efforts to liquidate, complete,
sell, prepare for sale, store or otherwise exercise the rights provided under
Section 3.5(b) with respect to the ABL Priority Collateral with respect to any
item or parcel of Term Priority Collateral and confirms in writing such facts to
the Term Agent (or fails to respond within ten (10) Business Days to a written
request from a Term Agent to so confirm) or, (iii) the Discharge of ABL
Obligations and (iv) the date on which the default which resulted in such
Exercise of Any Secured Creditor Remedies has been waived in writing.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, Amendments or
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, Amendments and
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or

 

14



--------------------------------------------------------------------------------

representatives in respect of such obligation. Any reference herein to a time of
day means Eastern time. Any term referenced herein by cross-reference to a
defined term in the ABL Credit Agreement shall be deemed to be a cross-reference
to a defined term in the ABL Credit Agreement or the same or comparable term in
any other ABL Credit Agreement. Any term referenced herein by cross-reference to
a defined term in the Term Loan Credit Agreement shall be deemed to be a
cross-reference to a defined term in the Term Loan Credit Agreement or the same
or comparable term in any other Term Loan Credit Agreement.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of, or any defect or deficiency in, or failure to
perfect, any Liens granted to the ABL Secured Parties in respect of all or any
portion of the Collateral or any Liens granted to the Term Secured Parties in
respect of all or any portion of the Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent for the benefit of
the ABL Secured Parties or any Term Agent for the benefit of the Term Secured
Parties in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or any Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Loan Parties, or (vi) any
failure of the ABL Agent or any Term Agent to perfect its Lien in the
Collateral, the subordination of any Lien on the Collateral securing any ABL
Obligations or Term Obligations, as applicable, to any Lien securing any other
obligation of any Borrower or Term Guarantor, or the avoidance, invalidation or
lapse of any Lien on the Collateral securing any ABL Obligations or Term
Obligations, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
each Term Agent, on behalf of itself and the applicable Term Secured Parties,
hereby agree that the following priorities apply to the Liens upon and right to
payment from Proceeds of the ABL Priority Collateral and the Term Priority
Collateral:

(1) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the ABL Agent or any ABL Secured Party or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien now or hereafter held by any Term Secured
Party on the ABL Priority Collateral securing any Term Obligations; and

(2) any Lien on the Term Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of any Term Agent, any Term Secured Party or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Liens now or hereafter held by the ABL Secured
Parties on the Term Priority Collateral securing any ABL Obligations.

(b) Each Term Agent, for and on behalf of itself and the applicable Term Secured
Parties, acknowledges and agrees that, concurrently herewith, the ABL Agent, for
the benefit of itself and the other ABL Secured Parties, has been, or may be,
granted Liens upon all of the Term Priority Collateral and each Term Agent
hereby consents thereto. The ABL Agent, for and on behalf of itself and the ABL
Secured Parties, acknowledges and agrees that, concurrently herewith, each Term
Agent, for the

 

15



--------------------------------------------------------------------------------

benefit of itself and the other Term Secured Parties represented by it, has
been, or may be, granted Liens upon all of the ABL Priority Collateral and the
ABL Agent hereby consents thereto. The subordination of Liens by the Term Agent
and the ABL Agent in favor of one another as set forth herein shall not be
deemed to subordinate any Term Agent’s Liens or the ABL Agent’s Liens to the
Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Term Agent, for and on behalf of itself and the applicable Term Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Each Term Agent, for itself and on
behalf of the applicable Term Secured Parties, hereby waives any and all rights
it or the Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit any Term Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Agent or any Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.5 of this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any Term
Agent under the Term Documents with respect to the Term Priority Collateral. The
ABL Agent, for itself and on behalf of the ABL Secured Parties, hereby waives
any and all rights it or the ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Term Agent seeks to enforce its Liens in any Term Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

Section 2.3 Remedies Standstill.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, each Term Agent shall not nor
shall any Term Secured Party represented by it Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral; provided, however,
that the Designated Term Agent or any person authorized by it may Exercise Any
Secured Creditor Remedies with respect to any ABL Priority Collateral (but not
rights the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “Term Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the Designated Term Agent to the ABL Agent stating that (i) an Event of Default
(as defined under the applicable Term Documents for which it is acting as a Term
Agent) has occurred and is continuing thereunder, (ii) the Term

 

16



--------------------------------------------------------------------------------

Obligations under such Term Documents for which it is acting as a Term Agent are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of such Term Documents, and (iii) the
Designated Term Agent intends to exercise its rights to the Exercise of Secured
Creditor Remedies; provided, further, that the Term Agents shall not be entitled
to Exercise Any Secured Creditor Remedies with respect to any ABL Priority
Collateral in the event (x) the ABL Agent or any ABL Secured Parties are then
diligently pursuing their rights and remedies with respect to all or a material
portion of the ABL Priority Collateral or diligently attempting to vacate any
stay or prohibition against such exercise or (y) a Loan Party is then a debtor
under or with respect to (or otherwise subject to) any Insolvency Proceeding.
From and after the date that is the earlier of (x) the date upon which the
Discharge of ABL Obligations shall have occurred and (y) the date the Term
Standstill Period shall have expired (subject to the second proviso in the
preceding sentence), any Term Agent or any Term Secured Party may Exercise Any
Secured Creditor Remedies under the Term Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any ABL Priority Collateral by any Term Agent
or the Term Secured Parties is at all times subject to the provisions of this
Agreement, including the provisions of Section 4.1.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Term Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Priority
Collateral; provided, however, that the ABL Agent may Exercise Any Secured
Creditor Remedies with respect to any Term Priority Collateral (but not rights
the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “ABL Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the ABL Agent to each Term Agent stating that (i) an Event of Default (as
defined under the applicable ABL Documents) has occurred and is continuing
thereunder, (ii) the ABL Obligations under such ABL Documents are currently due
and payable in full (whether as a result of acceleration thereof or otherwise)
in accordance with the terms of such ABL Documents, and (iii) the ABL Agent
intends to exercise its rights to the Exercise of Secured Creditor Remedies;
provided, further, that the ABL Agent shall not be entitled to Exercise Any
Secured Creditor Remedies with respect to any Term Priority Collateral in the
event (x) any Term Agent or any Term Secured Parties are then diligently
pursuing their rights and remedies with respect to all or a material portion of
the Term Priority Collateral or diligently attempting to vacate any stay or
prohibition against such exercise or (y) a Loan Party is then a debtor under or
with respect to (or otherwise subject to ) any Insolvency Proceeding. From and
after the date that is the earlier of (x) the date upon which the Discharge of
Term Obligations shall have occurred and (y) the date the ABL Standstill Period
shall have expired (subject to the second proviso in the preceding sentence),
the ABL Agent or any ABL Secured Party may Exercise Any Secured Creditor
Remedies under the ABL Documents or applicable law as to any Term Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Term Priority Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement, including
the provisions of Section 4.1.

(c) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the Lien Priority of the Liens of the other Agent or
other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any

 

17



--------------------------------------------------------------------------------

Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non- bankruptcy
law to the extent not inconsistent with the terms of this Agreement, (v) Subject
to Section 6.11, voting on any plan of reorganization or filing any proof of
claim in any Insolvency Proceeding of any Loan Party, or (vi) bidding for and
purchasing Collateral at any private or judicial foreclosure sale of such
Collateral initiated by the applicable Agent (so long as such bid is subject to
the limitations on credit bidding set forth in Section 6.4(a) and
Section 6.4(b)), in each case (i) through (vi) above to the extent not
inconsistent with the terms of this Agreement.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. The ABL Agent may enforce the provisions of the ABL
Documents, each Term Agent may enforce the provisions of the applicable Term
Documents and each may Exercise Any Secured Creditor Remedies, all in such order
and in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement; provided, however, that each of the
ABL Agent and each Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Secured Creditor Remedies and
(y) copies of any notices that it is required under applicable law to deliver to
any Loan Party; provided further, however, that the ABL Agent’ failure to
provide any such copies to each Term Agent shall not impair any of the ABL
Agent’ rights hereunder or under any of the ABL Documents and any Term Agent’s
failure to provide any such copies to the ABL Agent shall not impair any of such
Term Agent’s rights hereunder or under any of the applicable Term Documents.
Each of the Term Agents (on behalf of itself and the applicable Term Secured
Parties) and the ABL Agent (on behalf of itself and the ABL Secured Parties)
agrees (i) that it will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim, in the case of
each of the Term Agents and the applicable Term Secured Parties, against the ABL
Agent or any other ABL Secured Party, and in the case of the ABL Agent and each
other ABL Secured Party, against the Term Agents or any other Term Secured
Party, seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such parties shall be liable for any such
action taken or omitted to be taken, or (ii) without the other Agent’s prior
written consent, it will not be a petitioning creditor or otherwise assist in
the filing of an involuntary Insolvency Proceeding.

(b) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or any Disposition by the ABL Loan Parties with the
consent of the ABL Agent while an Event of Default under the ABL Documents has
occurred and is continuing (so long as the proceeds of such sale or Disposition
are applied in accordance with Section 4.1(b)), or (B) any sale, transfer or
other Disposition of all or any portion of the ABL Priority Collateral (other
than in connection with an Amendment or Refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other Disposition is then
permitted by the ABL Documents and the Term Documents or consented to by the
requisite ABL Lenders and the requisite Term Lenders, as applicable, each Term
Agent agrees, on behalf of itself and the applicable Term Secured Parties that
such sale, transfer or other Disposition will be free and clear of the Liens on
such ABL Priority Collateral securing the applicable Term Obligations, and such
Term Agent’s and the applicable Term Secured Parties’ Liens with respect to the
ABL Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the ABL Secured Parties’ Liens on such ABL Priority
Collateral; provided, that the Liens of the parties shall attach to the Proceeds
of any such Disposition of

 

18



--------------------------------------------------------------------------------

the ABL Priority Collateral with the same relative priority as the Liens which
attached to the ABL Priority Collateral so released. In furtherance of, and
subject to, the foregoing, each Term Agent agrees that it will promptly execute
and deliver any and all Lien releases or other documents reasonably requested by
the ABL Agent in connection therewith.

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the Term Agent or any Disposition by the Term Loan Parties with the
consent of the applicable Term Agent while an Event of Default under the Term
Documents has occurred and is continuing (so long as the proceeds of such sale
or Disposition are applied in accordance with Section 4.1(c)), or (B) any sale,
transfer or other Disposition of all or any portion of the Term Priority
Collateral (other than in connection with an Amendment or Refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the applicable Term Documents and the ABL
Documents or consented to by the requisite applicable Term Lenders and the
requisite ABL Lenders, as applicable, the ABL Agent agrees, on behalf of itself
and the ABL Lenders, that such sale, transfer or Disposition will be free and
clear of the Liens on such Term Priority Collateral securing the ABL Obligations
and the ABL Agent’ and the ABL Secured Parties’ Liens with respect to the Term
Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the applicable Term Secured Parties’ Liens on such
Term Priority Collateral; provided, that the Liens of the parties shall attach
to the Proceeds of any such Disposition of the Term Priority Collateral with the
same relative priority as the Liens which attached to the Term Priority
Collateral so released. In furtherance of, and subject to, the foregoing, the
ABL Agent agrees that it will promptly execute and deliver any and all Lien
releases or other documents reasonably requested by the applicable Term Agent in
connection therewith.

Section 2.5 No New Liens.

(a) Subject to Article 6, until the Discharge of ABL Obligations, and for so
long as the Term Obligations are secured by any ABL Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any assets of
any Loan Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents. If any Term Secured Party
shall nonetheless acquire or hold any Lien on any assets of any Loan Party
securing any Term Obligation which assets are not also subject to the Lien of
the ABL Agent under the ABL Documents, then the applicable Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party or any Term Loan Party and notwithstanding anything
to the contrary in any other Term Document, be deemed to also hold and have held
such Lien as agent or bailee for the benefit of the ABL Agent as security for
the ABL Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the ABL Agent in writing of the existence of such Lien.

(b) Subject to Article 6, until the Discharge of Term Obligations, and for so
long as the ABL Obligations are secured by any Term Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any of its
assets securing any ABL Obligation which assets are not also subject to the Lien
of each Term Agent under the applicable Term Documents; provided, that, the
foregoing shall not apply to any Non-US Loan Parties and no corresponding Liens,
if any, on such assets or properties granted to secure the ABL Obligations will
be required to be provided to secure the Term Obligations. If any ABL Secured
Party shall nonetheless acquire or hold any Lien on any assets of any such Loan
Party securing any ABL Obligation which assets are not also subject to the Lien
of each Term Agent under the applicable Term Documents, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party or any ABL Loan Party and notwithstanding
anything to the contrary in any other ABL Document, be deemed to also hold and
have held such Lien as agent or bailee for the benefit of each Term Agent as
security for the Term Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Term Agent in writing of the existence of
such Lien.

 

19



--------------------------------------------------------------------------------

(c) Each Term Agent on behalf of the Term Secured Parties acknowledges and
agrees that ABL Agent and ABL Secured Parties may obtain Liens on certain of the
assets of Non-US Loan Parties (including Equity Interests owned by such Non-US
Loan Parties) which assets do not constitute Collateral for purposes of this
Agreement.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, each Term Agent, on behalf of itself
and the applicable Term Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Each Term Agent and the ABL Agent may
make such demands or file such claims in respect of the Term Obligations or the
ABL Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time; provided that any judgment lien
obtained in connection with such action shall be subject to the terms of this
Agreement.

Section 3.2 Agent for Perfection.

(a) The ABL Agent, for and on behalf of itself and each ABL Secured Party, and
each Term Agent, for and on behalf of itself and each applicable Term Secured
Party, as applicable, each agrees to hold all Collateral in its respective
possession, custody, or control (including as defined in Sections 9-104, 9-105,
9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody, or control of
agents or bailees for either) as agent for each other Agent solely for the
purpose of perfecting the security interest granted to each in such Collateral,
subject to the terms and conditions of this Section 3.2. The ABL Agent agrees to
act as agent of each Term Agent for and on behalf of itself and each applicable
Term Secured Party under each ABL Deposit and Security Account solely for the
purpose of perfection of each applicable Term Secured Parties’ security interest
therein. In furtherance thereof, (i) each Term Agent and the Term Secured
Parties hereby appoint the ABL Agent as their agent for the purposes of
perfecting their security interest in all ABL Deposit and Security Accounts of
any ABL Loan Party and the ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of each Term Agent and
the other Term Secured Parties under each control agreement and (ii) each ABL
Loan Party hereby grants a security interest to the ABL Agent for the benefit of
the Term Secured Parties in all ABL Deposit and Security Accounts as security
for the Term Obligations. The Term Agent agrees to act as agent of the ABL Agent
for and on behalf of itself and each ABL Secured

 

20



--------------------------------------------------------------------------------

Party under the Term Collateral Proceeds Account solely for the purpose of
perfection of each applicable ABL Secured Parties’ security interest therein. In
furtherance thereof, (i) the ABL Agent and the ABL Secured Parties hereby
appoint the Term Agent as their agent for the purposes of perfecting their
security interest in the Term Collateral Proceeds Account and the Term Agent
hereby accepts such appointment and acknowledges and agrees that it shall act
for the benefit of the ABL Agent and the other ABL Secured Parties under each
control agreement and (ii) each Term Loan Party hereby grants a security
interest to the Term Agent for the benefit of the ABL Secured Parties in the
Term Collateral Proceeds Account as security for the ABL Obligations. None of
the ABL Agent, the other ABL Secured Parties, the Term Agents, or the other Term
Secured Parties, as applicable, shall have any obligation whatsoever to the
others to assure that the Collateral is genuine or owned by any Loan Party or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and each Term Agent under this Section 3.2 are
and shall be limited solely to holding or maintaining control of the Control
Collateral as agent for the other party for purposes of perfecting the Lien held
by each Term Agent or the ABL Agent, as applicable. The ABL Agent is not and
shall not be deemed to be a fiduciary of any kind for the Term Secured Parties
or any other Person. Each Term Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Secured Parties, or any other Person. Each
Agent, for itself and on behalf of each Secured Party represented by it, hereby
waives and releases each other Agent from all claims and liabilities arising
pursuant to its role under this Section 3.2 as agent and bailee with respect to
the Collateral. Without limiting the generality of the foregoing, (A) other than
as set forth in Section 3.6(b), the ABL Secured Parties shall not be obligated
to ensure or otherwise see to the application of any Proceeds of the Term
Priority Collateral deposited into any ABL Deposit and Security Account or be
answerable in any way for the misapplication thereof and (B) other than as set
forth in Section 3.6(c), the Term Secured Parties shall not be obligated to
ensure or otherwise see to the application of any Proceeds of the ABL Priority
Collateral deposited into the Term Collateral Proceeds Account or be answerable
in any way for the misapplication thereof.

(b) The ABL Agent agrees on behalf of itself and the other ABL Secured Parties
that all mortgages, deeds of trust, deeds and similar instruments (collectively,
“mortgages”) now or thereafter filed against Real Property in favor of or for
the benefit of the ABL Agent shall contain the following notation: “The lien
created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted to JPMorgan Chase Bank, N.A., as
Term Agent, in accordance with the provisions of the Intercreditor Agreement
dated as of [    ], 2015, as amended from time to time.”

Section 3.3 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and each Term Agent shall each be named as
additional insured or lender loss payee, as applicable, with respect to all
insurance policies relating to the Collateral as set forth in the ABL Credit
Agreement or any Term Loan Credit Agreement, as applicable. Until Discharge of
ABL Obligations, the ABL Agent shall have the sole and exclusive right, as
against each Term Agent, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of ABL Priority Collateral and take
other such actions with respect to insurance covering the ABL Priority
Collateral as set forth in the ABL Credit Agreement. Until Discharge of the Term
Obligations, the Term Agents shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral and take other
such actions with respect to insurance covering the Term Priority Collateral as
set forth in the Term Documents. To the extent that an insured claim covers both
ABL Priority Collateral and Term Priority Collateral, then the ABL Agent and
each Term Agent will work jointly and in good faith to collect, adjust and/or
settle under the insurance policy, as applicable. If the parties are unable
after negotiating in good faith to agree on the collection, adjustment or
settlement for such claim and the insurer will not settle such claim separately
with respect to ABL Priority Collateral

 

21



--------------------------------------------------------------------------------

and Term Priority Collateral, either party may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the parties. All proceeds of such
insurance shall be remitted to the ABL Agent or the Designated Term Agent, as
the case may be, and each of the Term Agents and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof.

Section 3.4 No Additional Rights For the Loan Parties Hereunder. If any ABL
Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Secured Party or
Term Secured Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any ABL Secured Party or Term Secured Party.

Section 3.5 Inspection and Access Rights.

(a) In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Documents or otherwise, receive possession or control of any books and
Records of any Loan Party which contain information identifying or pertaining to
the Term Priority Collateral, the ABL Agent shall, upon request from the Term
Agent and as promptly as practicable thereafter, either make available to the
Term Agent such books and records for inspection and duplication or provide to
the Term Agent copies thereof. In the event that the Term Agent shall, in the
exercise of its rights under the Term Documents or otherwise, receive possession
or control of any books and records of any Loan Party which contain information
identifying or pertaining to any of the ABL Priority Collateral, the Term Agent
shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof. The Term
Agent hereby irrevocably grants the ABL Agent a non-exclusive worldwide license
and/or right, to the maximum extent permitted by applicable law, exercisable
without payment of royalty or other compensation, to use, license or sublicense
any of the Intellectual Property (including the right to access to all media in
which any of the Intellectual Property may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof) now
or hereafter owned by, licensed to, or otherwise used by the Loan Parties in
order for ABL Agent and ABL Secured Parties to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute or
otherwise Dispose of any asset included in the ABL Priority Collateral in
connection with liquidation, Disposition or Realization upon the ABL Priority
Collateral in accordance with the terms of this Agreement. The Term Agent agrees
that any sale, transfer or other disposition of any of the Loan Parties’
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the ABL Agent’s rights as set forth in this Section 3.5.

(b) If the Term Agent, or any agent or representative of the Term Agent, or any
receiver, shall, after the commencement of any Exercise of Any Secured Creditor
Remedies, obtain possession or physical control of any of the Term Priority
Collateral, the Term Agent shall promptly notify the ABL Agent in writing of
that fact, and the ABL Agent shall, within ten Business Days thereafter, notify
the Term Agent in writing as to whether the ABL Agent desires to exercise access
rights under this Agreement. In addition, the ABL Agent shall promptly notify
the Term Agent that the ABL Agent is exercising its access rights under this
Agreement and its rights under Section 3.5 under either circumstance. Upon
delivery of such notice by the ABL Agent to the Term Agent, ABL Agent shall have
(i) an irrevocable, non-exclusive right to have access to, and a rent-free right
to use, the relevant parcel or item the Term Priority Collateral and (ii) the
right during normal business hours during the Use Period, and with reasonable
prior notice, to use the Term Priority Collateral in order to assemble, inspect,
copy or download information stored on, take action to perfect its Liens on,
complete a production run of inventory, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or

 

22



--------------------------------------------------------------------------------

a “going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without liability to any Term Secured Party, except as set forth herein.
Consistent with the definition of “Use Period,” access rights will apply to
differing parcels or items of Term Priority Collateral at differing times, in
which case, a differing Use Period will apply to each such parcel or items. The
Term Agents may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period applicable thereto unless
such sale, assignment or transfer is subject to the Agent’s rights of access
pursuant to the terms of this Agreement (including the Use Period afforded to
the ABL Agent hereunder).

(c) The ABL Agent shall take proper and reasonable care under the circumstances
of any Term Priority Collateral that is used by the ABL Agent during the Use
Period and repair and replace any damage (ordinary wear-and-tear excepted)
caused by the ABL Agent or its agents, representatives or designees and the ABL
Agent shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the Term Priority
Collateral. The ABL Agent shall indemnify and hold harmless the Term Agent and
the Term Secured Parties for any injury or damage to Persons or property
(ordinary wear-and-tear excepted) caused directly by the acts or omissions of
Persons under its control and except for injury or damage arising from the gross
negligence or willful misconduct of any Term Secured Party; provided, however,
that the ABL Agent and the ABL Secured Parties will not be liable for any
diminution in the value of Term Priority Collateral caused by the absence of the
ABL Priority Collateral therefrom. Notwithstanding the foregoing, in no event
shall the ABL Secured Parties or the ABL Agent have any liability to the Term
Secured Parties and/or to any Term Agent pursuant to this Section 3.5 as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties (or the ABL Agent, as the
case may be) of their rights under this Section 3.5 and the ABL Secured Parties
shall have no duty or liability to maintain the Term Priority Collateral in a
condition or manner better than that in which it was maintained prior to the use
thereof by the ABL Secured Parties. The ABL Agent and the Term Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Use Period as described in this Section 3.5 do not interfere materially with the
activities of the other as described in this Section 3.5, including the right of
the Term Agent to show the Term Priority Collateral to prospective purchasers
and to ready the Term Priority Collateral for sale.

Section 3.6 Tracing of and Priorities in Proceeds.

(a) The ABL Agent, for itself and on behalf of the ABL Secured Parties, and each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agree that prior to an issuance of any Enforcement Notice by such Secured Party,
any Proceeds of Collateral, whether or not deposited under control agreements,
which are used by any Loan Party to acquire other property which is Collateral
shall not (solely as between the Agents and the Lenders) be treated as Proceeds
of Collateral for purposes of determining the relative priorities in the
Collateral which was so acquired.

(b) Notwithstanding anything to the contrary in this Agreement, each Term Agent
on behalf of the Term Secured Parties agrees that, unless (and only to the
extent that) the ABL Agent has prior actual knowledge (as a result of written
notice from a Term Agent or otherwise) that any deposit in, funds credited to or
other payment into, any of the ABL Deposit and Security Accounts (other than the
Term Collateral Proceeds Account) include Term Priority Collateral or Proceeds
thereof, such deposits or payments may be treated as ABL Priority Collateral and
swept, applied and otherwise dealt with in accordance with the terms of the ABL
Documents. In accordance with the foregoing and the other terms of this
Agreement, each ABL Secured Party shall segregate and pay over to the Term
Agents upon written request after delivery of an Enforcement Notice by any Term
Agent, in the same form as received and

 

23



--------------------------------------------------------------------------------

with any necessary endorsements, all Term Priority Collateral and/or
identifiable Proceeds of Term Priority Collateral contained in any ABL Deposit
and Security Account (and the ABL Loan Parties hereby authorize and direct the
ABL Agent to pay over to the applicable Term Agent such amounts to the extent
required hereunder).

(c) Notwithstanding anything to the contrary in this Agreement, the ABL Agent on
behalf of the ABL Secured Parties agrees that, unless (and only to the extent
that) a Term Agent has prior actual knowledge (as a result of written notice
from the ABL Agent or otherwise) that any deposit in, funds credited to or other
payment into, the Term Collateral Proceeds Account include ABL Priority
Collateral or Proceeds thereof, such deposits or payments may be treated as Term
Priority Collateral and swept, applied and otherwise dealt with in accordance
with the terms of the Term Documents. In accordance with the foregoing and the
other terms of this Agreement, each Term Secured Party shall segregate and pay
over to the ABL Agent upon written request after delivery of an Enforcement
Notice by the ABL Agent, in the same form as received and with any necessary
endorsements, all ABL Priority Collateral and/or identifiable Proceeds of ABL
Priority Collateral contained in the Term Collateral Proceeds Account (and the
Term Loan Parties hereby authorize and direct the Term ABL Agents to pay over to
the ABL Agent such amounts to the extent required hereunder).

Section 3.7 Payments Over.

(a) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by any Term Agent or any Term Secured Parties in connection
with any Exercise of Secured Creditor Remedies relating to the ABL Priority
Collateral shall be segregated and held in trust and forthwith paid over to the
ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for any Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

(b) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with any
Exercise of Secured Creditor Remedies relating to the Term Priority Collateral
shall be segregated and held in trust and forthwith paid over to the Designated
Term Agent for the benefit of the Term Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Designated Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

(c) Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any
Term Agent or any Secured Party of payments of interest, principal and other
amounts owed in respect of the ABL Obligations or the Term Obligations so long
as such receipt is not the direct or indirect result of the Exercise of Any
Secured Creditor Remedies by the ABL Agent or any Term Agent or any Secured
Party in contravention of this Agreement of any Lien held by any of them.

Section 3.8 Rights as Unsecured Creditors. The Parties may, in accordance with
the terms of the Term Documents or the ABL Documents (as applicable) and
applicable law, enforce rights and exercise remedies against the Company and any
other Loan Party as unsecured creditors so long as such action is not prohibited
by or inconsistent with the terms of this Agreement (including the limitations
set forth in Article 6) or any other provisions prohibiting, limiting or
restricting certain actions or objections

 

24



--------------------------------------------------------------------------------

by the Term Secured Parties or the ABL Secured Parties, as applicable; provided
further that in the event any Party becomes a judgment Lien creditor in respect
of any Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to any of its obligations, such judgment Lien shall be
subject to the terms of this Agreement, including the relative Lien priorities
set forth in Section 2.1 and Section 4.1.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. Each Term Agent, for and on behalf of
itself and the applicable Term Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted Disposition by the ABL Loan Parties under any ABL
Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed; and (iii) all Collateral or Proceeds thereof received
by the ABL Agent may be applied, reversed, reapplied, reborrowed or credited, in
whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party) or any
Term Agent (or any Term Secured Party) commences the Exercise of Any Secured
Creditor Remedies, all amounts received by the ABL Agent or any ABL Lender or
any Term Agent or any Term Secured Party as a result of such enforcement shall
be applied as specified in Sections 4.1(b) and (c). The Lien Priority shall not
be altered or otherwise affected by any such Amendment or Refinancing,
repayment, reborrowing, or increase of either the ABL Obligations or the Term
Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent and each
Term Agent hereby agree that all ABL Priority Collateral and all Proceeds
thereof, received by any of them in connection with any Exercise of Secured
Creditor Remedies with respect to the ABL Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of the ABL Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
ABL Documents and (ii) in an Insolvency Proceeding and in connection with ABL
DIP Financing that otherwise complies with Section 6.1(a) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

25



--------------------------------------------------------------------------------

(c) Application of Proceeds of Term Priority Collateral. The ABL Agent and each
Term Agent hereby agree that all Term Priority Collateral and all Proceeds
thereof, received by either of them in connection with any Exercise of Secured
Creditor Remedies with respect to the Term Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of each Term Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
Term Documents and (ii) in an Insolvency Proceeding and in connection with Term
DIP Financing that otherwise complies with Section 6.1(b) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the Designated Term Agent to be paid prior to the
Discharge of Term Obligations,

second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to any Term Agent or to any Term Secured Party, and no Term Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.

(e) Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Designated Term Agent or shall
execute such documents as any Term Agent may reasonably request (at the expense
of the ABL Borrowers) to enable each Term Agent to have control over, any
Control Collateral of the Term Loan Parties still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct,
subject to the reinstatement provisions of Section 5.3 below. The ABL Agent also
agrees to deliver notices to landlords, bailees, warehousemen, credit card
processors, shippers and other third parties that the ABL Agent is no longer a
“secured party” and, if applicable, the “controlling party” (or comparable
concepts) under the applicable landlord agreement, collateral access agreement,
credit card processor agreement, shipper waiver or other third party document.
Upon the Discharge of Term Obligations, each Term Agent shall deliver to the ABL
Agent or shall execute such documents as the ABL Agent may reasonably request
(at the expense of the Term Loan Borrower) to enable the ABL Agent to have
control over any Control Collateral still in such Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below. Each Term Agent also agrees to
deliver notices to landlords, bailees, warehousemen, credit card processors,
shippers and other third parties that such Term Agent is no longer a “secured
party” or, if applicable, the “controlling party” (or comparable concepts) under
the applicable landlord agreement, collateral access agreement, credit card
processor agreement, shipper waiver or other third party document.

 

26



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained above or in the
definition of the ABL Priority Collateral or Term Loan Priority Collateral, in
the event that Proceeds of Collateral are received from (or are otherwise
attributable to the value of) any collection, sale, foreclosure or other
realization upon or any other Enforcement Action that involves a combination of
ABL Priority Collateral and Term Loan Priority Collateral, the ABL Agent and the
Designated Term Loan Agent shall use commercially reasonable efforts in good
faith to allocate such Proceeds to the ABL Priority Collateral and the Term Loan
Priority Collateral. If the ABL Agent and the Designated Term Loan Agent are
unable to agree on such allocation within five (5) Business Days (or such other
period of time as the ABL Agent and the Designated Term Loan Agent agree) of the
consummation of such collection, sale, foreclosure or other realization upon or
any other Enforcement Action, the portion of such Proceeds that shall be
allocated as Proceeds of ABL Priority Collateral for purposes of this Agreement
shall be an amount equal to (i) the net book value of such ABL Priority
Collateral consisting of Accounts, (ii) the orderly liquidation value of such
ABL Priority Collateral consisting of Inventory based on and consistent with the
then most current appraisal thereof received by the ABL Agent with respect
thereto, and (iii) to the extent the Proceeds of ABL Priority Collateral include
Proceeds of Collateral other than Accounts and Inventory, the appraised value of
such other Collateral based on and consistent with the then most current
satisfactory appraisal received by the ABL Agent with respect thereto.

Section 4.2 Specific Performance. Each of the ABL Agent and each Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Loan Party shall have complied with any of the provisions of any of the
Credit Documents, at any time when the other party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and each Term
Agent, for and on behalf of itself and the applicable Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any ABL Borrower or ABL
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and any Term Agent, on behalf of itself and the applicable Term
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agent or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Term Obligations at any time made or
incurred by the Term Loan Borrower or any Term Guarantor shall be deemed to have
been made or incurred in reliance upon this Agreement, and the ABL Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by any Term Agent or any Term Secured Party of
this Agreement and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Term Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any ABL Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL

 

27



--------------------------------------------------------------------------------

Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any such request would constitute or
result in a default under the terms of any Term Loan Credit Agreement or any
other Term Document or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute or result in such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Term Agent or any Term
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Agent or any of
the Term Secured Parties have in the Collateral, except as otherwise expressly
set forth in this Agreement. The Term Agent, on behalf of itself and the Term
Secured Parties, agrees that neither the ABL Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other Disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such Disposition does not breach the
provisions of this Agreement.

(c) None of the Term Agents, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute or result in a default under any ABL Document, or if any Term Agent
or any Term Secured Party otherwise should exercise any of its contractual
rights or remedies under the Term Documents (subject to the express terms and
conditions hereof), neither the Term Agents nor any Term Secured Party shall
have any liability whatsoever to the ABL Agent or any ABL Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The Term Agents
and the Term Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
Disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such Disposition does not breach the provisions of
this Agreement.

Section 5.2 Modifications to ABL Documents and Term Documents.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, hereby agrees that, without affecting the obligations of such Term
Agent and the applicable Term Secured Parties hereunder, the ABL Agent and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to any Term Agent or any Term
Secured Party, and without incurring any liability to any Term Agent or any Term
Secured Party or impairing or modifying the Lien Priority provided for herein,
Amend or Refinance any of the ABL Documents in any manner whatsoever, other than
in a manner which would have the effect of contravening the terms of this
Agreement.

 

28



--------------------------------------------------------------------------------

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, each Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party, and without incurring any
liability to the ABL Agent or any ABL Secured Party or impairing or modifying
the Lien Priority provided for herein, Amend or Refinance any of the Term
Documents other than in a manner which would have the effect of contravening the
terms of this Agreement.

(c) Subject to (i) Section 5.2(a) and (b) above and (ii) the applicable
requirements set forth in the defined terms “ABL Credit Agreement” and “Term
Loan Credit Agreement,” the ABL Obligations and the Term Obligations may be
Amended or Refinanced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required under any ABL Document
or any Term Document to permit the Amendment or Refinancing transaction) of the
ABL Agent, the ABL Secured Parties, the Term Agents or the Term Secured Parties,
as the case may be, all without affecting the Lien Priority provided for herein
or the other provisions hereof, provided, however, such amendment or refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
amendment or refinancing and, unless the agent, trustee or other representative
with respect to such Amended or Refinanced facility is already a party to this
Agreement, such agent, trustee or other representative shall have executed and
delivered an Additional Term Joinder (with such changes as may be reasonably
approved by such agent, trustee or other representative and each other party
hereto).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party, or any other Person any payment made in satisfaction of all or any
portion of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations
shall be reinstated to the extent of such ABL Recovery. If this Agreement shall
have been terminated prior to such ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such ABL Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the parties from such date of reinstatement. All
rights, interests, agreements, and obligations of the ABL Agent, the Term
Agents, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Loan Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Loan Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b) If any Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Term Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agents, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and

 

29



--------------------------------------------------------------------------------

effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Term Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Term Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of any Term Agent or any Term Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Term Guarantor or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Term
Documents, regardless of any knowledge thereof which any Term Agent or any Term
Secured Party may have.

Section 5.4 Purchase Right.

(a) Notice of Exercise.

(i) On or after the occurrence and during the continuance of (A) the
acceleration of all of the ABL Debt, (B) the commencement of an Insolvency
Proceeding as to any ABL Loan Party or (C) the termination of any ABL Standstill
Period (unless the ABL Agent or any ABL Secured Party shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
substantially all or any material portion of the ABL Priority Collateral) (the
events listed in subparts (A) through (C) hereof, each being a “Term Purchase
Option Trigger Event”), all or a portion of the Term Secured Parties, acting as
a single group (the “Purchasing Term Secured Parties”), shall have the option,
which must be exercised within thirty (30) days of the occurrence of a Term
Purchase Option Trigger Event by delivery of notice to the ABL Agent and the
Company, to purchase all of the ABL Obligations from the ABL Secured Parties.
Such notice from such Term Secured Parties to the ABL Agent shall be
irrevocable.

(ii) On or after the occurrence and during the continuance of (A) the
acceleration of all of the Term Debt, (B) the commencement of an Insolvency
Proceeding as to any Term Loan Party or (C) the termination of any Term
Standstill Period (unless a Term Agent or any Term Secured Party shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to substantially all or any material portion of the Term Priority
Collateral) (the events listed in subparts (A) through (C) hereof, each being an
“ABL Purchase Option Trigger Event”), all or a portion of the ABL Secured
Parties, acting as a single group (the “Purchasing ABL Secured Parties”), shall
have the option, which must be exercised within thirty (30) days of the
occurrence of an ABL Purchase Option Trigger Event by delivery of notice to the
Designated Term Agent and the Company, to purchase all of the Term Obligations
from the Term Secured Parties. Such notice from such ABL Secured Parties to a
Term Agent shall be irrevocable.

(b) Purchase and Sale.

(i) On the date specified by the Purchasing Term Secured Parties in the notice
contemplated by Section 5.4(a)(i) above (which shall not be less than five
(5) Business Days, nor more than ten (10) Business Days, after the receipt by
the ABL Agent of the notice of the relevant Term Secured Parties’ election to
exercise such option), the ABL Secured Parties shall sell (which obligation
shall be several and not joint) to the Purchasing Term Secured Parties, and the
relevant Term Secured Parties shall purchase from the ABL Secured Parties, the
ABL Obligations, provided that, the ABL Agent and the ABL Secured Parties shall
retain all rights to be indemnified or held harmless by the Loan Parties in
accordance with the terms of the ABL Documents but shall not retain any rights
to the security therefor.

 

30



--------------------------------------------------------------------------------

(ii) On the date specified by the Purchasing ABL Secured Parties in the notice
contemplated by Section 5.4(a)(ii) above (which shall not be less than five
(5) Business Days, nor more than ten (10) Business Days, after the receipt by
the Designated Term Agent of the notice of the relevant ABL Secured Party’s
election to exercise such option), the Term Secured Parties shall sell (which
obligation shall be several and not joint) to the relevant ABL Secured Parties,
and the relevant ABL Secured Parties shall purchase from the Term Secured
Parties, the Term Obligations, provided that, the Term Agent and the Term
Secured Parties shall retain all rights to be indemnified or held harmless by
the Loan Parties in accordance with the terms of the Term Documents but shall
not retain any rights to the security therefor.

(c) [Reserved.]

(d) Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Term Secured Parties or the relevant ABL Secured Parties, as
applicable, shall (i) pay to the ABL Agent for the benefit of the ABL Secured
Parties (with respect to a purchase of the ABL Obligations) or to the Designated
Term Agent for the benefit of the Term Secured Parties (with respect to a
purchase of the Term Obligations) as the purchase price therefor the full amount
of all the ABL Obligations or Term Obligations, as applicable, then outstanding
and unpaid (including principal, interest, fees and expenses, including
reasonable attorneys’ fees and legal expenses but specifically excluding any
prepayment premium, termination or similar fees), (ii) with respect to a
purchase of the ABL Obligations, furnish cash collateral to the ABL Agent in a
manner and in such amounts as the ABL Agent determines is reasonably necessary
to secure the ABL Agent and the ABL Secured Parties with respect to issued and
outstanding letters of credit and Secured Bank Product Obligations, (iii) with
respect to a purchase of the ABL Obligations, agree to reimburse the ABL Agent,
the ABL Secured Parties for any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL Agent
has not yet received final payment, (iv) agree to reimburse the ABL Secured
Parties or the Term Secured Parties, as applicable, in respect of
indemnification obligations of the Loan Parties under the ABL Documents or the
Term Documents, as applicable, as to matters or circumstances known to the ABL
Agent or the Designated Term Agent, as applicable, at the time of the purchase
and sale which would reasonably be expected to result in any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties, the Term Secured Parties or letter of credit issuing banks, as
applicable, and (v) agree to indemnify and hold harmless the ABL Secured Parties
or the Term Secured Parties, as applicable, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the Term Obligations, as applicable, as a direct result
of any acts by any Purchasing Term Secured Party or any Purchasing ABL Secured
Party, as applicable, occurring after the date of such purchase. Such purchase
price and cash collateral shall be remitted by wire transfer in federal funds to
such bank account in New York, New York as the ABL Agent or the Designated Term
Agent, as applicable, may designate in writing for such purpose.

(e) Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable representative or the Term Agent) and without recourse
of any kind, except that the selling party shall represent and warrant: (i) the
amount of the ABL Obligations or Term Obligations, as applicable, being
purchased from it, (ii) that such ABL Secured Party or Term Secured Party, as
applicable, owns the ABL Obligations or Term Obligations, as applicable, free
and clear of any Liens or encumbrances and (iii) that such ABL Secured Party or
Term Secured Party, as applicable, has the right to assign such ABL Obligations
or Term Obligations, as applicable, and the assignment is duly authorized.

 

31



--------------------------------------------------------------------------------

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Loan Party shall be subject to any Insolvency Proceeding at any time
prior to the Discharge of ABL Obligations, and the ABL Agent or any of the ABL
Secured Parties shall seek to provide any Loan Party with, or consent to a third
party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting ABL Priority
Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the ABL Obligations),
whether provided by any ABL Secured Party or any other Person (each, including
any such order for the use of cash collateral, an “ABL DIP Financing”), with
such ABL DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be ABL Priority Collateral), then each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees that (i) it will raise no
objection and will not support any objection to such ABL DIP Financing or use of
cash collateral or to the Liens securing the same on any basis, including,
without limitation, on the grounds of a failure to provide “adequate protection”
for the Liens of such Term Agent securing the Term Obligations (and will not
request any adequate protection solely as a result of such ABL DIP Financing or
use of cash collateral that is ABL Priority Collateral, and will not offer or
support any debtor-in-possession financing which would compete with such ABL DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of such applicable Term Agent or any other Term Secured
Parties on the ABL Priority Collateral (but not the Term Priority Collateral) to
(1) the Liens on the ABL Priority Collateral pursuant to such ABL DIP Financing
(to the extent the Liens securing the ABL DIP Financing are pari passu or senior
in priority to the ABL Obligations), (2) any adequate protection provided to the
ABL Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations, in each case, on the same terms as the Liens of the Term
Secured Parties are subordinated to the Liens granted with respect to such ABL
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) each Term Agent retains its Lien on the ABL
Priority Collateral to secure the Term Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, each Term Agent shall
retain its Lien on the Term Priority Collateral with the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien of the ABL Agent (or other provider of ABL DIP Financing) on
the Term Priority Collateral securing such ABL DIP Financing shall be junior and
subordinate to the Lien of each Term Agent on the Term Priority Collateral,
(C) all Liens on ABL Priority Collateral securing any such ABL DIP Financing,
shall be senior to or on a parity with the Liens of the ABL Agent and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral and
(D) the foregoing provisions of this Section 6.1(a) shall not prevent any Term
Agent or the other Term Secured Parties from objecting to any provision in any
ABL DIP Financing (x) relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws or
(y) that provides for the use of any Term Priority Collateral or Proceeds
thereof other than for the payment of the Term Obligations.

(b) If any Loan Party shall be subject to any Insolvency Proceeding at any time
prior to the Discharge of Term Obligations, and any Term Agent or any of the
Term Secured Parties shall seek to provide any Loan Party with, or consent to a
third party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting Term Priority

 

32



--------------------------------------------------------------------------------

Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the Term Obligations),
whether provided by any Term Secured Party or any other Person (each, including
any such order for the use of cash collateral, a “Term DIP Financing”), with
such Term DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Term Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that (i) it will raise no objection and will
not support any objection to such Term DIP Financing or use of cash collateral
or to the Liens securing the same on any basis, including, without limitation,
on the grounds of a failure to provide “adequate protection” for the Liens of
the ABL Agent securing the ABL Obligations (and will not request any adequate
protection solely as a result of such Term DIP Financing or use of cash
collateral that is Term Priority Collateral, and will not offer or support any
debtor-in-possession financing which would compete with such Term DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of the ABL Agent or any other ABL Secured Parties on the
Term Priority Collateral (but not the ABL Priority Collateral) to (1) the Liens
on the Term Priority Collateral pursuant to such Term DIP Financing (to the
extent the Liens securing the Term DIP Financing are pari passu or senior in
priority to the Term Obligations), (2) any adequate protection provided to the
Term Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by any Term Agent to be paid prior to the Discharge of
Term Obligations, in each case, on the same terms as the Liens of the ABL
Secured Parties are subordinated to the Liens granted with respect to such Term
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) the ABL Agent retains its Lien on the Term
Priority Collateral to secure the ABL Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, the ABL Agent shall retain
its Lien on the ABL Priority Collateral with the same priority as existed prior
to the commencement of the case under the subject Debtor Relief Laws and any
Lien of any Term Agent (or other provider of Term DIP Financing) on the ABL
Priority Collateral securing such Term DIP Financing shall be junior and
subordinate to the Lien of the ABL Agent on the ABL Priority Collateral, (C) all
Liens on Term Priority Collateral securing any such Term DIP Financing, shall be
senior to or on a parity with the Liens of each Term Agent and the Term Secured
Parties securing the Term Obligations on Term Priority Collateral and (D) the
foregoing provisions of this Section 6.1(b) shall not prevent the ABL Agent or
the other ABL Secured Parties from objecting to any provision in any Term DIP
Financing (x) relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws or (y) that
provides for the use of any ABL Priority Collateral or Proceeds thereof other
than for the payment of the ABL Obligations.

(c) All Liens granted to the ABL Agent or any Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement. For clarity, none of the Term
Agents or the Term Secured Parties shall seek to “prime” the Lien of the ABL
Agent and the ABL Secured Parties on the ABL Priority Collateral or request,
seek or receive a Lien on the ABL Priority Collateral pursuant to Section 364(d)
or 363(c)(4) of the Bankruptcy Code on the ABL Priority Collateral. For clarity,
the ABL Agent and the ABL Secured Parties shall not seek to “prime” the Liens of
the Term Agents or the Term Secured Parties on the Term Priority Collateral or
request, seek or receive a Lien on the Term Priority Collateral pursuant to
Section 364(d) or 363(c)(4) of the Bankruptcy Code on the Term Priority
Collateral.

(d) No ABL Secured Party shall, directly or indirectly, provide, or seek to
provide, or support any other Person providing or seeking to provide, any ABL
DIP Financing secured by Liens on

 

33



--------------------------------------------------------------------------------

the Term Priority Collateral equal or senior in priority to the Liens on the
Term Priority Collateral (including any assets or property arising after the
commencement of a case under the Bankruptcy Code) of any Term Agent, without the
prior written consent of such Term Agent. No Term Secured Party shall, directly
or indirectly, provide, or seek to provide, or support any other Person
providing or seeking to provide, any Term DIP Financing secured by Liens on the
ABL Priority Collateral equal or senior in priority to the Liens on the ABL
Priority Collateral (including any assets or property arising after the
commencement of a case under the Bankruptcy Code) of the ABL Agent, without the
prior written consent of the ABL Agent. For purposes hereof, all references to
Collateral shall include any assets or property of Loan Parties arising after
the commencement of any Insolvency Proceeding that are subject to the Liens of
Agents.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Term Obligations has occurred, the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees not to seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without each Term Agent’s express written consent. In addition, none
of the Term Agents or the ABL Agent shall seek any relief from the automatic
stay with respect to any Collateral without providing three (3) days’ prior
written notice to the other, unless such period is agreed by both the ABL Agent
and each Term Agent to be modified or unless the ABL Agent or any Term Agent, as
applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or such Term Agent’s ability to realize upon its
Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agent or any ABL Secured Party for adequate protection of its interest in
the Collateral (unless in contravention of Section 6.1(b) or Section 6.3(b) or
if the adequate protection sought is in the form of a cash payment, periodic
cash payments or otherwise, in each case to the extent such payments are made
from the Proceeds of the Term Priority Collateral), (ii) subject to
Section 6.1(a) above, any proposed provision of ABL DIP Financing, including any
consensual use of cash collateral constituting ABL Priority Collateral, by the
ABL Agent and the ABL Secured Parties (or any other Person proposing to provide
ABL DIP Financing with the consent of the ABL Agent), (iii) any objection by the
ABL Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement (unless in contravention of Section 6.1(b) or Section 6.3(b)), or
(iv) any request by the ABL Agent or any ABL Secured Party for payment of
interest (including post-petition interest), fees, expenses or other amounts to
any ABL Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
other applicable law (unless in contravention of Section 6.1(b) or
Section 6.3(b) or to the extent such payments are to be made from the Proceeds
of the Term Priority Collateral or from the proceeds of Term DIP Financing).

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person

 

34



--------------------------------------------------------------------------------

contesting) (i) any request by any Term Agent or any Term Secured Party for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1(a) or 6.3(a) or if the adequate protection sought is in the form
of a cash payment, periodic cash payments or otherwise, in each case to the
extent such payments are made from the Proceeds of the ABL Priority Collateral),
(ii) subject to Section 6.1(b) above, any proposed provision of Term DIP
Financing, including any consensual use of cash collateral constituting Term
Priority Collateral, by any Term Agent and the applicable Term Secured Parties
(or any other Person proposing to provide Term DIP Financing with the consent of
the Term Agent), (iii) any objection by any Term Agent or any Term Secured Party
to any motion, relief, action or proceeding based on a claim by the Term Agent
or any Term Secured Party that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to any Term Agent as
adequate protection of its interests are subject to this Agreement (unless in
contravention of Section 6.1(a) or Section 6.3(a)), or (iv) any request by any
Term Agent or any Term Secured Party for payment of interest (including
post-petition interest), fees, expenses or other amounts to any Term Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or other applicable
law (unless in contravention of Section 6.1(a) or Section 6.3(a) or to the
extent such payments are to be made from the Proceeds of the ABL Priority
Collateral or from the proceeds of ABL DIP Financing).

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
or replacement collateral (even if such collateral is not of a type which would
otherwise have constituted ABL Priority Collateral) and/or a superpriority
claim, then the ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that each Term Agent, on behalf of itself or any of the applicable Term
Secured Parties, may seek or request (and the ABL Secured Parties will not
oppose such request), as applicable, adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional or
replacement collateral, which Lien will be subordinated to the Liens securing
the ABL Obligations on the same basis as the other Liens of each Term Agent on
ABL Priority Collateral or a superpriority claim junior in all respects to such
superpriority claim granted to the ABL Secured Parties; and

(ii) if the Term Secured Parties (or any subset thereof), is granted adequate
protection in respect of Term Priority Collateral in the form of additional or
replacement collateral (even if such collateral is not of a type which would
otherwise have constituted Term Priority Collateral) and/or a superpriority
claim, then each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that the ABL Agent on behalf of itself or any of the ABL Secured
Parties, may seek or request (and the Term Secured Parties will not oppose such
request), as applicable, adequate protection with respect to its interests in
such Collateral in the form of a Lien on the same additional or replacement
collateral, which Lien will be subordinated to the Liens securing the Term
Obligations on the same basis as the other Liens of the ABL Agent on Term
Priority Collateral or a superpriority claim junior in all respects to such
superpriority claim granted to the Term Secured Parties

(d) The Term Loan Parties shall not be entitled to, and shall not seek, adequate
protection in the form of cash payment to the extent such payment is sought to
be paid from an ABL DIP Financing or the ABL Priority Collateral or the Proceeds
(or advances) in respect thereof. The ABL Secured Parties shall not be entitled
to, and shall not seek, adequate protection in the form of cash payment to the
extent such payment is sought to be paid from a Term Loan DIP Financing or the
Term Priority Collateral or the Proceeds (or advances) in respect thereof.

 

35



--------------------------------------------------------------------------------

Section 6.4 Asset Sales.

(a) Until the Discharge of ABL Obligations has occurred, the Term Agent, for
itself and on behalf of the other Term Secured Parties agrees that in the event
of any Insolvency Proceeding, the Term Secured Parties will not object or oppose
(or support any Person in objecting or opposing), and will be deemed to have
consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any ABL Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such Disposition (including any break-up fee or other bidder
protections) or (iii) a motion to permit a credit bid on all or any portion of
the claims of the ABL Secured Parties against ABL Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if the ABL Agent has
consented to such sale or other Disposition of such ABL Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the ABL
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement; (B) such proceeds are applied among the ABL Obligations or the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any ABL Priority Collateral does not impair the rights of
the Term Secured Parties under Section 363(k) of the Bankruptcy Code (except
that (1) the Term Secured Parties will be permitted to “credit bid” their claims
against ABL Priority Collateral (including under Section 363, 365 or 1129 of the
Bankruptcy Code, or any comparable provision of other applicable Debtor Relief
Laws) in such sale only if the cash proceeds of such bid result in Discharge of
ABL Obligations on the closing date of such sale, including all principal of and
accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all ABL Obligations outstanding at the time
of any Disposition, and (2) the Term Secured Parties will be permitted to
“credit bid” their claims against Term Priority Collateral (including under
Section 363, 365 or 1129 of the Bankruptcy Code, or any comparable provision of
other applicable Debtor Relief Laws) in such sale and in accordance with the
terms of the Term Documents. Each Term Agent for itself and the applicable Term
Secured Parties further agree that they will not object to or oppose, or support
any party in opposing, the right of the ABL Secured Parties to credit bid under
Section 363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Debtor Relief Laws) with respect to the ABL Priority Collateral,
subject to the provision of the immediately preceding sentence; provided, that,
the Term Secured Parties shall not be deemed to have agreed to any credit bid in
connection with a single sale or other Disposition of both Term Priority
Collateral and ABL Priority Collateral unless such credit bid would result in
the Discharge of Term Obligations on the closing date of such sale.

(b) Until the Discharge of Term Obligations has occurred, the ABL Agent, for
itself and on behalf of the other ABL Secured Parties agrees that in the event
of any Insolvency Proceeding, the ABL Secured Parties will not object or oppose
(or support any Person in objecting or opposing), and will be deemed to have
consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any Term Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such Disposition (including any break-up fee or other bidder
protections) or (iii) a motion to permit a credit bid all or any portion of the
claims of the Term Secured Parties against Term Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if the Term Agent has
consented to such sale or Disposition of such Term Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the Term
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement, (B) such proceeds are applied among the ABL Obligations and the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any Term Priority Collateral does not impair the rights of
the ABL Secured Parties

 

36



--------------------------------------------------------------------------------

under Section 363(k) of the Bankruptcy Code (except that (1) the ABL Secured
Parties will be permitted to “credit bid” their claims against Term Priority
Collateral (including under Section 363, 365 or 1129 of the Bankruptcy Code, or
any comparable provision of other applicable Debtor Relief Laws) in such sale
only if such bid results in a Discharge of Term Obligations in cash on the
closing date of such sale, including all principal of and accrued and unpaid
interest and fees on and all prepayment or acceleration penalties and premiums
in respect of all Term Obligations outstanding at the time of any Disposition,
and (2) the ABL Secured Parties will be permitted to “credit bid” their claims
against ABL Priority Collateral (including under Section 363, 365 or 1129 of the
Bankruptcy Code, or any comparable provision of other applicable Debtor Relief
Laws) in such sale and in accordance with the terms of the ABL Documents. The
ABL Agent for itself and the other ABL Secured Parties further agree that it
will not object to or oppose, or support any party in opposing, the right of the
Term Secured Parties to credit bid under Section 363(k) of the Bankruptcy Code
(or any similar provision under any other applicable Debtor Relief Laws) with
respect to the Term Priority Collateral, subject to the provision of the
immediately preceding sentence; provided, that, the ABL Secured Parties shall
not be deemed to have agreed to any credit bid in connection with a single sale
or other Disposition of both ABL Priority Collateral and Term Priority
Collateral unless such credit bid would result in the Discharge of ABL
Obligations on the closing date of such sale.

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Secured Party and each ABL Secured Party acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents and the Term Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Secured Parties in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the ABL Secured Parties and the Term Secured Parties
hereby acknowledge and agree that all distributions from the Collateral shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees and expenses that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, (whether or not allowed or
allowable in any such Insolvency Proceeding) before any distribution is made in
respect of the claims held by the other Secured Parties from such Priority
Collateral, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them from such Priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries of the Secured Parties turning over such
amounts.

Section 6.6 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens on any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or a
similar dispositive restructuring plan, both on account of the ABL Obligations
and on account of the Term Obligations, then to the extent that the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

37



--------------------------------------------------------------------------------

Section 6.7 [Reserved].

Section 6.8 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of each Term Agent hereunder,
shall, except as otherwise specifically provided herein, remain in full force
and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document (but solely to the
extent permitted pursuant to Section 5.2(a) hereof);

(iii) any exchange, release, voiding, avoidance or nonperfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
any Term Agent or any Loan Party, to the extent applicable, in respect of this
Agreement.

Section 6.9 Term Obligations Unconditional. All rights of each Term Agent
hereunder, all agreements and obligations of the ABL Agent hereunder, shall,
except as otherwise specifically provided herein, remain in full force and
effect irrespective of:

(i) any lack of validity or enforceability of any Term Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) hereof);

(iii) any exchange, release, voiding, avoidance or nonperfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Term Obligations or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Term Obligations, or of
the ABL Agent or any Loan Party, to the extent applicable, in respect of this
Agreement.

Section 6.10 Claims. Each Agent, for itself and on behalf of the respective
applicable Secured Parties, agrees not to object to (or support any other Person
objecting) and hereby waives any

 

38



--------------------------------------------------------------------------------

objection to any election under Section 1111(b)(2) of the Bankruptcy Code by any
ABL Secured Party (to any claims of such ABL Secured Party in respect of the ABL
Priority Collateral) or Term Secured Party (to any claims of such Term Secured
Party in respect of the Term Priority Collateral), as applicable, in or from
such Insolvency or Liquidation Proceeding.

Section 6.11 Bankruptcy – Plan Support. Without the consent of the ABL Secured
Parties prior to the Discharge of ABL Obligations, the Term Secured Parties will
not propose, support or vote, directly or indirectly (including by any
restructuring plan support agreement) for any Plan that is inconsistent with
this Agreement. Without the consent of the Term Secured Parties prior to the
Discharge of Term Obligations, the ABL Secured Parties will not propose, support
or vote, directly or indirectly (including by any restructuring plan support
agreement) for any Plan that is inconsistent with this Agreement.

Section 6.12 Applicability. This Agreement shall be applicable both before and
after the institution of any Insolvency Proceeding involving any Borrower or any
other Loan Party, including, without limitation, the filing of any petition by
or against any Borrower or any other Loan Party under any Debtor Relief Laws and
all converted or subsequent cases in respect thereof, and all references herein
to any Loan Party shall be deemed to apply to the trustee for such Loan Party
and such Loan Party as debtor-in- possession. The relative rights of the ABL
Secured Parties and the Term Secured Parties in or to any distributions from or
in respect of any Collateral or Proceeds shall continue after the institution of
any Insolvency Proceeding involving any Borrower or any other Loan Party,
including, without limitation, the filing of any petition by or against any
Borrower or any other Loan Party under any Debtor Relief Laws and all converted
cases and subsequent cases, on the same basis as prior to the date of such
institution, subject to any court order approving the financing of, or use of
cash collateral by any Borrower or other Loan Party as debtor-in-possession, or
any other court order affecting the rights and interests of the parties hereto
not inconsistent with this Agreement. This Agreement shall constitute a
subordination agreement for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency Proceeding in accordance with
its terms.

Section 6.13 Other Bankruptcy Laws. In the event that an Insolvency Proceeding
is filed in a jurisdiction other than the United States or is governed by any
Debtor Relief Laws other than the Bankruptcy Code, each reference in this
Agreement to a section of the Bankruptcy Code shall be deemed to refer to the
substantially similar or corresponding provision of the Debtor Relief Laws
applicable to such Insolvency Proceeding, or, in the absence of any specific
similar or corresponding provision of such Debtor Relief Laws, such other
general Debtor Relief Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Term Agent, for and on behalf of itself
and the applicable Term Secured Parties, agrees that no payment to the ABL Agent
or any ABL Secured Party pursuant to the provisions of this Agreement shall
entitle the Term Agent or any Term Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations.
Thereafter, the ABL Agent agrees to execute such documents, agreements, and
instruments as any Term Agent or any Term Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Secured Parties, agrees that no payment to any Term Agent
or any

 

39



--------------------------------------------------------------------------------

Term Secured Party pursuant to the provisions of this Agreement shall entitle
the ABL Agent or any ABL Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of Term Obligations. Thereafter, each Term
Agent agrees to execute such documents, agreements, and instruments as the ABL
Agent or any ABL Secured Party may reasonably request to evidence the transfer
by subrogation to any such Person of an interest in the Term Obligations
resulting from payments to any Term Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Term Agent are paid by such Person upon request for
payment thereof.

Section 7.2 Further Assurances. The parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or any Term Agent to exercise and enforce their rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3 Representations. Each Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the applicable Term Secured Parties and that this Agreement
shall be binding obligations of such Term Agent and the applicable Term Secured
Parties, enforceable against each Term Agent and the applicable Term Secured
Parties in accordance with its terms. The ABL Agent represents and warrants to
each Term Agent that it has the requisite power and authority under the ABL
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties and that this
Agreement shall be binding obligations of the ABL Agent and the ABL Secured
Parties, enforceable against the ABL Agent and the ABL Secured Parties in
accordance with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by each Term Agent and the ABL
Agent and, in the case of any amendment adversely affecting the rights or
obligations of any Loan Party, the applicable Loan Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. It is understood that the ABL Agent and each Term
Agent, without the consent of any other ABL Secured Party or Term Secured Party,
may in their discretion determine that a supplemental agreement (which may take
the form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional Indebtedness or other obligations of
any of the Loan Parties become ABL Obligations or Term Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such additional Indebtedness constitutes ABL Obligations or Term Obligations;
provided that such additional Indebtedness is permitted to be incurred under any
ABL Credit Agreement and any Term Loan Credit Agreement then extant in
accordance with the terms thereof and the Company shall have delivered an
officer’s certificate to the ABL Agent and each Term Agent certifying to such
and the holders of such additional Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents as shall be reasonably requested by, and in
a form reasonably acceptable to, the ABL Agent and each Term Agent.

 

40



--------------------------------------------------------------------------------

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent: Bank of America, N.A. Business Capital 2600 West Big Beaver Road
Troy, Michigan 48084 Attn: Steve Siravo Telecopy: 248-631-0515 With a copy to:
McGuireWoods LLP 77 West Wacker Drive, Suite 4100 Chicago, Illinois 60601
Attention: Philip J. Perzek Email: pperzek@mcguirewoods.com Term Agent: JPMorgan
Chase Bank, N.A. 10 South Dearborn, Floor 7 Chicago, Illinois 60603 Attention:
Joyce King Telecopy: 888-292-9533 With a copy to: Simpson Thacher & Bartlett LLP
425 Lexington Avenue New York, NY 10017 Attention: Jessica Tuchinsky Email:
jtuchinsky@stblaw.com

Section 7.6 No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Term Obligations, (b) be binding upon the parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give,

 

41



--------------------------------------------------------------------------------

any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to any Loan Party shall include any
Loan Party as debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding. Without limiting the generality of the
foregoing clause (c), the ABL Agent or any Term Agent may resign as ABL Agent or
Term Agent, as applicable, and any ABL Secured Party or any Term Secured Party
may assign or otherwise transfer all or any portion of the ABL Obligations or
the Term Obligations, as applicable, to any other Person (other than any Loan
Party or any Subsidiary or Affiliate of any Loan Party), and such successor ABL
Agent or successor Term Agent, or other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL Agent,
any Term Agent, any ABL Secured Party, or any Term Secured Party, as the case
may be, herein or otherwise. The ABL Secured Parties and the Term Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws
principles thereof but including Section 5-1401 and 5-1402 of the New York
General Obligations Law. This Agreement constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, each Term Agent and Term Secured
Parties. Except as set forth in Section 7.4, no other Person (including any Loan
Party or any Subsidiary or Affiliate of any Loan Party) shall be deemed to be a
third party beneficiary of this Agreement; provided that the Loan Parties and
their respective Subsidiaries are intended beneficiaries and third party
beneficiaries with respect to Sections 7.4 and 7.20 hereof.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 [Reserved].

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE

 

42



--------------------------------------------------------------------------------

JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) any Term Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16 No Warranties or Liability. Each Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, each Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern; provided that nothing in this
Agreement shall permit any Loan Party to incur Indebtedness or Liens not
otherwise permitted by the ABL Documents and Term Documents.

 

43



--------------------------------------------------------------------------------

Section 7.18 Information Concerning Financial Condition of the Loan Parties.

(a) Each of the Term Agent, any other Term Agent and the ABL Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Term Obligations. Each Term Agent and the ABL
Agent hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event any Term Agent or the ABL Agent, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the party receiving such information hereby agrees to hold the providing
party harmless from any action the receiving party may take or conclusion the
receiving party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving party may become subject arising out of or in connection with the
use of such information.

(b) The Loan Parties agree that any information provided to the ABL Agent, any
Term Agent, any ABL Secured Party or any Term Secured Party may be shared by
such Person with any ABL Secured Party, any Term Secured Party, the ABL Agent or
any Term Agent notwithstanding a request or demand by such Loan Party that such
information be kept confidential; provided that such information shall otherwise
be subject to the respective confidentiality provisions in the ABL Credit
Agreement and the Term Loan Credit Agreement, as applicable.

Section 7.19 Additional Loan Parties. The Company agrees that if any Subsidiary
(other than a Non-US Loan Party) shall become a Loan Party after the date
hereof, it will promptly cause such Subsidiary to execute and deliver to the ABL
Agent and each Term Agent an instrument in the form of Acknowledgement attached
hereto. The execution and delivery of such acknowledgement shall not require the
consent of any other party hereunder.

Section 7.20 Additional Debt Facilities. To the extent permitted by the
provisions of the then extant ABL Documents and Term Documents, the Borrower and
each of their respective Subsidiaries may incur or issue and sell one or more
series or classes of Additional Term Debt. Any such additional class or series
of Indebtedness may be secured by (x) Liens on the Term Priority Collateral that
are senior to the Liens on the Term Priority Collateral securing the ABL
Obligations and (y) Liens on the ABL Priority Collateral that are junior to the
Liens on the ABL Priority Collateral securing the ABL Obligations, in each case
under, and pursuant to, the relevant Additional Term Collateral Documents for
such Additional Term Debt, if and subject to the condition that the agent,
trustee or other representative in respect of any such Additional Term Debt,
acting on behalf of the holders of such Additional Term Debt, becomes a party to
this Agreement by satisfying conditions (a) through (c), as applicable, of the
immediately succeeding paragraph. In order for any such agent, trustee or other
representative to become a party to this Agreement:

(a) unless such agent, trustee or other representative for the applicable
Indebtedness is already a party to this Agreement, such agent, trustee or other
representative shall have executed and delivered an Additional Term Joinder
(with such changes as may be reasonably approved by such agent,

 

44



--------------------------------------------------------------------------------

trustee or other representative and each other party hereto), and the Additional
Term Debt in respect of which such Person is the agent, trustee or other
representative constitutes Additional Term Obligations, and the related
Additional Term Secured Parties become subject hereto and bound hereby as
Additional Term Secured Parties;

(b) the Company shall have delivered to the ABL Agent and Term Agent an
Officer’s Certificate identifying the obligations to be designated as Additional
Term Obligations and the initial aggregate principal amount or face amount
thereof and certifying that such obligations are permitted to be incurred and
secured under each of the then extant ABL Documents and Term Documents and, if
requested, true and complete copies of each of the material Additional Term
Documents relating to such Additional Term Debt; and

(c) the Additional Term Documents relating to such Additional Term Debt shall
provide that each Additional Term Secured Party with respect to such Additional
Term Debt will be subject to, and bound by, the provisions of this Agreement in
its capacity as a holder of such Additional Term Debt.

Section 7.21 Additional Intercreditor Agreements. Notwithstanding anything to
the contrary contained in this Agreement, each party hereto agrees that the Term
Secured Parties (as among themselves) may enter into intercreditor agreements
(or similar arrangements) with the relevant Term Agents governing the rights,
benefits and privileges of Term Secured Parties with respect to the Term
Obligations or a portion thereof (as among themselves), in respect of any or all
of the Collateral and the applicable Term Documents, including as to the
application of Proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[SIGNATURE PAGES FOLLOW]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent

By:

 

Name:

Title:

JPMORGAN CHASE BANK, N.A., in its capacity as the Term Agent

By:

 

Name:

Title:

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower, each ABL Guarantor and each Term Guarantor hereby acknowledges
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent and each Term Agent, and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement. Each Borrower, each ABL Guarantor
and each Term Guarantor further acknowledges and agrees that, except as set
forth in Section 7.10, it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties and
the ABL Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Secured
Parties, the Company and Term Guarantors, the Term Documents remain in full
force and effect as written and are in no way modified hereby. For the avoidance
of doubt, the consent and acknowledgement of the Borrowers, the ABL Guarantors
and the Term Guarantors herein, shall not constitute a waiver of any of their
rights available under the Loan Documents, at law or in equity.

 

CEQUENT CONSUMER PRODUCTS, INC. By:

 

Name: Title: CEQUENT PERFORMANCE PRODUCTS, INC. By:

 

Name: Title: HORIZON GLOBAL CORPORATION By: Horizon Global Company LLC By:

 

    Name:     Title: HORIZON GLOBAL COMPANY LLC By:

 

Name: Title:

[Signature Page to Acknowledgment to Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [            ], 201[    ] to the INTERCREDITOR
AGREEMENT dated as of                 , 2015 (the “Intercreditor Agreement”),
among (I) BANK OF AMERICA, N.A., in its capacity as agent and collateral agent
(together with its successors and assigns in such capacities, the “ABL Agent”)
and (II) JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Term Agent”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of [                    ] to [incur Additional
Term Debt] [refinance the ABL Credit Agreement, Term Loan Credit Agreement or
[                    ]] after the date of the Intercreditor Agreement and to
secure [such Additional Term Debt] [ABL Credit Agreement, Term Loan Credit
Agreement or [                    ]] with a Lien on the Collateral, in each case
under and pursuant to the collateral documents relating thereto, [the agent,
trustee or other representative in respect of such Additional Term Debt or
[                    ]] is required, unless such agent, trustee or other
representative is already a party to the Intercreditor Agreement, to become a
party under, and such [Additional Term Debt and the Additional Term Secured
Parties] [Indebtedness and holders of such Indebtedness] in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement. The
undersigned (the “New Representative”) is executing this Joinder in accordance
with the requirements of the ABL Documents, Term Documents and other Additional
Term Documents.

Accordingly, the ABL Agent, the Term Agent and each New Representative agree as
follows:

Section 1. In accordance with the Intercreditor Agreement, the New
Representative by its signature below becomes a party under, and the related
[Additional Term Debt and Additional Term Secured Parties] [Indebtedness and
holders of such Indebtedness] become subject to and bound by, the Intercreditor
Agreement as [Additional Term Obligations and Additional Term Secured Parties]
[ABL Obligations and ABL Secured Parties][                    ], respectively,
with the same force and effect as if the New Representative had originally been
named therein as a party thereto, and the New Representative, on behalf of
itself and such [Additional Term Secured Parties] [holders of such
Indebtedness], hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it. Each reference to a [“Term Agent”]
[“ABL Agent”] [agent, trustee or other representative in respect of Additional
Term Debt] in the Intercreditor Agreement shall be deemed to include the New
Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2. The New Representative represents and warrants that (a) it has full
power and authority to enter into this Joinder, in its capacity as [agent]
[trustee] [representative] under [describe new facility] and (b) this Joinder
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of such Joinder.



--------------------------------------------------------------------------------

Section 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when executed and delivered
by the parties hereto. Delivery of an executed signature page to this Joinder by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder.

Section 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, the Term Agent and each New Representative
have duly executed this Joinder to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

    as [                    ] for the holders of

    [                     ],

By:

 

Name: Title:

 

Address for notices:

 

 

Attention of: Telecopy:

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., in its capacity as the ABL Agent By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., in its capacity as the Term Agent By:

 

Name: Title:

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT F

to

Loan Agreement

FORM OF PERFECTION CERTIFICATE

See attached.



--------------------------------------------------------------------------------

 

PERFECTION CERTIFICATE

Dated as of             , 20    ,

from

HORIZON GLOBAL CORPORATION (“Parent Borrower”),

CEQUENT PERFORMANCE PRODUCTS, INC. (“Cequent Performance”)

and

CEQUENT CONSUMER PRODUCTS, INC. (“Cequent Consumer Products”),

as Borrowers,

and each of the other

Subject Grantors,

to and in favor of

BANK OF AMERICA, N.A.,

as ABL Agent

and

JPMORGAN CHASE BANK, N.A.,

as Term Agent

 

 



--------------------------------------------------------------------------------

Schedules

 

1.01 Subject Grantors; Identifying Information 1.02 Prior Names; Prior
Jurisdictions 1.04 Filing Offices 2.01 Collateral Records 2.02 Owned Real
Property 2.03 Leased Real Property 2.04 Bailee Locations 3.01 Pledged Equity,
Equity Ownership 3.02 Pledged Debt 3.03 Deposit Accounts; Securities Accounts
4.01 Patents 4.02 Trademarks 4.03 Copyrights 5.01 Commercial Tort Claims 5.02
Letters of Credit

 

i



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

This PERFECTION CERTIFICATE (this “Certificate”) dated             , 20     ,
(the “Certification Date”) is delivered pursuant to (i) the Loan Agreement dated
as of , 2015 (the “ABL Loan Agreement”), among HORIZON GLOBAL CORPORATION, a
Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a
Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER PRODUCTS, INC.,
an Ohio corporation (“Cequent Consumer Products” and together with Parent
Borrower and Cequent Performance, collectively, “Borrowers”), the financial
institutions party thereto as lenders from time to time and BANK OF AMERICA,
N.A., as agent (in such capacity, the “ABL Agent”) for the Secured Parties (as
defined in the ABL Loan Agreement, the “ABL Secured Parties”) and (ii) the Term
Loan Credit Agreement dated as of                 , 2015 (the “Term Loan
Agreement” and together with ABL Loan Agreement, collectively, the “Loan
Agreements” and individually, a “Loan Agreement”), among the Parent Borrower,
the financial institutions and other entities party thereto as lenders from time
to time and JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
and collateral agent (in such capacity, the “Term Agent” and together with ABL
Agent, collectively, the “Agents” and individually, a “Agent”) for the Secured
Parties (as defined in the Term Loan Agreement, the “Term Secured Parties” and
together with the ABL Secured Parties, collectively, the “Secured Parties” and
individually, a “Secured Party”). The Guarantee and Collateral Agreement, as
defined in the ABL Loan Agreement, is referred to herein as the “ABL Guarantee
and Collateral Agreement”, and the Guarantee and Collateral Agreement, as
defined in the Term Loan Agreement, is referred to herein as the “Term Guarantee
and Collateral Agreement” and together with the ABL Guarantee and Collateral
Agreement, the “Guarantee and Collateral Agreements”). Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Loan Agreements or the Guarantee and Collateral Agreements, as applicable.

The Borrowers and each Person constituting a Subsidiary Obligor from time to
time are referred to herein collectively as the “Grantors” and each individually
as a “Grantor”. Each Grantor, on behalf of itself and each other current Grantor
identified on Schedule 1.01 hereto (each a “Subject Grantor”), hereby certifies
to each Agent and each other Secured Party as follows, as of the date hereof:

ARTICLE I

SUBJECT GRANTORS; LIEN SEARCH;

FINANCING STATEMENTS

1.01 Identifying Information. Schedule 1.01 hereto sets forth the following
information for each Subject Grantor:

(a) its exact legal name, as such name appears in its respective certificate or
articles of incorporation, certificate of limited partnership or certificate of
formation;

(b) its type of organization (i.e. corporation, limited liability company,
limited partnership, etc.);

(c) its jurisdiction of organization or formation;

(d) its organizational identification number, if any, issued by the jurisdiction
of organization or formation; and

(e) its Federal Taxpayer Identification Number.

1.02 Prior Names; Prior Jurisdictions. Except as set forth in Schedule 1.02
hereto, during the five-year period ending on the date of this Certificate, no
Subject Grantor:

(a) has changed its legal name, identity or organizational structure (including
by merger or consolidation with any other Person) or conducted business under
any name (including tradename or similar appellations); or

 

1



--------------------------------------------------------------------------------

(b) has acquired any assets from any other Person other than Inventory and
Equipment in the ordinary course from persons in the business of selling such
goods.

1.03 Reserved.

1.04 Filing Offices. Schedule 1.04 lists the appropriate filing offices for UCC
financing statements, including without limitation UCC financing statements to
be filed as fixture filings, with respect to each Subject Grantor.

ARTICLE II

COLLATERAL LOCATIONS

2.01 Collateral Records. Schedule 2.01 sets forth the chief executive office of
each Subject Grantor and each other location where such Subject Grantor
maintains its books or records relating to any material portion of the
Collateral, including accounts receivable and General Intangibles.

2.02 Owned Real Property. Schedule 2.02 hereto sets forth for each Subject
Grantor the following information for each parcel of real property owned by such
Subject Grantor with a fair market value of $5,000,000 or more: (a) its street
address, (b) the county in which the real estate records for such property are
located, (c) a brief description of its current use, and (d) whether all or a
portion of such property has been leased to any other Person.

2.03 Leased Real Property. Schedule 2.03 hereto sets forth for each Subject
Grantor the following information for each parcel of real property leased to or
by such Subject Grantor: (a) its street address, (b) the county in which the
real estate records for such property are located, (c) a brief description of
its current use, (d) the name of the lessor, (e) the lease term, (f) the annual
rent, and (g) whether all or a portion of such property has been subleased to
any other Person.

2.04 Bailee Locations. Schedule 2.04 sets forth for each Subject Grantor any
locations, other than any owned or leased real property locations identified on
Schedules 2.01, 2.02 and 2.03, where such Subject Grantor maintains any
Inventory or Equipment with a value in excess of $250,000, including, for each
location: (a) the name of the Person in business at such location, (b) its
street address, and (c) a brief description of the type of location (i.e.
warehouse, bailee, etc.).

ARTICLE III

INVESTMENTS

3.01 Pledged Equity.

(a) Schedule 3.01 hereto sets forth for each Subject Grantor a list of (i) all
the issued and outstanding capital stock, partnership interests, limited
liability company membership interests or other Equity Interests of each class
of such Subject Grantor and of any other Person owned by such Subject Grantor
(other than any Equity Interests maintained in a securities account identified
on Schedule 3.03 hereto), and an indication of whether such Equity Interests are
certificated, (ii) with respect to the Equity Interests of a Subject Grantor,
the owner of such outstanding Equity Interests and the holders of any options,
warrants, or similar rights to the Equity Interests of each class, and (iii) the
percentage of the outstanding Equity Interests of each class of each Subject
Grantor and each other Person on a fully diluted basis owned by each such owner
or other holder.

 

2



--------------------------------------------------------------------------------

(b) Pledged Securities evidencing the Pledged Collateral owned by each Subject
Grantor which are certificated Equity Interests, together with stock or security
powers or other instruments of transfer duly executed in blank by such Subject
Grantor, have been delivered to the applicable Agent, as required by the ABL
Guarantee and Collateral Agreement and/or the Term Guarantee and Collateral
Agreement.

3.02 Pledged Debt.

(a) Schedule 3.02 hereto sets forth for each Subject Grantor a list of all
promissory notes and debt securities evidencing Debt having an aggregate
principal amount in excess of $500,000, payable or due to such Subject Grantor
by or from any other Person (including any other Grantor).

(b) The Pledged Securities evidencing such Debt payable or due to each Subject
Grantor, together with instruments of transfer duly executed in blank, have been
delivered to the Term Agent, as required by the ABL Guarantee and Collateral
Agreement and/or the Term Guarantee and Collateral Agreement.

3.03 Deposit Accounts and Securities Accounts. Schedule 3.03 hereto sets forth
for each Subject Grantor a true and correct list of Deposit Accounts, Securities
Accounts and Lockboxes (as defined in the ABL Guarantee and Collateral
Agreement) maintained by Subject Grantor, including (a) the name and address of
the depositary institution or Securities Intermediary, as the case may be,
(b) the type of account, and (c) the account number.

3.04 Control Agreements. Control agreements have been delivered to the ABL Agent
in respect of each Deposit Account and Securities Account identified on Schedule
3.03 to the extent required pursuant to the ABL Guarantee and Collateral
Agreement, in each case duly executed by the Subject Grantor which is the owner
of the accounts referred to therein and the depositary institution or Securities
Intermediary at which such accounts are maintained.

ARTICLE IV

INTELLECTUAL PROPERTY

4.01 Patents. Schedule 4.01 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Patent and Trademark Office, all
of such Subject Grantor’s United States issued Patents (and all applications
therefor) and exclusive Patent Licenses, including the name of the registered
owner and the registration number of each Patent owned by such Subject Grantor
and each Patent owned by any other Person for which such Subject Grantor has a
Patent License from such other Person, and whether such Patents have been
licensed or sublicensed to any other Person.

4.02 Trademarks. Schedule 4.02 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Patent and Trademark Office, all
of such Subject Grantor’s United States federally registered Trademarks (and all
applications therefor) and exclusive Trademark Licenses, including the name of
the registered owner and the registration number of each Trademark owned by such
Subject Grantor and each Trademark owned by any other Person for which such
Subject Grantor has a Trademark License from such other Person, and whether such
Trademarks have been licensed or sublicensed to any other Person.

4.03 Copyrights. Schedule 4.03 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Copyright Office, all of each
Subject Grantor’s registered United States Copyrights (and applications
therefor) and exclusive Copyright Licenses, including the name of the registered
owner and the registration number of each Copyright or Copyright License owned
by such Subject Grantor and each Copyright owned by any other Person for which
such Subject Grantor has a Copyright License from such other Person, and whether
such Copyrights have been licensed or sublicensed to any other Person.

 

3



--------------------------------------------------------------------------------

4.04 Intellectual Property Security Agreements. To the extent required by the
ABL Guarantee and Collateral Agreement and/or the Term Guarantee and Collateral
Agreement, Intellectual Property security agreements have been delivered to each
Agent for the Intellectual Property described on Schedule 4.01, 4.02 and 4.03,
each duly executed by the applicable Subject Grantor.

ARTICLE V

MISCELLANEOUS

5.01 Commercial Tort Claims. Schedule 5.01 hereto sets forth for each Subject
Grantor a description of each Commercial Tort Claim with a value in excess of
$500,000 held by any Subject Grantor.

5.02 Letters of Credit. Schedule 5.02 lists all letters of credit with a value
in excess of $500,000 in favor of any Subject Grantor supporting or otherwise
issued with respect to any of the Collateral, including the maximum face amount
thereof, any amounts drawn thereunder, the issuing bank thereof and a brief
description of the purpose thereof.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
on its own behalf and on behalf of the other Subject Grantors on and as of the
date first above written.1

 

CEQUENT PERFORMANCE PRODUCTS, INC. By:

 

Name: Title: CEQUENT CONSUMER PRODUCTS, INC. By:

 

Name: Title: HORIZON GLOBAL CORPORATION By:

 

Name: Title: HORIZON GLOBAL COMPANY LLC By:

 

Name: Title:

 

1  Each Subject Grantor is to sign.

Perfection Certificate

Signature Page



--------------------------------------------------------------------------------

Schedule 1.01

to Perfection Certificate

SUBJECT GRANTORS; IDENTIFYING INFORMATION

 

Subject Grantor

   Jurisdiction of
Organization &
Type of Organization    Organizational
Identification
Number    Federal Tax
Identification
Number                           

 

Schedule 1.01 / Page 1



--------------------------------------------------------------------------------

Schedule 1.02

to Perfection Certificate

PRIOR NAMES; PRIOR JURISDICTIONS

 

  (a) CHANGES IN CORPORATE IDENTITY

 

  (b) NON-ORDINARY COURSE ACQUISITIONS

 

Schedule 1.02 / Page 1



--------------------------------------------------------------------------------

Schedule 1.04

to Perfection Certificate

FINANCING STATEMENTS

 

Subject Grantor

  

Filing Office

        

 

Schedule 1.04 / Page 1



--------------------------------------------------------------------------------

Schedule 2.01

to Perfection Certificate

COLLATERAL RECORD LOCATIONS

Set forth below is the chief executive office of each Subject Grantor. Except as
set forth below, the principal location where each Subject Grantor maintains its
books or records relating to Collateral, including accounts receivable and
General Intangibles, is:

 

Subject Grantor

  

Location of Chief Executive Office

  

Location of Books and Records

                 

 

Schedule 2.01 / Page 1



--------------------------------------------------------------------------------

Schedule 2.02

to Perfection Certificate

OWNED REAL PROPERTY

For each Subject Grantor, the following information for each parcel of owned
real property:

 

Subject Grantor

   Street Address    Market Value    Brief Description
of Current Use    Applicable Mortgage
Filing Office    Lease                                             

 

Schedule 2.02 / Page 1



--------------------------------------------------------------------------------

Schedule 2.03

to Perfection Certificate

LEASED REAL PROPERTY

For each Subject Grantor, the following information for each parcel of leased
real property (as Lessee and as Lessor):

 

Subject Grantor

   Street Address    Brief Description
of Current Use    Applicable Mortgage Filing
Office    [Lessor]
[Lessee]    Term; Annual
Rent    Sublease                                                      

 

Schedule 2.03 / Page 1



--------------------------------------------------------------------------------

Schedule 2.04

to Perfection Certificate

BAILEE LOCATIONS

Any locations for each Subject Grantor other than any owned or leased real
property locations identified in Schedules 2.02 and 2.03, where such Subject
Grantor maintains any Inventory or Equipment:

 

Subject Grantor

   Name of Warehouse/Bailee    Street Address, State, County   
General Description    Market Value                                    

 

Schedule 2.04 / Page 1



--------------------------------------------------------------------------------

Schedule 3.01

to Perfection Certificate

EQUITY OWNERSHIP; PLEDGED EQUITY

 

Owner

   Issuer    Type of Equity
Interests    Issued and Outstanding Equity Interests of each class;
Options, Warrants and Similar Rights    Number (and percentage) of Pledged
Equity Interests    Certificate No.
(if any)                                             

 

Schedule 3.01 / Page 1



--------------------------------------------------------------------------------

Schedule 3.02

to Perfection Certificate

PLEDGED DEBT

 

Grantor

 

Issuer/Borrower

 

Original Amount; Principal Amount Outstanding

 

Date of Note

                 

 

Schedule 3.02 / Page 1



--------------------------------------------------------------------------------

Schedule 3.03

to Perfection Certificate

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

DOMINION ACCOUNTS

 

Grantor

 

Bank Name and Address

 

Pledged Account Name

 

Pledged Account Number

                 

OTHER DEPOSIT ACCOUNTS

 

Grantor

 

Bank Name and Address

 

Pledged Account Name

 

Pledged Account Number

                 

LOCK BOXES

 

Grantor

 

Name of Institution and Address

 

Lock Box Number

           

SECURITIES ACCOUNTS

 

Grantor

 

Name of Institution and Address

 

Pledged Account Name

 

Pledged Account Number

                 

 

Schedule 3.03 / Page 1



--------------------------------------------------------------------------------

Schedule 4.01

to Perfection Certificate

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

Grantor

  

Patent Numbers

  

Issue Date

                 

U.S. Patent Applications

 

Grantor

  

Patent Application No.

  

Filing Date

                 

Non-U.S. Patent Registrations

 

Grantor

  

Country

  

Issue Date

  

Patent No.

                          

Non-U.S. Patent Applications

 

Grantor

  

Country

  

Filing Date

  

Patent Application No.

                          

 

Schedule 4.01 / Page 1



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

                       

U.S. Patent Applications

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                       

Non-U.S. Patents

 

Grantor/Licensor

 

Country

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Issue Date

 

Non-U.S.

Patent No.

                             

Non-U.S. Patent Applications

 

Grantor/Licensor

 

Country

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                             

 

Schedule 4.01 / Page 2



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

Grantor/Licensee

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

Issue Date

 

Patent No.

                       

U.S. Patent Applications

 

Grantor/Licensee

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

Date Filed

 

Application No.

                       

Non-U.S. Patents

 

Grantor/Licensee

 

Country

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Issue Date

 

Non-U.S.

Patent No.

                             

Non-U.S. Patent Applications

 

Grantor/Licensee

 

Country

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                             

 

Schedule 4.01 / Page 3



--------------------------------------------------------------------------------

Schedule 4.02

to Perfection Certificate

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

Grantor

 

Mark

 

Reg. Date

 

Reg. No.

                 

U.S. Trademark Applications

 

Grantor

 

Mark

 

Filing Date

 

Application No.

                 

State Trademark Registrations

 

Grantor

 

State

 

Mark

 

Reg. Date

 

Reg. No.

                       

State Trademark Applications

 

Grantor

 

State

 

Mark

 

Filing Date

 

Application No.

                       

Non-U.S. Trademark Registrations

 

Grantor

 

Country

 

Mark

 

Reg. Date

 

Reg. No.

                       

 

Schedule 4.02 / Page 1



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor

 

Country

 

Mark

 

Date Filed

 

Application No.

                       

Trade Names

 

Grantor

 

Country(s) Where Used

 

Trade Name

           

Trademark Licenses; Grantor as Licensor

U.S. Trademarks

 

Grantor/
Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

U.S. Mark

 

Reg. Date

 

Reg. No.

                             

U.S. Trademark Applications

 

Grantor/
Licensor

 

Country

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                             

Non-U.S. Trademarks

 

Grantor/
Licensor

 

Country

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Non-U.S. Mark

 

Reg. Date

 

Reg. No.

                                   

 

Schedule 4.02 / Page 2



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/
Licensor

 

Country

 

Licensee Name

and Address

 

Date of
License/

Sublicense

 

Non-U.S. Mark

 

Date Filed

 

Application No.

                                   

D. Others

 

Grantor/
Licensor

 

Licensee Name

and Address

 

Date of
License/

Sublicense

 

Subject Matter

                 

Trademark Licenses; Grantor as Licensee

U.S. Trademarks

 

Grantor/
Licensee

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

U.S. Mark

 

Reg. Date

 

Reg. No.

                             

U.S. Trademark Applications

 

Grantor/
Licensee

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

U.S. Mark

 

Date Filed

 

Application No.

                             

Non-U.S. Trademarks

 

Grantor/
Licensee

 

Country

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Non-U.S.

Mark

 

Reg. Date

 

Reg. No.

                                   

 

Schedule 4.02 / Page 3



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/
Licensee

 

Country

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Non-U.S.

Mark

 

Date Filed

 

Application No.

                                   

D. Others

 

Grantor/
Licensee

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Subject Matter

                 

 

Schedule 4.02 / Page 4



--------------------------------------------------------------------------------

Schedule 4.03

to Perfection Certificate

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

U.S. Copyright Registrations

 

Grantor

 

Title

 

Reg. No.

 

Author

                 

Pending U.S. Copyright Applications for Registration

 

Grantor

 

Title

 

Author

 

Class

 

Date Filed

                       

Non-U.S. Copyright Registrations

 

Grantor

 

Title

 

Author

 

Class

 

Date Filed

                       

Non-U.S. Pending Copyright Applications for Registration

 

Grantor

 

Country

 

Title

 

Author

 

Class

 

Date Filed

                             

 

Schedule 4.03 / Page 1



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

 

Date of Licensee/

Sublicense

 

Title of

U.S. Copyright

 

Author

 

Reg. No.

                             

Non-U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

 

Date of Licensee/

Sublicense

 

Title of

U.S. Copyright

 

Author

 

Reg. No.

                             

Copyright Licenses; Grantor as Licensee

U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

 

Date of Licensee/

Sublicense

 

Title of

U.S. Copyright

 

Author

 

Reg. No.

                             

Non-U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name
and Address

 

Country

  Date of License/
Sublicense  

Title of Non-U.S.

Copyright

 

Author

 

Reg. No.

                                   

 

Schedule 4.03 / Page 2



--------------------------------------------------------------------------------

Schedule 5.01

to Perfection Certificate

COMMERCIAL TORT CLAIMS

 

Schedule 5.01 / Page 1



--------------------------------------------------------------------------------

Schedule 5.02

to Perfection Certificate

LETTERS OF CREDIT

 

Schedule 5.02 / Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

to

Loan Agreement

EXISTING LETTERS OF CREDIT

None



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

to

Loan Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment  

Bank of America, N.A.

   $ 35,000,000   

Wells Fargo Bank, National Association

   $ 25,000,000   

Bank of Montreal

   $ 25,000,000   

Total:

   $ 85,000,000   



--------------------------------------------------------------------------------

SCHEDULE 9.1.3

to

Loan Agreement

GOVERNMENTAL LICENSES

None



--------------------------------------------------------------------------------

SCHEDULE 9.1.5

to

Loan Agreement

REAL PROPERTY

 

SBU

  

Address

  

City

  

State

  

Zip

   Country   Owned    Leased Trimas Corporation Pty. Ltd.    49-75 Pacific Drive
   Keysborough    VIC    3172    Australia      X Trimas Corporation Pty. Ltd.
   52-60 Pacific Drive    Keysborough    VIC    3173    Australia      X
Parkside Towbars Pty. Ltd.    219 Bank Street    Welshpool    WA    6106   
Australia      X Parkside Towbars Pty. Ltd.    77 Frobisher Street    Osborne
Park    WA    6017    Australia      X Trimas Corporation Pty. Ltd.    52-60
(lot 40) Pacific Drive   

Keysborough

   VIC    3173    Australia      X TriMas Corporation (NZ) Pty. Ltd.    18
Huntington Place    Banyo    QL    4014    Australia      X Cequent Industria E
Comercio Ltda.    Rua Flor de Noiva, 800 - Itaquaquecetuba    Sao Paulo    CEP
   08597-630    Brazil      X Cequent Industria E Comercio Ltda.    Rua Flor de
Liz, 100    Sao Paulo    CEP    08597-630    Brazil      X Cequent Towing
Products of Canada Ltd    1549 Yorkton Court Unit #3    Burlington    ON   
L7P 5B7    Canada      X Cequent Towing Products of Canada Ltd    295 Superior
Boulevard, Unit 1    Mississauga    ON    L5T 2L6    Canada      X Kovil Oy   
Taitajantie 2 & Ufotie 1    Savonlinna    N/A    57210    Finland*  
X *sale pending TriMas Corporation (Germany) GmbH    Bahnhofstr 2-4    Hartha   
Sachen    04746    Germany      X Cequent Electrical Products de Mexico, S. de
R.L. de C.V.    Industrial Drive s/n Edificio 11 Parque Industrial
(Building I & II)    Reynosa    Tamaulipas    88780    Mexico      X Cequent
Electrical Products de Mexico, S. de R.L. de C.V.    Pharr Bridge Industrial
Center, Building 11    Reynosa    Tamaulipas    88780    Mexico      X Cequent
Trailer Products S. de R.L. de C.V.    Enrique Pinoncelli #8881 Parque
Industrial AeroJuarez    Ciudad Juarez    Chihuahua    32695    Mexico      X
Trimas Corporation (NZ) Pty. Ltd.    15 Oak Rd.    Wiri    Manukau    NZ 2104   
New Zealand      X Trimas Corporation (NZ) Pty. Ltd.    No 11 cnr Langley & Mayo
Road    Wiri    Manukau    NZ 2104    New Zealand      X Trimas Corporation (NZ)
Pty. Ltd.    87 Gasson St.    Sydenham    Christchurch    NZ 8023    New Zealand
     X TriMas Corporation (South Africa) (PTY) LTD.    341 Triumph Street   
Waltloo    Pretoria       South Africa      X




--------------------------------------------------------------------------------

Trimotive Asia Pacific Ltd Amata Nakorn Industrial Estate 700/665 M.1
T.Phanthong, A. Phanthong Chonburi 20160 Thailand             
      X     C.P. Witter Limited 1 Drome Road Deeside Industrial Park Flintshire
CH5 2NY UK X Cequent Consumer Products, Inc. 29000-2 Aurora Road Solon OH 44139
U.S.A. X Cequent Consumer Products, Inc. 3310 William Richardson Court
South Bend IN 46628 U.S.A. X Cequent Consumer Products, Inc. 901 Wayne St. Niles
MI 49120 U.S.A. X Cequent Consumer Products, Inc. 406 N. 2nd St Fairfield IA
52556 U.S.A. X Cequent Consumer Products, Inc. 600 23rd St. Fairfield IA 52556
U.S.A. X Cequent Consumer Products, Inc. Depot St. East of N 4th St. Unit # 1
Fairfield IA 52556 U.S.A. X Cequent Consumer Products, Inc. Depot St. East of N
4th St. Unit # 2 Fairfield IA 52556 U.S.A. X Cequent Performance Products, Inc.
105-2 LM Gaines Blvd. Starke FL 32091 USA X Cequent Performance Products, Inc.
DDG-116 Building, 3181 S. Willow Ave. Fresno CA 93725 USA X Cequent Performance
Products, Inc. 2600 College Ave. Goshen IN 46526 USA X Cequent Performance
Products, Inc. 2 Bishop Place, Camp Hill Camp Hill PA 17011 USA X Cequent
Performance Products, Inc. 47912 Halyard, Suite 100 Plymouth MI 48170 USA X
Cequent Performance Products, Inc. 101 Spires Parkway Tekonsha MI 49092 USA X
Cequent Performance Products, Inc. 8460 Gran Vista Drive El Paso TX 79901 USA X
Cequent Performance Products, Inc. 6500 South 35th Street, Building Y, Suite A
McAllen TX N/A USA X Cequent Performance Products, Inc. 4445 Rock Quarry, Suite
100 Dallas TX 75211 USA X Horizon Global Corporation - Home Office 39400
Woodward Ave, Suite 100 Bloomfield Hills MI 48304 USA X



--------------------------------------------------------------------------------

SCHEDULE 9.1.6

to

Loan Agreement

DISCLOSED MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 9.1.12

to

Loan Agreement

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Parent Borrower

(direct and indirect)

   Is the
Subsidiary an
Obligor?

C.P. Witter Limited

   100% owned by TriMas Australia Holdings UK Limited    No

Cequent Bermuda Holdings Ltd.

   100% owned by TriMas Euro Finance LLC    No

Cequent Brazil Holdings Coöperatief W.A.

   99.99 % owned by Horizon Real Finance LLC and approx. 0.01% owned by Cequent
Bermuda Holdings Ltd. (such ownership totaling 100%)    No

Cequent Consumer Products, Inc.

   100% owned by Horizon Global Company LLC    Yes

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   99.97% owned by Cequent Mexico Holdings B.V. and approx. 0.03% owned by
Cequent Trailer Products, S. de R.L. de C.V. (such ownership totaling 100%)   
No

Cequent Indústria E Comércio Ltda.

   99.99% owned by Cequent Brazil Holdings Coöperatief, W.A. and 0.01% owned by
Horizon Real Finance LLC (such ownership totaling 100%)    No

Cequent Mexico Holdings B.V.

   100% owned by Cequent UK Limited    No

Cequent Nederland Holdings B.V.

   100% owned by Horizon International Holdings LLC    No

Cequent Performance Products, Inc.

   100% owned by Horizon Global Company LLC    Yes

Cequent Sales Company de México, S. de R.L. de C.V.

   99.97% owned by Cequent Nederland Holdings B.V. and approx. 0.03% owned by
Cequent Mexico Holdings B.V. (such ownership totaling 100%)    No

Cequent Towing Products of Canada, Ltd.

   100% owned by Cequent Nederland Holdings B.V.    No

Cequent Trailer Products, S. de R.L. de C.V.

   99.56% owned by Cequent Mexico Holdings B.V. and approx. 0.44% owned by
Cequent Electrical Products de Mexico, S. de R.L. de C.V. (such ownership
totaling 100%)    No

Cequent UK Limited

   100% owned by Cequent Nederland Holdings B.V.    No

Horizon Global Company LLC

   100% owned by Horizon Global Corporation    Yes

Horizon Global Hong Kong Holdings Limited

   100% owned by Cequent Nederland Holdings B.V.    No

Horizon Global (Shanghai) Trading Co. Ltd.

   100 % owned by Horizon Global Hong Kong Holdings Limited    No

Horizon Global Sourcing Operations and Innovation Center India Pvt. Ltd.

   99.99% owned by Cequent Nederland Holdings B.V. and approx. 0.01% owned by
TriMas Euro Finance LLC (such ownership totaling 100%)    No

Horizon GBP Finance LLC

   100% owned by Cequent Bermuda Holdings Ltd.    No

Horizon International Holdings LLC**

   100% owned by Cequent Performance Products, Inc.    No

Horizon Real Finance LLC

   100% owned by Cequent Bermuda Holdings Ltd.    No

Kovil Oy

   100% owned by TriMas Corporation (Germany) GmbH    No

Parkside Towbars Pty. Ltd.

   100% owned by TriMas Corporation Pty. Ltd.    No



--------------------------------------------------------------------------------

RLHK Services C.V.

99.99% owned by TriMas Sourcing Holdings LLC and approx. 0.01% owned by TriMas
Euro Finance LLC (such ownership totaling 100%) No

TriMas Australia Holdings UK Limited

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Euro Finance LLC***

100% owned by Cequent Nederland Holdings B.V. No

TriMas Corporation (Germany) GmbH

100% owned by C.P. Witter Limited No

TriMas Corporation (NZ) Pty Limited

100% owned by Trimas Holdings Australia Pty Ltd. No

TriMas Corporation Pty. Ltd.

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Corporation (South Africa) (PTY) LTD.

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Holdings Australia Pty. Ltd.

100% owned by Cequent Bermuda Holdings Ltd. No

TriMas Sourcing B.V.

100% owned by Cequent Nederland Holdings B.V. No

TriMas Sourcing Holdings LLC***

100% owned by TriMas Euro Finance LLC No

TriMotive Asia Pacific Limited

100% owned by TriMas Holdings Australia Pty. Ltd. (and 7 de minimus holders) No

 

** CFC Holdco

*** Special Purpose Entity





--------------------------------------------------------------------------------

SCHEDULE 9.1.13

to

Loan Agreement

INSURANCE

 

   LOGO [g29413281.jpg]    LOGO [g29413281_1.jpg]

 

COVERAGE   POLICY TERM   CARRIER   POLICY NO.  

MAXIMUM

RETENTION

 

MAXIMUM

LIMITS

          $150M Loss Limit Property

Global Property Coverage

  6/30/15 to 6/30/16   Allianz Global Risks US Insurance Company   CLP 3016012  
$250K Real/Personal   (TIV=$432,427,778)

Directors & Officers

  6/30/15 to 6/30/16   AIG   01-054086-84   $250,000   $10M    

Axis

  MNN788245/012015     $10MM XS $10MM    

Zurich

  DOC0179095-00     $10MM XS $20MM    

The Hartford

  10DA029097315     $10MM XS $30MM    

XL-US

  EIU139844-15     $10MM XS $40MM (SIDE A DIC ONLY)    

AIG

  01/450/98/98     $5MM XS $50MM (SIDE A DIC ONLY)           $55M Total
Limits                 ($40M           Traditional + $15M Side A)

Employment Practices Liab

  6/30/15 to 6/30/16   AIG   01-450-95-16   $1M Class/$500K Others   $10MM

Employed Lawyers Liability

  6/30/15 to 6/30/16   AIG   01-454-18-20   $10,000   $1M

Commercial Crime

  6/30/15 to 6/30/16   AIG   01-454-18-14   $150,000   $10MM

Executive Risk

  6/30/15 to 6/30/18   National Union Fire Insurance Company of Pittsburgh, PA.
  67-327-025   Nil   $15M

Foreign Liability

  6/30/15 to 6/30/16   Generali   WE1500496   $50K (DIC Auto Excess)   $2M
Products Agg Limit/$1M Per Occ

General Liability

  6/30/15 to 6/30/16   Lexington Insurance Company (AIG)   82695212   $1M SIR
PER OCC   $1 Per Occ/$4M Agg/$3M Products Agg         Sales   438,301,700    

National Union Fire Insurance

    $250,000 Deductible per  

Automobile Liability

  6/30/15 to 6/30/16   Company of Pittsburgh, Pa. (AIG)   CA 7062960   accident
  $2MM CSL    

Commerce and Industry

     

Workers Compensation

  6/30/15 to 6/30/16   Insurance Company (AIG)   WC 021361665   $500,000 per
occ.   Statutory / $1MM EL         Required Collateral   $300,000

Umbrella & Punitive Damages Liability

  6/30/15 to 6/30/16   AIG   19086530   $25,000 SIR   $25MM per occ / agg

Excess Liability & Punitive Damages Liability

  6/30/15 to 6/30/16   AWAC   TBD   N/A   $25MM XS $25MM

Excess Liability

  6/30/15 to 6/30/16   XL   TBD   N/A   $25MM p/o $50MMx$50MM

Excess Liability

  6/30/15 to 6/30/16   Endurance   TBD   N/A   $25MM p/o $50MMx$50MM          
Total Limits: $100M         $50,000 per each  

Marine Cargo

  6/30/15 to 6/30/16   Indemnity Insurance Company of North America   TBD  
occurrence   $5MM vessel/air

Business Travel Accident

  6/30/15 to 6/30/16   ACE American Insurance Company   ADDN10892089     $6.1MM
per Aggregate Limit

Cyber Liability Insurance

  6/30/15 to 6/30/16   Axis Insurance Company   TBD   $250,000   $10M

 

         

 

* This summary is only intended as an overview, the actual policies supercede
all information above.

* Excludes TAXES, FEES, SURCHARGES, Collateral requirement, TPA fee and claims
escrow fee.

 



--------------------------------------------------------------------------------

SCHEDULE 9.1.23

to

Loan Agreement

MATERIAL CONTRACTS

 

1. Supplier Agreement, dated as of November 6, 2006, between Cequent Consumer
Products, Inc. (“CCP”), and Citibank, N.A. (“Citibank”), in connection with
CCP’s sale to Citibank of certain accounts receivables resulting from CCP’s sale
of goods to AutoZone, Inc.

 

2. Purchase Agreement, dated as of May 8, 2012, between CCP and Bank of America,
N.A. (“BofA”), in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Balkamp, Inc.

 

3. Supplier Agreement, effective as of September 27, 2011, between CCP and
Branch Banking and Trust Company (“BB&T”), in connection with CCP’s sale to BB&T
of certain accounts receivables resulting from CCP’s sale of goods to O’Reilly
Automotive Stores, Inc. f/k/a O’Reilly Automotive, Inc. (“O’Reilly’s”),
O’Reilly’s subsidiaries and related companies.

 

4. Accounts Receivable Purchase Agreement, effective as of May 7, 2009, between
CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to The Pep Boys – Manny, Moe &
Jack, and its successors and permitted assigns.

 

5. Supplier Agreement, dated as of October 27, 2011, between CCP, and Citibank,
in connection with CCP’s sale to Citibank of certain accounts receivables
resulting from CCP’s sale of goods to Wal-Mart Stores, Inc.

 

6. Accounts Receivable Purchase Agreement, effective as of February 4, 2010,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Lowe’s Companies, Inc.

 

7. Accounts Receivable Purchase Agreement, effective as of October 22, 2009,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Advance Stores Company,
Incorporated and its successors and permitted assigns.

 

8. CCP is registered with C2FO for participation in invoice “early pay” programs
for the following customers:

 

  a. Do It Best Corp.;

 

  b. ACE Hardware Corporation;

 

  c. Amazon.com, Inc.; and

 

  d. Costco Wholesale Corporation

 

9. CCP is registered with The Home Depot U.S.A. Inc. (“Home Depot”) for
participation in Home Depot’s invoice “early pay” program.



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

to

Loan Agreement

EXISTING DEBT

 

Company

 

Bank

 

Details/Secured asset

 

Original Amount

 

o/s Amount (as of
April 2015)

 

Start Date

 

Maturity Date

 

Secured/
Unsecured

TriMas Corporation Pty. Ltd.   National Australia Bank Ltd., Australia   Multi
Facility Agreement   AUD 26,731,685.00   AUD 12,000,000.00   10/21/2014  
8/31/2015   S* C.P. Witter Limited   HSBC Finance   Laser 3   GBP 395,100.00  
GBP 79,020.00   5/2/2011   5/31/2016   U C.P. Witter Limited   HSBC Finance  
Robots 7, 8 & 9   GBP 229,908.00   GBP 38,318.07   8/8/2011   8/31/2016   U C.P.
Witter Limited   HSBC Finance   Pressbrake   GBP 27,000.00   GBP 450.00  
6/27/2010   5/31/2015   U C.P. Witter Limited   HSBC Finance   IRB Robot   GBP
18,900.00   GBP 630.00   7/22/2010   6/30/2015   U Cequent Performance Products,
Inc.   Wells Fargo Bank, NA   Crown Equipment   USD 30,800.00   USD 22,900.00  
10/1/2013   9/1/2018   U Dhelfos Industria E Comercio de Acessorios Ltda.   N/A
  DHF-note payable to Ernani   BRL 24,500,000.00   BRL 15,865,000.00  
11/14/2013   4/1/2019   U Cequent Industria E Comercio Ltda.   N/A  
Engetran-note payable to Karan   BRL 10,000,000.00   BRL 6,700,000.00   8/1/2012
  1/1/2018   U Dhelfos Industria E Comercio de Acessorios Ltda.   Banco Itau,
Brazil   Newton-Folding Hydraulic Press   BRL 187,200.00   BRL 124,799.94  
7/15/2013   4/16/2018   S Dhelfos Industria E Comercio de Acessorios Ltda.  
Banco Itau, Brazil   Newton-Folding Hydraulic Press   BRL 46,800.00   BRL
31,199.94   10/15/2013   4/16/2018   S Dhelfos Industria E Comercio de
Acessorios Ltda.   Banco Itau, Brazil   Machro-Shotblast Machine Dropout   BRL
249,800.00   BRL 166,533.26   7/15/2013   4/16/2018   S Dhelfos Industria E
Comercio de Acessorios Ltda.   Banco Itau, Brazil   Maquinapack-Sealing & Tunel
Gathering Machines   BRL 118,500.00   BRL 79,000.08   10/15/2013   4/16/2018   S
Dhelfos Industria E Comercio de Acessorios Ltda.   Banco Itau, Brazil   Deltec -
paint installation   BRL 475,000.00   BRL 325,462.90   11/18/2013   5/15/2018  
S



--------------------------------------------------------------------------------

* First ranking general security agreement over the whole of assets (all present
and after acquired property – no exceptions) given by:

 

  1. TriMas Corporation Pty. Ltd. ACN 004 546 543 (excluding the assets subject
to the receivables financing arrangement with Bank of America that TriMas
Corporation Pty Ltd has as supplier to GPC Asia Pacific Pty Ltd)

 

  2. Parkside Towbars Pty. Ltd. ACN 103 851 7701

 

 

1  This security interest secures the Debt of TriMas Corporation Pty. Ltd.
disclosed in this Schedule 10.2.1.



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

Loan Agreement

EXISTING LIENS

Liens existing on the Closing Date in respect of:

 

  1. Debt set forth on Schedule 10.2.1 encumbering the assets described on
Schedule 10.2.1, to the extent that such Debt is described as secured Debt on
such Schedule 10.2.1.



--------------------------------------------------------------------------------

SCHEDULE 10.2.4

to

Loan Agreement

EXISTING INVESTMENTS

A. Qualified Foreign Investments

 

  1. Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2. Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates
of deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

B. Other Investments

 

  1. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Juarez, Mexico facility; the aggregate amount of loans described in this clause
(B)(1) and clause (B)(2) below do not exceed $5.0 million.

 

  2. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Reynosa, Mexico facility; the aggregate amount of loans described in this clause
(B)(2) and clause (B)(1) above do not exceed $5.0 million.

 

  3. Horizon Global Corporation’s investment in the Hong Kong Sourcing Office
legal entity to provide legal restructuring and operational funding in an
aggregate amount not exceeding $2.5 million.

 

  4. Investments by Horizon Global Corporation in one or more wholly-owned
foreign subsidiaries for the purpose of purchasing one or more foreign
manufacturing facilities, including capital equipment and working capital, in an
aggregate amount not exceeding $3.0 million.

 

  5. Not later than 90 days following the Closing Date, settlement of any
remaining notes or trade payables with TriMas and/or any entity that is a
subsidiary of TriMas after completion of the Spin-Off.



--------------------------------------------------------------------------------

SCHEDULE 10.2.5

to

Loan Agreement

PERMITTED ASSET DISPOSITIONS

 

1. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Juarez,
Mexico facility

 

2. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility



--------------------------------------------------------------------------------

SCHEDULE 10.2.9

to

Loan Agreement

EXISTING AFFILIATE TRANSACTIONS

The items set forth on Schedule 10.2.4, Sections B1, B2, B3, B4 and B5.

The items set forth on Schedule 10.2.5, Items 1 and 2.



--------------------------------------------------------------------------------

SCHEDULE 10.2.10

to

Loan Agreement

EXISTING RESTRICTIVE AGREEMENTS

None